Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 1 of 122 PageID #: 740




                Exhibit A
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 2 of 122 PageID #: 741




                       CLASS SETTLEMENT AGREEMENT

         Pearlstone v. Wal-Mart Stores, Inc., No. 4:17-cv-02856-HEA (E.D. Mo.)




                                         -1-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 3 of 122 PageID #: 742




1.     PREAMBLE

1.1     This Settlement Agreement is entered into as of the dates of execution set forth below by
and between Walmart Inc. f/k/a Wal-Mart Stores, Inc. (“Walmart”) and Plaintiff Scott Pearlstone,
both individually and as putative class representative on behalf of the Settlement Class Members
(collectively, the “Parties”) in the action Scott Pearlstone v. Wal-Mart Stores, Inc., Case No. 4:17-
cv-02856-HEA (United States District Court, Eastern District of Missouri).


2.     DEFINITIONS

2.1     “Agreement” or “Settlement Agreement” means this Settlement Agreement together
with its attendant Exhibits and any attachments.

2.2    “Attorneys’ Fees and Litigation Expenses” means any award of attorneys’ fees, costs,
and reimbursable litigation expenses to be requested by Plaintiff and paid out of the Class
Settlement Amount, subject to Court approval.

2.3   “Claim” means a request submitted by a Settlement Class Member to receive an individual
payment out of the Class Settlement Amount in accordance with the procedures set forth in this
Agreement.

2.4    “Claims Deadline” means the date by which all Claim Forms must be submitted or
postmarked to be considered timely and eligible for payment. The Parties will request that the
Claims Deadline be set fourteen (14) days after the close of the Notice Period, or such other date
ordered by the Court. The Claims Deadline shall be clearly set forth in the Preliminary Approval
Order as well as in the class notices and the Claim Form.

2.5   “Claim Form” means a form substantially in the form of Exhibit 2 attached to this
Agreement which Settlement Class Members shall use to submit Claims to the Settlement
Administrator, either by mail or online via the Settlement Website.

2.6    “Claimant” means any Settlement Class Member who submits a Claim.

2.7     “Class Settlement Amount” means five million dollars ($5,000,000.00), which shall be
the maximum amount of money that Walmart will be obligated to pay under this Settlement, as
provided for in this Agreement. Under no circumstances shall Walmart be obligated to pay more
than the Class Settlement Amount in connection with this Settlement.

2.8     “Complaint” means Plaintiff’s First Amended Class Action Complaint, filed in the
Litigation on February 22, 2018. (Dkt. 22).

2.9    “Counsel” means both Settlement Class Counsel and Walmart’s Counsel, as defined in
Paragraphs 2.32 and 2.40.

2.10   “Court” means the District Court presiding over approval of the Settlement and any



                                                -2-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 4 of 122 PageID #: 743




appellate court which may review any orders entered by the District Court related to this Settlement
or this Litigation.

2.11 “Days” as used to calculate dates for events provided herein (unless the date is expressed
in terms of “business days”) has the same meaning as used when calculating days under the Federal
Rules of Civil Procedure.

2.12 “Final Approval Order” means an order approving the settlement as fair, reasonable, and
adequate and dismissing the Litigation with prejudice as against Walmart, substantially in the form
of the proposed order attached hereto as Exhibit 5, which this Agreement contemplates will be
approved and entered by the Court.

2.13 “Incentive Award” means the amount that may be requested and awarded to the
Settlement Class Representative as an incentive award, subject to Court approval.

2.14 “Litigation” means the lawsuit captioned Scott Pearlstone v. Wal-Mart Stores, Inc., Case
No. 4:17-cv-02856-HEA (United States District Court, Eastern District of Missouri.).

2.15 “Long Form Notice” means the notice, substantially in the form of Exhibit 3, which shall
be used for purposes of giving notice to the Settlement Class Members as further described in the
Notice Plan.

2.16 “Net Settlement Amount” means the amount of monies remaining after subtracting from
the Class Settlement Amount the amounts approved by the Court for (1) Notice and Administration
Costs, (2) Attorneys’ Fees and Litigation Expenses, and (3) an Incentive Award.

2.17 “Notice and Administration Costs” means the costs to be paid from the Class Settlement
Amount to the Settlement Administrator for the purposes of sending Notice, administrating the
Claims process, and performing other settlement administration functions in accordance with this
Agreement.

2.18 “Notice” means the documents substantially similar to the documents attached hereto as
Group Exhibit 1 and Exhibit 3, which have been agreed to by the Parties subject to Court approval
and which shall be used for purposes of giving notice to the Settlement Class Members.

2.19 “Notice Period” means the minimum amount of time during which Notice will be
promulgated as approved by the Court, which the Parties will propose to be ninety (90) Days. The
Notice Period shall begin on the date that Notice is first provided or initiated by the Settlement
Administrator.

2.20 “Notice Plan” means the document, attached hereto as Group Exhibit 1, describing the
various methods by which Notice will be provided to Settlement Class Members.

2.21 “Objection Deadline” means the last day on which a Settlement Class Member may file
an objection to the Settlement, including Plaintiff’s request for Attorneys’ Fees and Litigation
Expenses and an Incentive Award. The Parties will request that the Objection Deadline be set


                                               -3-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 5 of 122 PageID #: 744




fourteen (14) days after the close of the Notice Period, or such other date ordered by the Court.
The Objection Deadline shall be clearly set forth in the Preliminary Approval Order as well as in
the class notices.

2.22 “Opt-Out Deadline” means the last day on which a Settlement Class Member may submit
an Opt-Out Request. The Parties will request that the Opt-Out Deadline be set fourteen (14) days
after the close of the Notice Period, or such other date ordered by the Court. The Opt-Out Deadline
shall be clearly set forth in the Preliminary Approval Order as well as in the class notices.

2.23 “Opt-Out Request” means a written request from a Settlement Class Member for
exclusion from the Settlement Class in accordance with the procedures set forth in this Agreement.

2.24   “Parties” means the Settlement Class Representative and Walmart.

2.25 “Preliminary Approval Order” means an order substantially in the form of the proposed
order attached hereto as Exhibit 4, which is entered by the Court and certifies the Settlement Class,
directs that notice be distributed, and preliminarily approves the Settlement.

2.26 “Publication Notice” means the document, substantially in the form attached hereto as
Group Exhibit 1, displaying the various forms of notice that will appear as advertisements pursuant
to the Notice Plan.

2.27 “QSF” means the Qualified Settlement Fund to be established in accordance with this
Agreement.

2.28 “Releasing Settlement Class Members” means the Settlement Class Representative and
all Settlement Class Members, other than those who submit Opt-Out requests.

2.29 “Settlement” means the compromise and settlement of the Litigation as contemplated by
this Agreement.

2.30 “Settlement Administrator” means, subject to Court approval, Epiq Class Actions &
Claims Solutions, a third-party settlement administrator and the entity who shall perform certain
notice and claims administration functions in accordance with this Agreement, subject to Class
Counsel’s supervision.

2.31 “Settlement Class” means all individuals who, during the Settlement Class Period,
returned an item purchased from a Walmart store, Sam’s Club store, or online from Walmart.com
or Samsclub.com for pickup or delivery within the United States, and to whom Walmart or Sam’s
Club (hereafter, collectively “Walmart”) gave a refund or credit, but where the amount of sales tax
refunded or credited was less than the full amount of sales tax paid at the time the item was
purchased.

2.32 “Settlement Class Counsel” or “Class Counsel” means Myles McGuire, Paul T. Geske,
and Brendan Duffner of McGuire Law, P.C.




                                                -4-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 6 of 122 PageID #: 745




2.33 “Settlement Class Member Released Claims” means the claims, rights, penalties,
demands, damages, debts, accounts, duties, costs and expenses (other than those costs and
expenses required to be paid pursuant to this Settlement Agreement), liens, charges, complaints,
causes of action, obligations, or liabilities that are released, acquitted, and discharged by the
Settlement Class Members pursuant to this Agreement.

2.34 “Settlement Class Members” means the Settlement Class Representative and all
members of the Settlement Class except those who timely Opt-Out in accordance with this
Agreement.

2.35 “Settlement Class Period” means the period of time from July 17, 2015 through and
including the date the District Court grants preliminary approval to this Settlement.

2.36   “Settlement Class Representative” or “Plaintiff” means Plaintiff Scott Pearlstone.

2.37 “Settlement Effective Date” means the first Day following the last of the following
occurrences:

       2.37.1. The date the time to appeal or seek permission to appeal or seek other judicial
               review of the entry of the Final Approval Order approving the Settlement and
               dismissing this Litigation with prejudice as to Walmart has expired with no appeal
               or other judicial review having been taken or sought; or

       2.37.2. If an appeal or other judicial review has been taken or sought, the latest of: (i) the
               date the Final Approval Order is finally affirmed by an appellate court with no
               possibility of subsequent appeal or other judicial review therefrom; or (ii) the date
               the appeal(s) or other judicial review therefrom are finally dismissed with no
               possibility of subsequent appeal or other judicial review; or (iii) if remanded to the
               District Court or to a lower appellate court following an appeal or other review, the
               date the Final Approval Order is entered by the District Court after remand and the
               time to appeal or seek permission to appeal or seek other judicial review of the entry
               of that Final Approval Order has expired with no further appeal or other judicial
               review having been taken or sought. If further appeal is sought after a remand, the
               time periods in this Sub-Section shall apply.

       2.37.3. The provisions and deadlines set forth in this Section apply even if there are no
               objections to the Settlement.

2.38 “Settlement Website” means the website created and managed by the Settlement
Administrator which will provide Settlement Class Members with access to relevant case
documents, the online Claim Form and claims submission module, and other information
regarding the Settlement.

2.39 “Walmart” means Walmart Inc. (f/k/a Wal-Mart Stores, Inc.), Wal-Mart Stores East,
LLC, Sam’s West, Inc., Walmart.com USA LLC, and each of their current or former parents,
subsidiaries, affiliates, divisions, predecessors, insurers, agents, employees, successors, assigns,



                                               -5-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 7 of 122 PageID #: 746




officers, officials, directors, partners, employers, attorneys, personal representatives, executors,
and shareholders.

2.40 “Walmart’s Counsel” means Naomi Beer and Francis Citera of Greenberg Traurig LLP
and Matthew Turner of Armstrong Teasdale LLP.


3.     RECITALS

3.1     WHEREAS, on December 11, 2017, Plaintiff filed a putative class action lawsuit against
Walmart in the United States District Court for the Eastern District of Missouri, captioned Scott
Pearlstone v. Wal-Mart Stores, Inc., No. 4:17-cv-02856 (E.D. Mo.) (the “Litigation”). The
Litigation was assigned to the Honorable Henry Edward Autrey.

3.2    WHEREAS, Plaintiff’s Complaint filed in the Litigation asserts claims against Walmart
under three counts for: (I) breach of contract, (II) unjust enrichment, and (III) violation of the
Missouri Merchandising Practices Act (“MMPA”), Mo. Ann. Stat. 407.010 et seq.

3.3     WHEREAS, Plaintiff’s Complaint alleges, among other things, that Walmart breached its
contracts with its customers as it relates to the return of purchased products within a set time frame
for a full refund on the amount paid as set forth in Walmart’s nationwide written return policy.
Plaintiff alleges that Walmart breached the terms of these contracts with Plaintiff and other
customers nationwide, and also violated the MMPA with respect to Plaintiff and other Missouri
customers, by failing to provide a complete refund to certain customers who made returns pursuant
to the return policy—namely, that Walmart underrefunded the sales taxes that some customers
originally paid for items they later returned. Walmart denies Plaintiff’s allegations as set forth in
its Answer to Plaintiff’s Complaint in the Litigation.

3.4     WHEREAS, in the Litigation, the Parties engaged in lengthy motion practice, including a
Rule 12(b)(6) motion to dismiss and strike filed by Walmart, which sought dismissal of the
Complaint in its entirety and, in the alternative, entry of an order striking the Complaint’s class
allegations.

3.5    WHEREAS, on November 16, 2018, the Court entered an order denying Walmart’s
motion to dismiss and strike in its entirety. (Dkt. 32).

3.6    WHEREAS, following the denial of Walmart’s motion to dismiss and strike, the Parties
engaged in months of extensive discovery, including the exchange of multiple rounds of written
discovery requests, review and production of hundreds of pages of documents, thorough analysis
of Walmart’s customer transaction data, preparation for a Federal Rule 30(b)(6) deposition of
Walmart, and expert discovery.

3.7     WHEREAS, on February 27, 2019, the Court referred the Litigation to alternative dispute
resolution, and the Parties elected to participate in a private mediation. (Dkt. 44). Pursuant to the
Local Rules of the U.S. District Court of the Eastern District of Missouri, and following a proposal
from the Parties, the Court appointed the Honorable James F. Holderman (ret.) of JAMS Chicago,



                                                -6-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 8 of 122 PageID #: 747




former Chief Judge of the U.S. District Court for the Northern District of Illinois, to serve as the
designated neutral for the Parties’ mediation. (Dkt. 49-50).

3.8     WHEREAS, on October 8, 2019, the Parties attended a full-day mediation before Judge
Holderman at the JAMS Chicago offices. However, the Parties were unable to reach an agreement
to resolve the claims at issue in the Litigation. The Court’s ADR referral subsequently terminated,
and the Parties returned to engaging in discovery.

3.9    WHEREAS, as the Parties were nearing completion of class discovery, and while Plaintiff
was preparing to file his motion for class certification, the Parties decided to discuss whether there
was any remaining possibility of reaching a resolution prior to class certification proceedings.
Following those discussions, the Parties agreed to attend a second mediation before Judge
Holderman.

3.10 WHEREAS, on July 29, 2020, the Parties attended a second, full-day mediation session
before Judge Holderman. The Parties attended this mediation session remotely and by
videoconference due to the COVID-19 public health crisis. Although the second mediation session
was productive, the Parties were again unable to reach a resolution.

3.11 WHEREAS, the Parties’ progress made during the second mediation session gave them
confidence that a resolution was still possible. Accordingly, the Parties scheduled a third follow-
up mediation session with Judge Holderman for August 11, 2020.

3.12 WHEREAS, following the third mediation session, the Parties reached an agreement in
principle by which to resolve the claims in the Litigation on a class basis. The Parties’ negotiations
concerning the contours and specifics of the settlement terms continued over the course of several
weeks, ultimately culminating in this Settlement Agreement.

3.13 WHEREAS, Plaintiff and Settlement Class Counsel have conducted a thorough
investigation into the facts of this case, and have diligently pursued the Settlement Class Members’
claims against Walmart, including but not limited to: preparing and filing the Complaint and
amendments thereto; briefing Walmart’s motion to dismiss and strike; reviewing relevant
documents and discovery; researching applicable law and potential defenses; propounding
discovery on Walmart and responding to Walmart’s discovery requests; hiring and consulting with
an expert; developing the arguments for class certification; advocating for the rights of the putative
class members; and preparing for class certification and trial. Based on the foregoing, Plaintiff and
Settlement Class Counsel have concluded that a settlement according to the terms set forth below
is fair, reasonable, adequate, and beneficial to and in the best interests of Plaintiff and the
Settlement Class Members in light of (1) the existence of multiple complex and contested issues
of law and fact; (2) the risks inherent in litigation, including any trial or appeal; (3) the likelihood
that future proceedings will be unduly protracted and expensive if the Litigation is not settled by
voluntary agreement; (4) the magnitude of the benefits derived from the Settlement in light of both
the maximum potential and likely range of recovery to be obtained through further litigation and
the expense thereof, as well as the potential of no recovery whatsoever; and (5) Plaintiff’s
determination that the settlement is fair, reasonable, adequate, and substantially beneficial to the
Settlement Class Members.



                                                 -7-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 9 of 122 PageID #: 748




3.14 WHEREAS, Walmart denies any liability or wrongdoing of any kind associated with the
claims alleged and contends that this Litigation is not appropriate for adversarial class certification
pursuant to Rule 23 of the Federal Rules of Civil Procedure or any other federal or state rule,
statute, law, or provision. Walmart further asserts that it has complied with all applicable
provisions of federal or state statutory and common law. Walmart further states that despite its
good faith belief that it is not liable for any of the claims asserted, and despite its good faith belief
that adversarial certification is not appropriate, Walmart will not oppose the District Court’s
certification of the Settlement Class contemplated by this Agreement solely for purposes of
effectuating this Settlement. Other than for purposes of this Settlement, Walmart does not waive
its objections to certification of the Settlement Class, or any other class, in this Litigation as a
litigation class.

3.15 WHEREAS, the Parties now seek to enter into this Settlement Agreement. In
consideration of the covenants, agreements, and releases set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, it is agreed
by and among the undersigned that the Litigation be settled and compromised, and that the
Releasing Settlement Class Members release Walmart of the Settlement Class Member Released
Claims, without an award of costs to Walmart, Plaintiff, Settlement Class Counsel, or the
Settlement Class, except as explicitly provided for in this Agreement, subject to the approval of
the Court, on the following terms and conditions.

3.16 WHEREAS, the entry of final judgment in this Litigation shall dismiss with prejudice all
claims that were or could have been alleged in the Litigation against Walmart, with the exception
of any claims that might be retained by Settlement Class Members who exclude themselves from
the Settlement, if any, in accordance with the Opt-Out process described in this Agreement.
Walmart shall retain any existing defenses to such excluded claims.

3.17 WHEREAS, the Parties shall use their best efforts to effectuate this Agreement, including
but not limited to cooperating in promptly seeking court approval of this Agreement, certification
of the Settlement Class, and release of the Settlement Class Member Released Claims.

3.18    Each of these Recitals is incorporated into this Agreement as if fully set forth herein.


4.      CERTIFICATION OF THE SETTLEMENT CLASS

4.1    Subject to Court approval, the Parties shall request that the Court enter an order
conditionally certifying the Settlement Class for purposes of settlement. As set forth above, the
Settlement Class includes:

        All individuals who, during the Class Period, returned an item purchased from a
        Walmart store, Sam’s Club store, or online from Walmart.com or Samsclub.com
        for pickup or delivery within the United States, and to whom Walmart or Sam’s
        Club (hereafter, collectively “Walmart”) gave a refund or credit, but where the
        amount of sales tax refunded or credited was less than the full amount of sales tax



                                                  -8-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 10 of 122 PageID #: 749




         paid at the time the item was purchased.

 4.2     The Parties may request that the Court certify additional settlement subclasses as agreed,
 if appropriate.

 4.3     Plaintiff shall file a motion requesting that the District Court enter an order conditionally
 certifying the Settlement Class for settlement purposes and covering all claims and individuals
 released by this Settlement. The form of any settlement certification orders shall, subject to Court
 approval, expressly state that the Parties and Settlement Class Counsel agree that certification of
 the Settlement Class is a conditional certification for settlement purposes only, and that Walmart
 retains its right to object to certification of this Litigation, or any other class action, under Federal
 Rule 23 or any other applicable rule, statute, law, or provision.

 4.4     Any certification of the Settlement Class is for settlement purposes only, and if for any
 reason the District Court does not grant final approval of the Settlement, or if final approval is not
 granted following the appeal of any order by the District Court, or if for any reason the Settlement
 Effective Date does not occur, the certification of the Settlement Class for settlement purposes
 shall be deemed null and void, and each Party shall retain all of their respective rights as they
 existed prior to execution of this Settlement Agreement, and neither this Settlement Agreement,
 nor any of its accompanying Exhibits or any orders entered by the Court in connection with this
 Settlement Agreement, shall be admissible or used for any purpose in this Litigation.

 4.5     Any certification of the Settlement Class for settlement purposes is in no way an admission
 by Walmart that class certification is proper in this Litigation or any other litigation against
 Walmart. Moreover, Walmart continues to assert that adversarial class certification in this
 Litigation would fail to meet the prerequisites necessary for class action treatment under applicable
 law. The Parties and Settlement Class Counsel further agree that, other than to effectuate the
 Settlement of this Litigation in this jurisdiction, the certification of the Settlement Class for
 settlement purposes and all documents related thereto, including this Agreement and all
 accompanying Exhibits and all orders entered by the Court in connection with this Agreement, are
 only intended to be used under the specific facts and circumstances of this case and are not intended
 to be used in any other judicial, arbitral, administrative, investigative, or other court, tribunal,
 forum, or other proceeding against Walmart.

 4.6    This Settlement is conditioned on the Court’s certifying the Settlement Class for settlement
 purposes.


 5.      MONETARY RELIEF TO THE SETTLEMENT CLASS

 5.1     Subject to the terms and conditions of this Agreement, and subject to Court approval,
 Walmart agrees to pay the Class Settlement Amount of five million dollars ($5,000,000). The
 monies shall be paid into a QSF to be administered by the Settlement Administrator. The Class
 Settlement Amount shall be used to pay (i) Claims that are valid, timely, and approved for payment
 by the Settlement Administrator; (ii) Notice and Administration Costs; (iii) any Incentive Award
 to the Settlement Class Representative approved by the Court; and (iv) any award of Attorneys’



                                                   -9-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 11 of 122 PageID #: 750




 Fees and Litigation Expenses to Settlement Class Counsel approved by the Court. Under no
 circumstances shall Walmart be obligated to pay more than the Class Settlement Amount in
 connection with this Settlement.

 5.2   Payments to Settlement Class Members.

       5.2.1   Each Settlement Class Member who timely files a valid and approved Claim shall
               be entitled to receive an equal pro rata share of the Net Settlement Amount, as
               defined in Section 2.16.

       5.2.2   Each Settlement Class Member may only submit one Claim and receive one
               individual payment no matter how many returns the individual Settlement Class
               Member may have made during the Class Period.

       5.2.3   Each payment issued pursuant to this Settlement, whether by check or electronic
               transfer, will be addressed to the respective Claimant. Checks that are issued but
               not redeemed within 120 Days are void. Any remaining amounts due to uncashed
               checks shall be distributed to recipient(s) to be chosen by the Parties and approved
               by the Court.

       5.2.4   Subject to the audit rights set forth in Section 7.7, the Settlement Administrator
               shall distribute payments to Settlement Class Members within a reasonable time
               following the Settlement Effective Date. Such payments shall be distributed via
               U.S. mail or other means of electronic transfer, per preference specified by the
               Claimant when submitting the Claim Form, to the address or other contact
               information provided on each Settlement Class Member’s approved Claim Form.

       5.2.5   The Settlement Class Members shall be solely responsible for paying all tax
               obligations, if any, arising from payments to them in accordance with applicable
               law. Walmart, Walmart’s Counsel, Plaintiff, and Settlement Class Counsel shall
               have no responsibility or liability to any Settlement Class Member or other party
               for determining, withholding, or paying any taxes, if any, incurred in connection
               with this Settlement Agreement.

       5.2.6   The Court may order changes to the method or allocation of payments to Settlement
               Class Members without invalidating this Settlement Agreement, provided that the
               other material terms of the Settlement Agreement are not altered.

 5.3   Attorneys’ Fees and Litigation Expenses.

        5.3.1 Plaintiff may apply to the Court for an award of reasonable Attorneys’ Fees and
              Litigation Expenses for Settlement Class Counsel that, subject to Court approval
              and applicable law, will be paid from the Class Settlement Amount by the
              Settlement Administrator to an account designated by Settlement Class Counsel.

        5.3.2 With no consideration given or received, Plaintiff has agreed to limit the request



                                              - 10 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 12 of 122 PageID #: 751




                for an award of reasonable Attorneys’ Fees and Litigation Expenses to no more
                than 35% of the Class Settlement Amount, plus reimbursement of reasonable
                litigation costs and expenses. Walmart may elect to contest Class Counsel’s request
                but otherwise Walmart takes no position on the amount to be sought by Plaintiff
                and does not object to a reasonable award of Attorneys’ Fees and Litigation
                Expenses as determined by the Court and sought in accordance with this Agreement
                and applicable law.

         5.3.3 In the event that the Court does not approve the requested award of Attorneys’ Fees
               and Litigation Expenses, or the Court awards Attorneys’ Fees and Litigation
               Expenses in an amount less than that requested, such decision shall not affect the
               validity and enforceability of the Settlement and shall not be a basis for rendering
               the entire Settlement null, void, or unenforceable. Plaintiff retains the right to
               appeal any decision by the Court regarding its award of Attorneys’ Fees and
               Litigation Expenses.

 5.4    Settlement Class Representative Incentive Award.

        5.4.1   Plaintiff may apply to the Court for a reasonable Incentive Award that, subject to
                Court approval and applicable law, will be paid from the Class Settlement Amount
                by the Settlement Administrator to an address provided by Class Counsel.

        5.4.2   With no consideration given or received, Plaintiff has agreed to limit the amount
                sought for an Incentive Award to no more than $10,000. Walmart may elect to
                contest the request for an Incentive Award but otherwise Walmart takes no position
                on the amount to be sought for an Incentive Award and does not object to a
                reasonable Incentive Award as determined by the Court and sought in accordance
                with this Agreement and applicable law.

        5.4.3   The denial by the Court of any application for an Incentive Award shall not affect
                the validity and enforceability of the Settlement and shall not be a basis for anyone
                to seek to void the Settlement.

 5.5    Notice and Administration Costs.

        5.5.1   Notice and Administration Costs shall be paid to the Settlement Administrator from
                the Class Settlement Amount. It is anticipated that Notice and Administration Costs
                shall be approximately $750,000 - $850,000.


 6.     PROSPECTIVE RELIEF

 6.1     Subject to the other terms and conditions of this Agreement, and subject to Court approval,
 Walmart agrees to the following prospective relief: Walmart is implementing an electronic
 solution at its Stores and Clubs designed to ensure that customers who return items to a Store or
 Club with a receipt receive complete refunds of any sales taxes paid whether the items were



                                               - 11 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 13 of 122 PageID #: 752




 purchased at a Store or Club or online.


 7.     CLAIMS SUBMISSION

 7.1     All Claims must be submitted through a completed Claim Form, which shall be
 substantially similar to the form attached as Exhibit 2 to this Agreement. The Claim Form will
 require each Claimant to provide his or her full name, mailing address, email address, contact
 telephone number, and an attestation that he or she is a Settlement Class Member. Any Claim Form
 that lacks the requisite information will be deemed to be incomplete and ineligible for payment,
 provided, however, that the Settlement Administrator may, with the approval of Settlement Class
 Counsel and Walmart’s Counsel, approve Claim Forms with missing information if the
 information is not necessary to the administration of the Claim.

 7.2   Claims shall be made by mailing or submitting via the Settlement Website a fully
 completed and signed Claim Form to the Settlement Administrator.

 7.3    Claim Forms must be submitted on or before the Claims Deadline.

 7.4    A Claim Form shall be approved if it is complete, timely, and valid, as determined by the
 Settlement Administrator.

 7.5     Unless the Parties agree otherwise, a Settlement Class Member is not entitled to monetary
 benefits if he or she submits a Claim Form after the Claims Deadline; if the Claim Form is
 incomplete; or if the Claim Form is fraudulent or contains false information.

 7.6     Subject to the audit rights set forth in Section 7.7, the Settlement Administrator shall have
 authority for determining if Claim Forms are complete, valid, and timely, in which case they will
 be accepted as approved.

 7.7    Audit rights: Within fourteen (14) days of the Claims Deadline, the Settlement
 Administrator shall provide counsel for the Parties with a report that summarizes the information
 provided in the Claim Forms and its determination whether each Claim should be approved or
 denied, and whether any Claims should be denied as fraudulent or reasonably suspected to be
 fraudulent and the basis for the determination. Original Claim Forms will also be made available
 to Counsel upon request. Within thirty (30) days of having received the report of proposed
 approved and denied Claims from the Settlement Administrator, Settlement Class Counsel and
 Walmart’s Counsel shall meet and confer regarding any issues that either Settlement Class Counsel
 or Walmart believes need to be raised with the Settlement Administrator regarding the Claims.
 Settlement Class Counsel and Walmart’s Counsel agree to use their best efforts to resolve any
 disputes. If necessary, the Parties may request that the Settlement Administrator conduct
 reasonable follow up with particular Claimants in the event of questions regarding the information
 provided by any Claimant or take other reasonable steps as agreed to by the Parties.

 7.8    To the extent the Settlement Administrator determines a claim is deficient in whole or part,
 within a reasonable time of making such a determination, but not more than fifteen (15) days after



                                                - 12 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 14 of 122 PageID #: 753




 said determination, the Settlement Administrator shall notify the Settlement Class Member of the
 deficiency and give the Settlement Class Member twenty-one (21) days to cure the deficiency.
 Such notifications shall be sent via e-mail, unless the claimant did not provide an e-mail address,
 in which case such notifications shall be sent via U.S. mail. If the Settlement Class Member
 attempts to cure the deficiencies, but, at the sole discretion and authority of the Settlement
 Administrator, fails to do so, the Settlement Administrator shall notify the Settlement Class
 Member of that determination within ten (10) days. The Settlement Administrator may consult
 with Settlement Class Counsel and Walmart’s Counsel in making such determinations.


 8.     NOTICE TO THE CLASS

 8.1      The Settlement Administrator shall provide notice of the Settlement to Settlement Class
 Members in accordance with the Notice Plan as approved by the Court. Given the difficulties in
 ascertaining individual Settlement Class Members, the Parties agree that publication notice
 (including through the internet) is the best practicable notice of this Settlement.

 8.2     The Parties shall confer regarding the Notice Plan prior to its submission to the Court.
 The Parties have the right to approve the proposed Notice Plan prior to its submission to the Court,
 which approval they shall not unreasonably withhold. Subject to Court approval, Notice to be
 provided to the Settlement Class shall be in substantially the form of Group Exhibit 1 and Exhibit
 3 attached hereto, together with the Settlement Website. The Notice shall provide all relevant
 information, including important dates and deadlines, the Class Settlement Amount, and how to
 submit a Claim, opt-out, or object.

 8.3     Settlement Class Members shall also be notified of the Settlement via the establishment of
 a Settlement Website. The Settlement Website shall be established by the Settlement Administrator
 and shall contain information about the Settlement, including electronic copies of this Agreement
 as well as the Exhibits, including a long form Notice of the Settlement substantially in the form
 attached hereto. The URL of the Settlement Website shall be agreed upon by Settlement Class
 Counsel and Walmart’s Counsel prior to the beginning of the Notice Period.

 8.4     Due to the practical difficulties in ascertaining contact information for individual
 Settlement Class Members, Walmart may, in its sole discretion, terminate this Settlement if the
 Court requires individual, direct notice to Settlement Class Members. If Walmart exercises its
 option to terminate due to the Court’s requiring individual, direct notice, it shall provide Settlement
 Class Counsel with written notice of its election, at which point the Agreement is void in
 accordance with Section 19.

 8.5     Within thirty (30) days of Preliminary Approval of the Settlement Agreement, the
 Settlement Administrator shall establish the Settlement Website and begin effectuating notice to
 the Settlement Class Members as described in this Section. Unless otherwise agreed to by the
 Parties, the Settlement Website shall be maintained until sixty (60) days after the Settlement
 Effective Date and then taken down.

 8.6    The Notice Period shall begin approximately thirty (30) days after the Preliminary



                                                 - 13 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 15 of 122 PageID #: 754




 Approval Order, on whatever date the Court orders for Notice to be issued by the Settlement
 Administrator, provided however that the Parties may agree to begin the Notice Period at a later
 date if needed for scheduling and logistical considerations. The Notice Period shall last for ninety
 (90) Days thereafter.

 8.7     The Parties agree that distribution of Notice in the manners described above constitutes the
 best notice practicable under the circumstances to members of the Settlement Class Members, and
 complies fully with any and all substantive and procedural due process rights guaranteed by the
 United States Constitution and any other applicable law. The Parties further agree that the Notice
 sufficiently notifies the Settlement Class of the terms of the proposed Settlement, their right to
 object to the Settlement or to opt-out of the Settlement, and the deadlines and procedures to object,
 opt-out or submit a Claim Form in connection with this Settlement.


 9.     CAFA NOTICE

 9.1    Walmart shall provide notice to the appropriate governmental authorities in accordance
 with the federal Class Action Fairness Act. See generally 28 U.S.C. § 1715.


 10.    OPT-OUT PROCEDURE

 10.1   Any potential Settlement Class Member who wishes to be excluded from the Settlement
 must Opt-Out by submitting an Opt-Out Request to the Settlement Administrator.

 10.2 For an Opt-Out Request to be accepted it must be timely and valid. To be timely, it must
 be submitted by the Opt-Out Deadline. To be valid, the Opt-Out must (a) contain a statement that
 the Settlement Class Member requests to be excluded from the Settlement Class (b) be personally
 signed by the Settlement Class Member and dated in accordance with the instructions in the Notice;
 and (c) provide the Settlement Class Member’s full name, mailing address, email, and telephone
 number. An Opt-Out must be mailed to the address for the Settlement Administrator provided in
 the Notice. The Opt-Out request must be postmarked before the Opt-Out Deadline and received
 within five (5) business days after the Opt-Out Deadline. Mass-generated Opt-Out Requests are
 invalid and may be denied by the Settlement Administrator.

 10.3    Settlement Class Members who Opt-Out will be excluded from the Settlement Class and
 thus may not submit a Claim Form and may not object. If a Settlement Class Member submits an
 Opt-Out Request and a Claim Form or objection, the Claim Form will govern and the Opt-Out
 Request will be considered invalid.

 10.4    The Settlement Administrator shall maintain a list of persons who have submitted Opt-
 Out requests and shall provide such list to the Parties on a weekly basis during the Notice Period.
 Within seven (7) business days after the Opt-Out Deadline, the Settlement Administrator shall
 provide Counsel a list reflecting all timely and valid Opt-Outs from the Settlement Class.




                                                - 14 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 16 of 122 PageID #: 755




 11.      OBJECTION PROCEDURE

 11.1 A Settlement Class Member who wishes to object to the Settlement must notify the Parties
 and the District Court of his or her objection, in writing, on or before the Objection Deadline.

 11.2 To be considered, an objection must be in writing, include the objector’s full name and the
 case name and case number(s) of the Litigation; the objector’s current address, email, and phone
 number; the reasons why the objector objects to the Settlement along with any supporting legal
 authority; documentation demonstrating that the objector has standing to object, such as legible
 copies of receipts demonstrating the objector is a member of the Settlement Class as defined
 herein; and the objector’s signature. In addition, the objecting Settlement Class Member must
 identify any previously filed objections filed by the Settlement Class Member and his or her
 counsel in any state or federal court. This listing must contain (i) the name of the case; (ii) the case
 number; (iii) the court in which the objection was filed; and (iv) the outcome of the objection. The
 objection must also indicate whether or not the objector intends to appear at the hearing on the
 motion for final approval of the Settlement.

 11.3 Any objection must be filed with the Court on or before the objection deadline, and a copy
 must be served on the Settlement Administrator, Settlement Class Counsel, and on Walmart’s
 Counsel. The Parties will request that the Court order that failure to comply timely and fully with
 these procedures shall result in the invalidity and rejection of an objection. The Parties will request
 that the Court order that no Settlement Class Member shall be entitled to appear at the Final
 Approval Hearing (whether individually or through the objector’s counsel) to object to the
 Settlement, or to object to certification of the Settlement Class or to the Settlement Agreement,
 and no written objections or briefs submitted by any Settlement Class Member shall be received
 or considered by the Court at the Final Approval Hearing, unless written notice of the Settlement
 Class Member’s objection and any brief in support of the objection have been filed with the Court
 and served upon Settlement Class Counsel and Walmart’s Counsel on or before the Objection
 Deadline.

 11.4 Any Settlement Class Member who objects to the Settlement and wishes to appear and
 speak at the Final Approval Hearing must include in his or her written objection a statement
 expressing intention to appear and speak at the Final Approval Hearing, or send a “Notice of Intent
 to Appear” at the Final Approval Hearing to the Clerk of the Court and to Settlement Class Counsel
 and Walmart’s Counsel, postmarked on or before the Objection Deadline. The Notice of Intent to
 Appear must include the case name and case number of the lawsuit; the Settlement Class Member’s
 full name, address, email address, and phone number; a statement clearly indicating the intention
 to appear at the Final Approval Hearing and the reasons for seeking to appear; copies of any papers
 or information to be presented to the Court, if any; and the Settlement Class Member’s signature.

 11.5 Settlement Class Members who do not file and serve timely written objections in
 accordance with the procedures set forth in this Agreement have waived any objections to the
 Settlement and are forever foreclosed from making any objection (whether by appeal or otherwise)
 to the Settlement, or any aspect of the Settlement, including, without limitation, the fairness,
 reasonableness, or adequacy of the proposed Settlement, or any award of attorneys’ fees or
 reimbursement of costs and expenses. The Parties will request that the Court order that Settlement



                                                  - 15 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 17 of 122 PageID #: 756




 Class Members who fail to file and serve written objections in accordance with this Section shall
 be deemed to have waived any objections and shall be foreclosed from making any objection to
 the certification of the Settlement Class or to the Settlement Agreement.

 11.6 In the event the Parties determine that an objection is frivolous or otherwise without merit,
 the Parties shall request that the Court, within its discretion, overrule the objection and award
 appropriate costs and fees to the Parties in opposing such objection(s).


 12.      FUNDING THE CLASS SETTLEMENT AMOUNT

 12.1 The Class Settlement Amount shall be funded through a QSF in accordance with this
 Agreement. The timing of the payments by Walmart to the QSF are as follows:

        12.1.1 Within 14 business days following the date on which the District Court enters
        an order approving the QSF (including if the Court’s order granting preliminary
        approval approves the establishment of a QSF), or within 14 business days of the date
        that the Settlement Administrator provides to Walmart the information necessary to
        complete a wire transfer of funds to the QSF, whichever is later, Walmart shall transfer
        the initial Notice and Administration Costs to the QSF. In the event that the Settlement
        Effective Date does not occur, any amounts actually used by the Settlement
        Administrator for notice and administration shall not be refundable to Walmart. If,
        however, Walmart has paid into the QSF monies for Notice and Administration Costs
        which have not been used by the Settlement Administrator, those amounts not used by
        the Settlement Administrator shall be returned to Walmart.

        12.1.2 Subject to Section 12.1.3, within 10 business days following the Settlement
        Effective Date, Walmart shall transfer to the QSF amounts sufficient to cover the
        remainder of the Class Settlement Amount (or such lesser amount as awarded by the
        Court), to include the individual payments to Settlement Class Members, Attorneys’
        Fees and Litigation Expenses awarded by the Court, and the Settlement Class
        Representative Incentive Award awarded by the Court. Settlement Class Counsel shall
        provide the Settlement Administrator with the information as to whom the Attorneys’
        Fees and Litigation Expenses and Settlement Class Representative Incentive Award
        should be distributed.

        12.1.3 Within 14 days following the Settlement Effective Date, the Settlement
        Administrator shall effectuate payment of any Court-awarded Attorneys’ Fees and
        Litigation Expenses for Class Counsel to an account designated by Class Counsel, as
        well as payment of any Court-awarded Incentive Award mailed to an address provided
        by Class Counsel. As set forth above, both such payments shall be paid from the Class
        Settlement Amount.




                                               - 16 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 18 of 122 PageID #: 757




 13.    QUALIFIED SETTLEMENT FUND

 13.1 As required under this Agreement, Walmart shall transfer the required portions of the Class
 Settlement Amount to a Qualified Settlement Fund (“QSF”), to be held as a separate trust as
 described in Treasury Regulation §1.468B-1, 26 C.F.R. §1.468B-1. Settlement Class Counsel and
 Walmart jointly shall take such steps as shall be necessary to qualify the QSF under §468B of the
 Internal Revenue Code, 26 U.S.C. §468B, and the regulations promulgated pursuant thereto.
 Walmart shall be considered the “transferor” within the meaning of Treasury Regulation §1.468B-
 1(d)(1). The Settlement Administrator shall be the “administrator” within the meaning of Treasury
 Regulation §1.468B- 2(k)(3). The Parties shall cooperate in securing an order of the Court to
 establish the QSF in accordance with the terms hereof in conjunction with its preliminary approval
 of the Settlement and Notice as described in the Agreement. The Court shall retain jurisdiction
 over the administration of the QSF. Walmart shall supply to the Settlement Administrator and to
 the Internal Revenue Service the statement described in Treasury Regulation §1.468B-3(e)(2) no
 later than February 15th of the year following each calendar year in which Walmart makes a
 transfer to the QSF. It is intended that the transfers to the QSF will satisfy the “all events test” and
 the “economic performance” requirement of §461(h)(1) of the Internal Revenue Code, and
 Treasury Regulation §1.461-1(a)(2). Accordingly, Walmart shall not include the income of the
 QSF in its income. Rather, the QSF shall be taxed on its modified gross income, excluding the
 sums transferred to it, and shall make payment of resulting taxes from its own funds. In computing
 the QSF’s modified gross income, deductions shall be allowed for its administrative costs and
 other deductible expenses incurred in connection with the operation of the QSF, including, without
 limitation, state and local taxes and legal, accounting, and other fees relating to the operation of
 the QSF.

 13.2     Upon establishment of the QSF, the Settlement Administrator shall apply for an employer
 identification number for the QSF utilizing Internal Revenue Service Form SS-4 and in accordance
 with Treasury Regulation §1.468B-2(k)(4).

 13.3     If requested by either Walmart or the Settlement Administrator, the Settlement
 Administrator and Walmart shall fully cooperate in filing a relation-back election under Treasury
 Regulation §1.468B-1(j)(2) to treat the QSF as coming into existence as a settlement fund as of
 the earliest possible date.

 13.4     Following its deposits as described in this Agreement, Walmart shall have no
 responsibility, financial obligation, or liability whatsoever with respect to the notifications to the
 Class required hereunder, the processing of Claims and Opt-Out requests, the allowance or
 disallowance of claims by Claimants, payments to Settlement Class Counsel, investment of QSF
 funds, payment of federal, state, and local income, employment, unemployment, excise, and other
 taxes imposed on the QSF or its disbursements, or payment of the administrative, legal,
 accounting, or other costs occasioned by the use or administration of the QSF, since it is agreed
 that such deposits shall fully discharge Walmart’s obligations to Claimants and Settlement Class
 Counsel and for expenses of administration in respect to the disposition of the Class Settlement
 Amount hereunder. Rather, the Settlement Administrator shall have sole authority and
 responsibility for the administration of such funds and income thereon, disbursement to Claimants
 and Settlement Class Counsel, and payment of taxes and administrative costs in accordance with



                                                  - 17 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 19 of 122 PageID #: 758




 the provisions hereof, subject only to the rights of Walmart or Settlement Class Counsel to seek
 redress for any breach of the terms hereof.

 13.5      The Settlement Administrator shall cause to be filed, on behalf of the QSF, all required
 federal, state, and local tax returns, information returns and tax withholdings statements in
 accordance with the provisions of Treasury Regulation §1.468B-2(k)(1) and Treasury Regulation
 §1.468B-2(l)(2)(ii). The Settlement Administrator may, at the expense of the QSF, retain legal
 counsel and an independent, certified public accountant to consult with and advise the Settlement
 Administrator or the Settlement Administrator with respect to the preparation and filing of such
 materials and the federal, state and local tax compliance of the QSF. Either Walmart or the
 Settlement Administrator, independently or jointly, may, but are not required to, apply to the
 Internal Revenue Service and/or any applicable state taxing authority for an advance ruling as to
 any issue pertinent to the qualification of the QSF under Internal Revenue Code §468B and
 Treasury Regulations promulgated thereunder, its tax status under applicable state law, and/or its
 tax payment, reporting and withholding duties, so long as Walmart and the remaining Parties are
 reasonably satisfied that such application and ruling will not compromise the confidentiality of
 settlement evidenced herein as required by this Agreement. Subject to any contrary holdings in
 any such ruling, Settlement Class Members shall be responsible for payment of appropriate federal,
 state, and local income taxes on any claim paid out pursuant to this Agreement. The Parties agree
 that no portion of any distributions from the QSF to the Settlement Class Members is made in
 satisfaction of any excluded liability as described in Treasury Regulation § 1.468B- 1(g), related
 to Qualified Settlement Funds.

 13.6    The taxable year of the QSF shall be the calendar year in accordance with Treasury
 Regulation §1.468B-2(j). The QSF shall utilize the accrual method of accounting within the
 meaning of § 446(c) of the Internal Revenue Code.

 13.7     Based on the Settlement Administrator’s recommendation and approval by the Parties,
 the QSF may be invested in United States Treasury bills, money market funds primarily invested
 in the same, or certificates of deposit (CDs), provided that such portions of the QSF as may
 reasonably be required to pay current QSF administrative expenses, taxes or disbursements to
 Claimants or Settlement Class Counsel may be deposited in bank accounts which are federally
 insured to the greatest extent practicable. All federal, state, and local taxes imposed with respect
 to income earned by, or property of, the QSF, shall be paid from the QSF.

 13.8     The Settlement Administrator may amend, either in whole or in part, any administrative
 provision of this Section to maintain the qualification of the QSF pursuant to the above-described
 authorities provided that the rights and liabilities of the Parties hereto and the Settlement Class are
 not altered thereby in any material respect.


 14.      COMPREHENSIVE WAIVER, RELEASE, AND DISMISSAL

 14.1   Settlement Class Members Released Claims:

        14.1.1. Subject to final approval by the Court of the Settlement, and for good and valuable



                                                 - 18 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 20 of 122 PageID #: 759




              consideration set forth herein, the receipt and sufficiency of which is hereby
              acknowledged, all Releasing Settlement Class Members irrevocably release, acquit,
              and forever discharge Walmart of and from any and all claims, rights, causes of
              action, penalties, demands, damages, debts, accounts, duties, costs and expenses
              (other than those costs and expenses required to be paid pursuant to this
              Agreement), liens, charges, complaints, causes of action, obligations, or liability of
              any and every kind that were asserted in the Litigation, or that could have been
              asserted but were not asserted in the Litigation, or in any other court or forum,
              whether known or unknown, on the basis of, connected with, arising out of, or
              related in whole or in part to any or all of the alleged acts, omissions, facts, matters,
              transactions, circumstances, and occurrences that were directly or indirectly
              alleged, asserted, described, set forth, or referred to in the Litigation, whether such
              allegations were or could have been based on common law or equity, or on any
              statute, rule, regulation, order, or law, whether federal, state, or local.The
              Settlement Class Member Released Claims also include a release of all claims for
              Attorneys’ Fees and Costs incurred by Releasing Settlement Class Members or by
              Class Counsel or any other attorney in connection with the Litigation, and this
              Settlement, and all claims related to conduct in discovery in the Litigation.

       14.1.2. Releasing Settlement Class Members understand and agree that the release of the
               Settlement Class Member Released Claims is a full and final general release
               applying to both those Claims that are currently known, anticipated, or disclosed to
               Releasing Settlement Class Members and to all those that are presently unknown,
               unanticipated, or undisclosed to any Releasing Settlement Class Members arising
               out of the alleged facts, circumstances, and occurrences underlying the claims set
               forth in the Litigation. Releasing Settlement Class Members acknowledge that the
               facts could be different than they now know or suspect to be the case, but they are
               nonetheless releasing all such unknown claims. In exchange for the good and
               valuable consideration set forth herein, all Releasing Settlement Class Members
               further waive any and all rights or benefits that they as individuals or the classes
               may now have as a result of the alleged facts, circumstances, and occurrences
               underlying the claims set forth in the Litigation. In exchange for the good and
               valuable consideration set forth herein, all Releasing Settlement Class Members
               further waive any and all rights or benefits that they as individuals or as Releasing
               Settlement Class Members may now have as a result of the alleged facts,
               circumstances, and occurrences underlying the claims set forth in the Litigation
               under the terms of Section 1542 (a) of the California Civil Code (or similar statute
               in effect in any other jurisdiction), which provides as follows:

                      A GENERAL RELEASE DOES NOT EXTEND TO
                      CLAIMS WHICH THE CREDITOR DOES NOT KNOW
                      OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME
                      OF EXECUTING THE RELEASE, WHICH IF KNOWN
                      BY HIM MUST HAVE MATERIALLY AFFECTED HIS
                      SETTLEMENT WITH DEBTOR.




                                               - 19 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 21 of 122 PageID #: 760




 14.2   Individual General Release by Settlement Class Representative:

        14.2.1. Subject to the Court’s final approval of the Settlement, and for good and
                valuable consideration set forth herein, the receipt and sufficiency of which is
                hereby acknowledged, and in addition to the release given by the Settlement
                Class Representative and all Releasing Settlement Class Members pursuant to
                Sections 14.1 of this Agreement, the Settlement Class Representative on behalf
                of himself and any and all spouses, representatives, heirs, successors, assigns,
                devisees, and executors (excluding the Releasing Settlement Class Members
                he seeks to represent), releases, acquits, and forever discharges Walmart from
                any and all allegations, claims, causes of action, demands, obligations, or
                liability, of whatever kind or nature, whether for injunctive relief, damages,
                penalties, or any other form of recovery, in this court or in any other court or
                forum, whether known or unknown, suspected or unsuspected, that the
                Settlement Class Representative may now have, has ever had, or hereafter may
                have, through the date of the execution of this Agreement, whether relating to
                the subject matter of this litigation or otherwise, and whether such allegations
                were or could have been based on common law or equity, or on any statute,
                rule, regulation, order, or law, whether federal, state, or local.

 14.3 The Parties acknowledge that this Settlement, including the releases provided in this
 Section, reflects a compromise of disputed claims.

 14.4 The Final Approval Order shall dismiss the Litigation with prejudice and shall incorporate
 the terms of the releases provided in this Section.


 15.    DUTIES OF THE PARTIES REGARDING PRELIMINARY COURT APPROVAL

 15.1 Plaintiff and Settlement Class Counsel shall apply to the District Court for the entry of an
 order granting preliminary approval of the Settlement, substantially in the form attached hereto as
 Exhibit 4 requesting that the District Court enter an order:

        15.1.1 Preliminarily approving the Settlement;

        15.1.2 Conditionally certifying the Settlement Class for settlement purposes in
        accordance with applicable legal standards and this Agreement;

        15.1.3 Approving as to form and content the proposed Notice Plan, including the form
        and content of the Internet Publication Notice and proposed Long Form Notice;

        15.1.4 Scheduling a fairness hearing on the question of whether the proposed
        Settlement should be finally approved as fair, reasonable, and adequate as to the
        Settlement Class;

        15.1.5 Approving Myles McGuire, Paul T. Geske, and Brendan Duffner of McGuire



                                               - 20 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 22 of 122 PageID #: 761




        Law, P.C. as Settlement Class Counsel;

        15.1.6 Approving Scott Pearlstone as Settlement Class Representative;

        15.1.7 Approving Epiq Class Actions and Claims Solutions as Settlement Administrator;
        and

        15.1.8 Approving the establishment of the QSF.

 15.2   Walmart shall cooperate with Settlement Class Counsel to obtain preliminary approval.

 15.3     The Parties shall continue to take any steps necessary to stay any pending proceedings so
 as to preserve the status quo until either the Settlement Effective Date occurs, or the Settlement
 Agreement is voided.


 16.    DUTIES OF THE PARTIES REGARDING FINAL COURT APPROVAL

 16.1   The Parties will jointly request that the Court hold a Final Approval Hearing.

 16.2   At the Final Approval Hearing, the Parties will request that the Court: (1) resolve any
        properly filed objections to the Settlement Agreement; (2) find that the Settlement
        Agreement is fair, reasonable, and adequate, was entered into in good faith and without
        collusion, and should be approved; (3) provide findings in connection therewith; and (4)
        enter the Final Approval Order, including final approval of conditional certification of the
        Settlement Class and the Settlement Agreement, an award of Attorneys’ Fees and
        Litigation Expenses and an award of a Settlement Class Representative Incentive Award.

 16.3   In their submission to the District Court for the entry of final approval of the Settlement,
        Plaintiff and Settlement Class Counsel will submit a proposed Final Approval Order
        substantially in the form attached hereto as Exhibit 5. The proposed Final Approval Order
        shall:

        16.3.1. Approve the Settlement, adjudging the terms thereof to be fair, reasonable, and
        adequate and directing consummation of its terms and provisions;

        16.3.2. Certify the Settlement Class for settlement purposes in accordance with applicable
        legal standards and this Agreement;

        16.3.3. Approve payment of the Class Settlement Amount pursuant to this Agreement;

        16.3.4. Approve Settlement Class Counsel’s application for an award of Attorneys’ Fees
        and Litigation Expenses pursuant to this Agreement;

        16.3.5. Approve the Settlement Class Representative Incentive Award; and




                                               - 21 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 23 of 122 PageID #: 762




        16.3.6. Dismiss this Litigation as between the Settlement Class Representative and the
        Settlement Class Members on the one hand, and Walmart on the other hand, on the merits
        and with prejudice and permanently bar the Settlement Class Representative and all
        Settlement Class Members (other than those who timely filed valid Opt-Out Requests)
        from further prosecuting any of the Settlement Class Member Released Claims against
        Walmart.

 16.4   The Final Approval Order shall not be considered final until the occurrence of the
        Settlement Effective Date.


 17.      MUTUAL FULL COOPERATION

 17.1 The Parties agree to cooperate fully with each other to accomplish the terms of this
 Settlement, including but not limited to execution of all necessary documents, and to take such
 other action as may reasonably be necessary to implement the terms of this Settlement. The Parties
 shall use their best efforts, including all efforts contemplated by this Settlement and any other
 efforts that may become necessary by order of the Court or otherwise, to effectuate the terms of
 this Settlement. As soon as practicable after execution of this Settlement, Settlement Class Counsel
 shall, with the assistance and cooperation of Walmart and its counsel, take all necessary steps to
 secure the Court’s approval of the Settlement.


 18.    STATEMENT OF NO ADMISSION

 18.1 Nothing contained in this Agreement shall be construed or deemed an admission of
 liability, culpability, or wrongdoing on the part of Walmart, and Walmart denies liability for any
 alleged wrongdoing. Walmart expressly denies liability for the claims asserted and specifically
 denies and does not admit any of the pleaded facts not admitted in its pleadings in the Litigation.
 Nor shall this Agreement constitute an admission by Walmart as to any interpretation of laws or
 as to the merits, validity, or accuracy of any claims made against it in the Litigation. Likewise,
 nothing in this agreement shall be construed or deemed an admission by Plaintiff or the Settlement
 Class with regards to the validity of any of Walmart’s defenses or affirmative defenses. Each of
 the Parties has entered into this Settlement with the intention to avoid further disputes and litigation
 with the attendant inconvenience and expenses.

 18.2      This Agreement, and all related documents, including the Settlement Agreement, the
 certification for settlement purposes entered pursuant to this Agreement, and any Claims, Requests
 to Opt-Out, Objections or other materials submitted by Settlement Class Members and all other
 actions taken in implementation of the Settlement, including any statements, discussions, or
 communications, and any materials prepared, exchanged, issued, or used during the course of the
 negotiations leading to this Agreement are settlement documents and shall be inadmissible in
 evidence and shall not be used for any purpose in this Litigation or in any other judicial, arbitral,
 administrative, investigative, or other court, tribunal, forum, or proceeding, or any other litigation
 against Walmart, for any purpose, except in an action or proceeding to approve, interpret, or
 enforce the terms of this Agreement.



                                                  - 22 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 24 of 122 PageID #: 763




 18.3     The Claim Forms, requests to Opt-Out, Objections, and any other evidence produced or
 created by any Settlement Class Member in connection with the claims resolutions procedures
 pursuant to this Settlement, and any actions taken by Walmart in response to such materials do not
 constitute, are not intended to constitute, and will not be deemed to constitute an admission by
 Walmart of any violation of any federal, state, or local law, statute, ordinance, regulation, rule, or
 executive order, or any obligation or duty at law or in equity.

 18.4      Any certification of the Settlement Class in accordance with the terms of this Agreement
 is for settlement purposes only. Nothing in this Agreement will be construed as an admission or
 acknowledgement of any kind that any class should be certified in this Litigation or in any other
 action or proceeding. Further, neither this Agreement, nor the Court’s actions with regard to this
 Agreement, will be deemed admissible in this Litigation and are not intended to be admissible (and
 Plaintiff and Settlement Class Counsel shall not seek their admission), in any other judicial,
 arbitral, administrative, investigative, or other court, tribunal, forum, or proceeding, or in any other
 litigation, regarding the propriety of class certification or collective treatment. In the event that
 this Agreement is not approved by the District Court or any appellate court, or otherwise fails to
 become effective and enforceable, or is terminated, or the Settlement Effective Date does not occur
 for any reason, Walmart will not be deemed to have waived, limited, or affected in any way any
 of its objections or defenses in the Litigation. Such objections and defenses include, but are not
 limited to, Walmart’s objections and defenses to any class-wide treatment and nothing in this
 Agreement or any document related to this Agreement shall be construed as a waiver by Walmart
 of its contention that class certification is not appropriate and is contrary to law in this Litigation
 or any other case or proceeding.


 19.    VOIDING THE AGREEMENT

 19.1 In the event that this Settlement is not approved, or if for any reason the Effective Date
 does not occur, the Parties may elect to deem the Settlement Agreement null, void, and
 unenforceable, and it shall not be used nor shall it be admissible in any subsequent proceedings
 either in this Court or in any other judicial, arbitral, administrative, investigative, or other court,
 tribunal, forum, or other proceeding, or other litigation against Walmart, and the Parties shall
 return to their respective positions prior to engaging in settlement negotiations.


 20.    SIGNATORIES’ AUTHORITY

 20.1 The respective signatories to this Agreement each represent that they are fully authorized
 to enter into this Settlement on behalf of the respective Parties for submission to the Court for
 preliminary and final approval.


 21.    NO PRIOR ASSIGNMENTS

 21.1   The Parties represent, covenant, and warrant that they have not directly or indirectly,



                                                  - 23 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 25 of 122 PageID #: 764




 assigned, transferred, encumbered, or purported to assign, transfer, or encumber to any person or
 entity any portion of any liability, claim, demand, action, cause of action, or right released and
 discharged in this Settlement.


 22.    NOTICES AND COMMUNICATIONS

 22.1 Unless otherwise specifically provided herein, all notices, demands, or other
 communications given hereunder shall be in writing and shall be deemed to have been duly given:
 (i) on the date given, if given by hand delivery; (ii) within one (1) business day, if sent by overnight
 delivery services such as Federal Express or similar courier; (iii) on the third business day after
 mailing by United States registered or certified mail, return receipt requested, or (iv) on the day
 received for delivery by e-mail. All notices given under this Agreement shall be addressed as
 follows:

 To Plaintiff and Settlement Class Counsel:

 Paul T. Geske
 MCGUIRE LAW, P.C.
 55 West Wacker Dr. 9th Floor
 Chicago, Illinois 60601
 Tel: (312) 893-7002
 Fax: (312) 275-7895
 Email: pgeske@mcgpc.com

 To Walmart:

 Naomi G. Beer
 Francis A. Citera
 GREENBERG TRAURIG, LLP
 1144 15th Street, Suite 3300
 Denver, Colorado 80202
 Tel: (303) 572-6500
 Fax: (303) 572-6540
 Email: BeerN@gtlaw.com
         CiteraF@gtlaw.com


 23.    CONFIDENTIALITY

 23.1 The negotiations related to this Agreement (including the negotiations regarding the Term
 Sheet, negotiations related to the drafting of this Agreement, and any negotiations prior to
 preliminary approval or between the time of preliminary and final approval) will remain strictly
 confidential and shall not be discussed with anyone other than the Settlement Class Representative
 and Walmart, their retained attorneys, their accountants and financial or tax advisers, their retained
 consultants, the Court, and the mediator Hon. James Holderman (Ret.) and his staff, unless



                                                  - 24 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 26 of 122 PageID #: 765




 otherwise agreed to by Settlement Class Counsel and Walmart or unless otherwise ordered by the
 Court. Notwithstanding the other provisions of this Section, Walmart may, if necessary, disclose
 the Settlement in filings that Walmart Inc. is required to make with the Securities and Exchange
 Commission, including 10-Q and 10-K filings, or in other disclosures to investors.


 24.    PRESS RELEASE

 24.1 No Party, nor their Counsel, shall initiate any statements to the media regarding the
 Settlement. The Parties shall agree on a statement to be used in the event of press inquiries
 regarding the settlement. The Parties shall not make any other statements to the media regarding
 this Settlement unless agreed upon by the Parties. This provision shall not prohibit notice by
 publication in accordance with the Notice Plan, including through an agreed release of the notice
 through PR Newswire.


 25.    MISCELLANEOUS PROVISIONS

 25.1 Construction. The Parties agree that the terms and conditions of this Settlement are the
 result of lengthy, intensive arms-length negotiations between the Parties and that this Settlement
 shall not be construed in favor of or against any party by reason of the extent to which any party
 or her or his counsel participated in the drafting of this Settlement.

 25.2 Captions and Interpretations. Paragraph titles or captions contained in this Agreement are
 a matter of convenience and for reference, and in no way define, limit, extend, or describe the
 scope of this Settlement or any provision of this Agreement. Each term of this Agreement is
 contractual and not merely a recital.

 25.3 Documents and Discovery. Settlement Class Counsel will maintain confidentiality of
 documents and data produced by Walmart in the Litigation pursuant to any protective order entered
 in the litigation, and within sixty (60) days following the Settlement Effective Date, shall either
 return such documents and data or certify that such documents and data have been destroyed.

 25.4 Modification. This Agreement may not be changed, altered, or modified, except in a
 writing signed by the Parties and approved by the Court. Notwithstanding the foregoing, the Parties
 agree that any dates contained in this Agreement may be modified by agreement of the Parties
 without Court approval if the Parties agree and cause exists for such modification. This Settlement
 may not be discharged except by performance in accordance with its terms or by a writing signed
 by the Parties.

 25.5 Integration Clause. This Agreement, the Exhibits hereto, and any other documents
 delivered pursuant hereto contain the entire agreement between the Parties relating to the
 resolution of the Litigation, and all prior or contemporaneous agreements, understandings,
 representations, and statements, whether oral or written and whether by a Party or such Party’s
 legal counsel, are merged in this Agreement. No rights under this Settlement may be waived except
 in writing and signed by the Party against whom such waiver is to be enforced.



                                               - 25 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 27 of 122 PageID #: 766




 25.6 Binding on Assigns. This Settlement shall be binding upon, and inure to the benefit of, the
 Parties and their respective heirs, trustees, executors, administrators, successors, and assigns.

 25.7 Settlement Class Counsel Signatories. It is agreed that because the Settlement Class
 Members are so numerous, it is impossible or impractical to have each Settlement Class Member
 execute this Settlement. The notice provided in accordance with the Notice Plan will provide all
 Settlement Class Members with a summary of the Settlement and will advise all Settlement Class
 Members of the binding nature of the release. Excepting only those Settlement Class Members
 who timely submit a valid Opt-Out request, such Notice shall have the same force and effect as if
 this Settlement were executed by each Settlement Class Member.

 25.8 Counterparts. This Agreement may be executed by facsimile signature and in any number
 of counterparts, and when each party has signed and delivered at least one such counterpart, each
 counterpart shall be deemed an original, and, when taken together with other signed counterparts,
 shall constitute one and the same Agreement, which shall be binding upon and effective as to all
 Parties.

 25.9 Applicable Law. This Agreement shall be governed by Missouri law without regard to its
 choice of law or conflicts of law principles or provisions.

                      (The remainder of this page is intentionally left blank.)




                                               - 26 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 28 of 122 PageID #: 767




        November 24, 2020
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 29 of 122 PageID #: 768




        IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement by and
 through their duly authorized representatives and counsel on the dates stated below.


  FOR PLAINTIFF AND THE PROPOSED SETTLEMENT CLASS

  By: _____________________________
  Print Name: Scott Pearlstone
  Date: ___________________________

  By: _____________________________
  Print Name: Paul T. Geske, MCGUIRE LAW, P.C.
  Date: ___________________________


  FOR DEFENDANT WALMART INC.

  By: _____________________________
  Print Name: Naomi Beer, GREENBERG TRAURIG, LLP
          November 24, 2020
  Date: ___________________________




                                          - 27 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 30 of 122 PageID #: 769




                  Exhibit 1
          Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 31 of 122 PageID #: 770

   Hilsoft Proposal to XYZ Corporation




        Hilsoft Program
        Highlights &
        Budget Estimate
        Pearlstone v Wal-Mart


        November 16, 2020




        Confidential and Proprietary



From:

Cam Azari
Director
Hilsoft Notifications
caza@legalnotice.com
503.350.5822




   Hilsoft Confidential
       Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 32 of 122 PageID #: 771

Pearlstone v Wal-Mart




INTRODUCTION
The notice program, as described below, is designed to provide best practicable notice to
potential Class Members who may be affected by the settlement. Based on our professional
experience, this comprehensive Notice Program is reasonably calculated to satisfy due process
requirements and provide effective notice to the Class Members covered by the settlement.
Hilsoft Notifications is a leading provider of legal notice services for large-scale class action and
bankruptcy matters. We specialize in providing quality, expert, notice plan development –
designing notice programs that satisfy due process requirements and withstand judicial scrutiny.
Hilsoft Notifications (“Hilsoft”) has been retained by defendants and/or plaintiffs for more than
400 cases, including more than 35 MDL cases, with notices appearing in more than 53 languages
and in almost every country, territory and dependency in the world. For more than 24 years,
Hilsoft’s notice plans have been approved and upheld by courts. The Hilsoft CV is included as
Attachment A.

TARGETING FOR NOTICE
Our notice plan is designed to provide notice to all persons who purchased goods from Wal-
Mart or Sam’s Club; paid sales tax on the goods; returned one or more of the purchased items;
and were not refunded the full amount of sales taxes paid on the returned goods. We
understand that there will be no direct notice information for the class, so the entirety of our
reach will come from a paid media effort.
To assist us in designing an appropriate and efficient national legal notice program, we utilize
the syndicated research bureaus GfK Mediamark Research, Inc. (“GfK MRI”) and comScore. With
these tools, we are able to measure and report to the Court what percentage of the target
audience is estimated to be reached by the Notice Program and how many times the target
audience will have the opportunity to see the notice. We have measured the notice program
against individuals aged 18 or older who shop at Wal-Mart and/or Sam’s Club.

We will target likely class members with a variety of advanced targeting techniques spread over
two phases – an Initial Notice phase and a secondary Claims Reminder phase. Below we’ve
outlined the noticing methods including:

Hilsoft Confidential
        Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 33 of 122 PageID #: 772

Pearlstone v Wal-Mart



    ○ Print media in the top general consumer magazine in the U.S.
    ○ Banner ad behavioral targeting to those who have searched for information on Wal-Mart
         of Sam’s Club.
    ○    Banner ad behavioral targeting to individuals who have visited websites with information
         regarding Wal-Mart, Sam’s Club, and/or value shopping.
    ○    Spanish banner ads.
    ○    Social media on Facebook and Instagram including targeting to individuals who have
         shown interest in pages related to Wal-Mart, Sam’s Club, and/or discount stores.
    ○    “Geo-fencing” banner ads that will target individuals who have entered a Wal-Mart or
         Sam’s Club location.
    ○    Lead-Form ads on Facebook which will gather information on potential class members for
         future communication.
    ○    Sponsored search on the top three search websites in the U.S.
    ○    Remarketing to those who visit the class website.
    ○    National press release in both English and Spanish.

The media Notice Plan as outlined below has a total estimated cost of $498,000. The Detailed
Notice Plan Estimate is included as Attachment B. In combination, the Initial Notice and Claims
Reminder phases will reach approximately 80% of adults who have shopped at Walmart or
Sam’s Club, an average frequency of 4.8 times each.

PHASE 1 – INITIAL NOTICE
The Initial Notice phase will consist of print, online/social media banner ads, sponsored search,
and a press release.

PRINT MEDIA
People Magazine

    ○ Two, 1/3 page B&W notices in People Magazine over consecutive weeks.
    ○ Total circulation of 3.4 million and readership of over 34.9 million.
    ○ According to GfK MRI, approximately 63% of People readers are Wal-
         Mart or Sam’s Club shoppers.

Hilsoft Confidential
        Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 34 of 122 PageID #: 773

Pearlstone v Wal-Mart




ONLINE DISPLAY CAMPAIGNS

    ○ Multiple unit sizes across the Google Display Network and
         Verizon Media Network (f/k/a the Yahoo! Audience Network).                    87% of adults
                                                                                        who shop at
    ○    Spanish language banners across the Google Display Network.                 Wal-Mart/Sam’s
    ○    Approximately 398 million total impressions nationwide.                      Club are online

    ○    Use of algorithms from Google Display Network to identify
         consumer Affinity/Intent Audience targets for shoppers of Wal-Mart
         and Sam’s Club, as well as “Superstore Shoppers” and “Value Shoppers.”
    ○    Users who click ads will be retargeted to increase frequency & effectiveness of the campaign.
    ○    Ads will be served on targeted websites on mobile, tablet and desktop devices.
    ○    Banners will run for a period of 6 weeks.
    ○    Banners will include a headline of the matter at issue, and urge readers to click to the
         website for more information where they will have the option to file a claim – similar to
         the example shown below:

ONLINE DISPLAY SAMPLE AD POSITIONS




Hilsoft Confidential
       Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 35 of 122 PageID #: 774

Pearlstone v Wal-Mart




ONLINE DISPLAY SAMPLE AD POSITIONS (CONTINUED)




SOCIAL MEDIA
According to GfK MRI, 79% of adults 18+ who shop at Wal-
Mart/Sam’s Club use social media. Social media is a great
platform for targeting users based on their interests.
   ○ Newsfeed & Right Hand Column ads on Facebook and Newsfeed ads on Instagram.
         • Click-through function to case website where users can get more info and file a claim.
   ○ Estimated 201 million impressions to run for a period of 6 weeks.
   ○ Ads will be targeted to adults with an interest in “Wal-Mart,” “Sam’s Club,” & “Discount Stores.”




Hilsoft Confidential
       Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 36 of 122 PageID #: 775

Pearlstone v Wal-Mart




SOCIAL (FACEBOOK) SAMPLE AD POSITION




SPONSORED SEARCH
  o Text notice will appear on popular search networks such as Google, Yahoo! and Bing.
  o Notice will link directly to case website where users can get more information and file a claim.
  o Notice may appear when a user types in keywords such as “Wal-Mart Return Settlement,”
    or “Sam’s Club Lawsuit.” Exact search terms will be developed at the time of the buy in
    consultation with counsel.

PRESS RELEASE
                         To build additional reach and extend exposures, we will prepare a press
                         release of approximately 600 words (in consultation with counsel) for
                         the Court’s approval.
    ○ National Distribution in English & Spanish through PR Newswire’s US1+Hispanic Newsline.
    ○ This party-neutral Informational Release will be issued to more than 5,000 general media
      (print and broadcast) outlets, including local and national newspapers, magazine, wire
      services, television and radio media, as well as online distribution to approximately 4,500
      websites, online databases, Internet networks and social networking sites in all 50 states.
    ○ The Informational Release will serve a valuable role by providing additional notice
      exposures beyond those already provided by the paid media.

Hilsoft Confidential
       Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 37 of 122 PageID #: 776

Pearlstone v Wal-Mart



    ○ The Hispanic newsline reaches over 1,900 Hispanic US general media contacts as well as
         up to 4,840 additional industry-specific Hispanic media contacts. The Hispanic release also
         includes a guaranteed placement on over 140 Hispanic websites and/or news portals.

PHASE 2 – CLAIM REMINDER NOTICE
Upon completion of the initial notice phase, the Claim Reminder phase will commence with
messaging focused on reminding individuals to visit the website and complete a claim form. The
Claim Reminder phase will be a strictly online campaign that will use similar banner notices as
the Initial Notice phase but with slightly different call-to-action messaging.

    ○ Online display and social media ad including:
             o Use of algorithms from Google Display Network to identify consumer Affinity
               Audience targets for shoppers of Wal-Mart and Sam’s Club, as well as “Superstore
               Shoppers” and “Value Shoppers.”
             o Use of algorithms from Google Display Network to identify consumer Intent Audience
               targets for individuals who have searched out information on Wal-Mart and/or
               Sam’s Club.
             o “Geofence” advertising. We will utilize a location database of all Walmart and
               Sam’s Club store locations in the U.S. to precisely target customers within the store
               locations (approximately 4,700 Walmart and 600 Sam’s Club locations included).
               When an adult enters the store, ad technology will identify the user’s mobile ID
               (based on their mobile device with location service turned on). Ads will then be
               served to the user during and after their visit to that location. Ads will be served as
               display ads on mobile and desktop sites the customer’s visit frequently. In addition,
               when Spanish language preference is available on a user’s phone, we will serve the
               notice in Spanish to that individual.
             o Social media ads on Facebook/Instagram targeted to adults with an interest in “Wal-
               Mart,” and “Sam’s Club.”
             o Lead Form ads on Facebook. When the ad is clicked, a pop-up appears on screen
               asking if the user would like more information about the class action. Once a user



Hilsoft Confidential
       Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 38 of 122 PageID #: 777

Pearlstone v Wal-Mart



               submits the form, we will collect the user information which can be used to send/mail
               information such as the notice and/or claim form to their attention.
             o Estimated 215 million impressions to run for a period of 6 weeks.

CONCLUSION
The above combined phases of the Notice Plan are estimated to reach approximately 80% of
the target audience with an average frequency of 4.8 times each. If Hilsoft and Epiq are selected
to implement this notice effort, we will prepare a detailed Notice Plan document and affidavit
for filing with Court that details all steps in the notice plan. At the conclusion of the notification
effort Hilsoft will prepare a complete final report detailing all efforts undertaken. Attachments
to the report will contain a complete list of all known appearances of the notice and appropriate
details. The report will also include all verifications of performance as may be required.




Hilsoft Confidential
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 39 of 122 PageID #: 778




            Attachment A
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 40 of 122 PageID #: 779




Hilsoft Notifications is a leading provider of legal notice services for large-scale class action and bankruptcy
matters. We specialize in providing quality, expert, notice plan development – designing notice programs that
satisfy due process requirements and withstand judicial scrutiny. Hilsoft Notifications (“Hilsoft”) has been retained
by defendants and/or plaintiffs for more than 450 cases, including more than 40 MDL cases, with notices
appearing in more than 53 languages and in almost every country, territory and dependency in the world. For
more than 25 years, Hilsoft’s notice plans have been approved and upheld by courts. Case examples include:

   Hilsoft designed and implemented monumental notice campaigns to notify current or former owners or
    lessees of certain BMW, Mazda, Subaru, Toyota, Honda, Nissan, and Ford vehicles as part of $1.49 billion
    in settlements regarding Takata airbags. The Notice Plans included individual mailed notice to more than
    59.6 million potential class members and notice via consumer publications, U.S. Territory newspapers, radio
    spots, internet banners, mobile banners, and behaviorally targeted digital media. Combined, the Notice
    Plans reached more than 95% of adults aged 18+ in the U.S. who owned or leased a subject vehicle with a
    frequency of 4.0 times each. In re: Takata Airbag Products Liability Litigation (OEMS – BMW, Mazda,
    Subaru, Toyota, Honda, Nissan and Ford), MDL No. 2599 (S.D. Fla.).

   For a landmark $6.05 billion settlement reached by Visa and MasterCard in 2012, Hilsoft implemented an
    intensive notice program, which included over 19.8 million direct mail notices to class members together
    with insertions in over 1,500 newspapers, consumer magazines, national business publications, trade and
    specialty publications, and language & ethnic targeted publications. Hilsoft also implemented an extensive
    online notice campaign with banner notices, which generated more than 770 million adult impressions, a
    settlement website in eight languages, and acquisition of sponsored search listings to facilitate locating the
    website. For the subsequent superseding $5.54 billion settlement reached by Visa and MasterCard in 2019,
    Hilsoft implemented an extensive notice program, which included over 16.3 million direct mail notices to
    class members together with over 354 print publication units and banner notices, which generated more
    than 689 million adult impressions. In re Payment Card Interchange Fee and Merchant Discount
    Antitrust Litigation, 05-MD-1720, MDL No. 1720 (E.D.N.Y.).
   For a $250 million settlement with approximately 4.7 million class members, Hilsoft designed and
    implemented a notice program with individual notice via postcard or email to approximately 1.43 million
    class members and a robust publication program, which combined, reached approximately 78.8% of all
    U.S. adults aged 35+ approximately 2.4 times each. Hale v. State Farm Mutual Automobile Insurance
    Company, et al., 12-cv-00660 (S.D. Ill.).

   Hilsoft designed and implemented an extensive individual notice program, which included 8.6 million double-
    postcard notices and 1.4 million email notices. The notices informed class members of a $32 million
    settlement for a “security incident” regarding class members’ personal information stored in Premera’s
    computer network, which was compromised. The individual notice efforts reached 93.3% of the settlement
    class. A settlement website, an informational release, and a geo-targeted publication notice further
    enhanced the notice efforts. In Re: Premera Blue Cross Customer Data Security Breach Litigation,
    3:15-md-2633 (D. Ore.).

   Hilsoft designed a notice program that included extensive data acquisition and mailed notice to inform
    owners and lessees of specific models of Mercedes-Benz vehicles. The notice program designed and
    implemented by Hilsoft reached approximately 96.5% of all class members. Callaway v. Mercedes-Benz
    USA, LLC, 8:14-cv-02011 (C.D. Cal.).

   For a $20 million TCPA settlement that involved Uber, Hilsoft created a notice program, which resulted in
    notice via mail or email to more than 6.9 million identifiable class members. The combined measurable
    effort reached approximately 90.6% of the settlement class with direct mail and email, newspaper and
    internet banner ads. Vergara, et al., v. Uber Technologies, Inc., 1:15-CV-06972 (N.D. Ill.).

PORTLAND OFFICE     10300 SW ALLEN BLVD, BEAVERTON, OR 97005   T 503-597-7697   WWW.HILSOFT.COM       INFO@HILSOFT.COM
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 41 of 122 PageID #: 780

 A comprehensive notice program within the Volkswagen Emissions Litigation that provided individual notice
  to more than 946,000 vehicle owners via first class mail and to more than 855,000 vehicle owners via email.
  A targeted internet campaign further enhanced the notice effort. In re: Volkswagen “Clean Diesel”
  Marketing, Sales Practices and Product Liability Litigation (Bosch Settlement), MDL No. 2672 (N.D.
  Cal.).

 An extensive notice effort regarding asbestos personal injury claims and rights as to Debtors’ Joint Plan of
  Reorganization and Disclosure Statement that was designed and implemented by Hilsoft. The notice
  program included nationwide consumer print publications, trade and union labor publications, internet
  banner advertising, an informational release, and a website. In re: Kaiser Gypsum Company, Inc., el al.,
  16-31602 (Bankr. W.D. N.C.).

 Hilsoft designed and implemented an extensive settlement notice plan for a class period spanning more
  than 40 years for smokers of light cigarettes. The notice plan delivered a measured reach of approximately
  87.8% of Arkansas adults 25+ with a frequency of 8.9 times and approximately 91.1% of Arkansas adults
  55+ with a frequency of 10.8 times. Hispanic newspaper notice, an informational release, radio public
  service announcements (“PSAs”), sponsored search listings and a case website further enhanced reach.
  Miner v. Philip Morris USA, Inc., 60CV03-4661 (Ark. Cir.).

 One of the largest claim deadline notice campaigns ever implemented, for BP’s $7.8 billion settlement claim
  deadline relating to the Deepwater Horizon oil spill. Hilsoft designed and implemented the claim deadline
  notice program, which resulted in a combined measurable paid print, television, radio and internet effort,
  which reached in excess of 90% of adults aged 18+ in the 26 identified DMAs covering the Gulf Coast Areas
  an average of 5.5 times each. In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico,
  on April 20, 2010, MDL No. 2179 (E.D. La.).

 A large asbestos bar date notice effort, which included individual notice, national consumer publications,
  hundreds of local and national newspapers, Spanish newspapers, union labor publications, and digital
  media to reach the target audience. In re: Energy Future Holdings Corp., et al. (Asbestos Claims Bar
  Date Notice), 14-10979 (Bankr. D. Del.).

 BP’s $7.8 billion settlement of claims related to the Deepwater Horizon oil spill emerged from possibly the
  most complex class action case in U.S. history. Hilsoft drafted and opined on all forms of notice. The 2012
  dual notice program to distinct “Economic and Property Damages” and “Medical Benefits” settlement
  classes designed by Hilsoft reached at least 95% Gulf Coast region adults via more than 7,900 television
  spots, 5,200 radio spots, 5,400 print insertions in newspapers, consumer publications, and trade journals,
  digital media, and individual notice. In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of
  Mexico, on April 20, 2010, MDL No. 2179 (E.D. La.).

 Overdraft fee class actions have been brought against nearly every major U.S. commercial bank. For
  related settlements from 2010-2020, Hilsoft has developed programs that integrate individual notice and in
  some cases paid media efforts. Fifth Third Bank, National City Bank, Bank of Oklahoma, Webster Bank,
  Harris Bank, M& I Bank, PNC Bank, Compass Bank, Commerce Bank, Citizens Bank, Great Western Bank,
  TD Bank, BancorpSouth, Comerica Bank, Susquehanna Bank, Associated Bank, Capital One, M&T Bank,
  Iberiabank and Synovus are among the more than 20 banks that have retained Hilsoft. In re Checking
  Account Overdraft Litigation, MDL No. 2036 (S.D. Fla.).

 Hilsoft provided notice for one of the largest data breaches in U.S. history with approximately 130 million
  credit and debit card numbers stolen. In re Heartland Data Security Breach Litigation, MDL No. 2046
  (S.D. Tex.).

 For one of the largest and most complex class action case in Canadian history, Hilsoft designed and
  implemented groundbreaking notice to disparate, remote indigenous people in the multi-billion dollar
  settlement. In re Residential Schools Class Action Litigation, 00-CV-192059 CPA (Ont. Super. Ct.).

 Extensive point of sale notice program of a settlement, which provided payments of up to $100,000 related
  to Chinese drywall – 100 million notices distributed to Lowe’s purchasers during a six-week period. Vereen
  v. Lowe’s Home Centers, SU10-CV-2267B (Ga. Super. Ct.).


                    PORTLAND AREA OFFICE        10300 SW ALLEN BLVD           BEAVERTON, OR 97005     T 503-597-7697

                                                        2
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 42 of 122 PageID #: 781

                                              LEGAL NOTICING EXPERTS


Cameron Azari, Esq., Director of Legal Notice
Cameron Azari, Esq. has more than 20 years of experience in the design and implementation of legal notice and claims
administration programs. He is a nationally recognized expert in the creation of class action notification campaigns in
compliance with Fed R. Civ. P. 23(c)(2) (d)(2) and (e) and similar state class action statutes. Cameron has been
responsible for hundreds of legal notice and advertising programs. During his career, he has been involved in an array
of high profile class action matters, including In re: Takata Airbag Products Liability Litigation, In re Payment Card
Interchange Fee and Merchant Discount Antitrust Litigation (MasterCard & Visa), In re: Volkswagen “Clean Diesel”
Marketing, Sales Practices and Product Liability Litigation (Bosch Settlement), In re: Oil Spill by the Oil Rig “Deepwater
Horizon” in the Gulf of Mexico, In re: Checking Account Overdraft Litigation, and In re Residential Schools Class Action
Litigation. He is an active author and speaker on a broad range of legal notice and class action topics ranging from
amendments to FRCP Rule 23 to email noticing, response rates and optimizing settlement effectiveness. Cameron is
an active member of the Oregon State Bar. He received his B.S. from Willamette University and his J.D. from
Northwestern School of Law at Lewis and Clark College. Cameron can be reached at caza@legalnotice.com.

Lauran Schultz, Epiq Managing Director
Lauran Schultz consults with Hilsoft clients on complex noticing issues. Lauran has more than 20 years of experience
as a professional in the marketing and advertising field, specializing in legal notice and class action administration
since 2005. High profile actions he has been involved in include companies such as BP, Bank of America, Fifth Third
Bank, Symantec Corporation, Lowe’s Home Centers, First Health, Apple, TJX, CNA and Carrier Corporation. Prior to
joining Epiq in 2005, Lauran was a Senior Vice President of Marketing at National City Bank in Cleveland, Ohio.
Lauran’s education includes advanced study in political science at the University of Wisconsin-Madison along with a
Ford Foundation fellowship from the Social Science Research Council and American Council of Learned Societies.
Lauran can be reached at lschultz@hilsoft.com.

Kyle Bingham, Manager of Strategic Communications
Kyle Bingham has 14 years of experience in the advertising industry. At Hilsoft and Epiq, Kyle is responsible for
overseeing the research, planning, and execution of advertising campaigns for legal notice programs including class
action, bankruptcy and other legal cases. Kyle has been involved in the design and implementation of numerous legal
notice campaigns, including In re: Takata Airbag Products Liability Litigation, In re: Volkswagen “Clean Diesel”
Marketing, Sales Practices and Product Liability Litigation (Bosch), In re Payment Card Interchange Fee and Merchant
Discount Antitrust Litigation (MasterCard & Visa), In re: Energy Future Holdings Corp., et al. (Asbestos Claims Bar
Notice), In re: Residential Schools Class Action Litigation, Hale v. State Farm Mutual Automobile Insurance Company,
and In Re: Checking Account Overdraft Litigation. Prior to joining Epiq and Hilsoft, Kyle worked at Wieden+Kennedy
for seven years, an industry-leading advertising agency where he planned and purchased print, digital and broadcast
media, and presented strategy and media campaigns to clients for multi-million dollar branding campaigns and regional
direct response initiatives.     He received his B.A. from Willamette University.           Kyle can be reached at
kbingham@epiqglobal.com.


                                          ARTICLES AND PRESENTATIONS


   Cameron Azari Speaker, “Consumers and Class Action Notices: An FTC Workshop.” Federal Trade
    Commission, Washington, DC, October 29, 2019.

   Cameron Azari Speaker, “The New Outlook for Automotive Class Action Litigation: Coattails, Recalls, and
    Loss of Value/Diminution Cases.” ACI’s Automotive Product Liability Litigation Conference.” American
    Conference Institute, Chicago, IL, July 18, 2019.

   Cameron Azari Moderator, “Prepare for the Future of Automotive Class Actions.” Bloomberg Next,
    Webinar-CLE, November 6, 2018.

   Cameron Azari Speaker, “The Battleground for Class Certification: Plaintiff and Defense Burdens,
    Commonality Requirements and Ascertainability.” 30th National Forum on Consumer Finance Class Actions
    and Government Enforcement, Chicago, IL, July 17, 2018.



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                            3
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 43 of 122 PageID #: 782

 Cameron Azari Speaker, “Recent Developments in Class Action Notice and Claims Administration.” PLI's
  Class Action Litigation 2018 Conference, New York, NY, June 21, 2018.

 Cameron Azari Speaker, “One Class Action or 50? Choice of Law Considerations as Potential Impediment
  to Nationwide Class Action Settlements.” 5th Annual Western Regional CLE Program on Class Actions and
  Mass Torts. Clyde & Co LLP, San Francisco, CA, June 22, 2018.

 Cameron Azari Co-Author, A Practical Guide to Chapter 11 Bankruptcy Publication Notice. E-book,
  published, May 2017.

 Cameron Azari Featured Speaker, “Proposed Changes to Rule 23 Notice and Scrutiny of Claim Filing
  Rates,” DC Consumer Class Action Lawyers Luncheon, December 6, 2016.

 Cameron Azari Speaker, “Recent Developments in Consumer Class Action Notice and Claims
  Administration." Berman DeValerio Litigation Group, San Francisco, CA, June 8, 2016.

 Cameron Azari Speaker, “2016 Cybersecurity & Privacy Summit. Moving From ‘Issue Spotting’ To
  Implementing a Mature Risk Management Model.” King & Spalding, Atlanta, GA, April 25, 2016.

 Cameron Azari Speaker, “Live Cyber Incident Simulation Exercise.” Advisen’s Cyber Risk Insights
  Conference, London, UK, February 10, 2015.

 Cameron Azari Speaker, “Pitfalls of Class Action Notice and Claims Administration.” PLI's Class Action
  Litigation 2014 Conference, New York, NY, July 9, 2014.

 Cameron Azari Co-Author, “What You Need to Know About Frequency Capping In Online Class Action
  Notice Programs.” Class Action Litigation Report, June 2014.

 Cameron Azari Speaker, “Class Settlement Update – Legal Notice and Court Expectations.” PLI's 19th
  Annual Consumer Financial Services Institute Conference, New York, NY, April 7-8, 2014 and Chicago, IL,
  April 28-29, 2014.

 Cameron Azari Speaker, “Legal Notice in Consumer Finance Settlements - Recent Developments.” ACI’s
  Consumer Finance Class Actions and Litigation, New York, NY, January 29-30, 2014.

 Cameron Azari Speaker, “Legal Notice in Building Products Cases.” HarrisMartin’s Construction Product
  Litigation Conference, Miami, FL, October 25, 2013.

 Cameron Azari Co-Author, “Class Action Legal Noticing: Plain Language Revisited.” Law360, April 2013.

 Cameron Azari Speaker, “Legal Notice in Consumer Finance Settlements Getting your Settlement
  Approved.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY, January 31-February 1,
  2013.

 Cameron Azari Speaker, “Perspectives from Class Action Claims Administrators: Email Notices and
  Response Rates.” CLE International’s 8th Annual Class Actions Conference, Los Angeles, CA, May 17-18,
  2012.

 Cameron Azari Speaker, “Class Action Litigation Trends: A Look into New Cases, Theories of Liability &
  Updates on the Cases to Watch.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY,
  January 26-27, 2012.

 Lauran Schultz Speaker, “Legal Notice Best Practices: Building a Workable Settlement Structure.” CLE
  International’s 7th Annual Class Action Conference, San Francisco, CA, May 2011.

 Cameron Azari Speaker, “Data Breaches Involving Consumer Financial Information: Litigation Exposures
  and Settlement Considerations.” ACI’s Consumer Finance Class Actions and Litigation, New York, NY,
  January 2011.

                   PORTLAND AREA OFFICE       10300 SW ALLEN BLVD         BEAVERTON, OR 97005    T 503-597-7697

                                                      4
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 44 of 122 PageID #: 783

  Cameron Azari Speaker, “Notice in Consumer Class Actions: Adequacy, Efficiency and Best Practices.”
   CLE International’s 5th Annual Class Action Conference: Prosecuting and Defending Complex Litigation,
   San Francisco, CA, 2009.

  Lauran Schultz Speaker, “Efficiency and Adequacy Considerations in Class Action Media Notice
   Programs.” Chicago Bar Association, Chicago, IL, 2009.

  Cameron Azari Author, “Clearing the Five Hurdles of Email - Delivery of Class Action Legal Notices.”
   Thomson Reuters Class Action Litigation Reporter, June 2008.

  Cameron Azari Speaker, “Planning for a Smooth Settlement.” ACI: Class Action Defense – Complex
   Settlement Administration for the Class Action Litigator, Phoenix, AZ, 2007.
  Cameron Azari Speaker, “Structuring a Litigation Settlement.” CLE International’s 3rd Annual Conference
   on Class Actions, Los Angeles, CA, 2007.

  Cameron Azari Speaker, “Noticing and Response Rates in Class Action Settlements” – Class Action Bar
   Gathering, Vancouver, British Columbia, 2007.

  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Skadden Arps Slate
   Meagher & Flom, LLP, New York, NY, 2006.

  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Bridgeport
   Continuing Legal Education, Class Action and the UCL, San Diego, CA, 2006.

  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Stoel Rives litigation
   group, Portland, OR / Seattle, WA / Boise, ID / Salt Lake City, UT, 2005.

  Cameron Azari Speaker, “Notice and Response Rates in Class Action Settlements” – Stroock & Stroock &
   Lavan Litigation Group, Los Angeles, CA, 2005.

  Cameron Azari Author, “Twice the Notice or No Settlement.” Current Developments – Issue II, August 2003.

  Cameron Azari Speaker, “A Scientific Approach to Legal Notice Communication” – Weil Gotshal litigation
   group, New York, NY, 2003.


                                              JUDICIAL COMMENTS


Judge Nancy J. Rosenstengel, First Impressions Salon, Inc. et al. v. National Milk Producers Federation, et al. (Apr. 27,
2020) 3:13-cv-00454 (S.D. Ill.):

    The Court finds that the Notice given to the Class Members was completed as approved by this Court and
    complied in all respects with the requirements of Rule 23 of the Federal Rules of Civil Procedure and due
    process. The settlement Notice Plan was modeled on and supplements the previous court-approved plan
    and, having been completed, constitutes the best notice practicable under the circumstances. In making this
    determination, the Court finds that the Notice provided Class members due and adequate notice of the
    Settlement, the Settlement Agreement, the Plan of Distribution, these proceedings, and the rights of Class
    members to opt-out of the Class and/or object to Final Approval of the Settlement, as well as Plaintiffs’ Motion
    requesting attorney fees, costs, and Class Representative service awards.

Judge Harvey Schlesinger, In Re: Disposable Contact Lens Antitrust Litigation (Mar. 4, 2020) 3:15-md-02626 (M.D.
Fla.):

    The Court finds that the dissemination of the Notice: (a) was implemented in accordance with the Preliminary
    Approval Orders; (b) constitutes the best notice practicable under the circumstances; (c) constitutes notice
    that was reasonably calculated, under the circumstances, to apprise the Settlement Classes of (i) the
    pendency of the Action; (ii) the effect of the Settlement Agreements (including the Releases to the provided
    thereunder); (iii) Class Counsel’s possible motion for an award of attorneys’ fees and reimbursement of
    expenses; (iv) the right to object to any aspect of the Settlement Agreements, the Plan of Distribution, and/or

                     PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                          5
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 45 of 122 PageID #: 784

    Class Counsel’s motion for attorneys’ fees and reimbursement of expenses; (v) the right to opt out of the
    Settlement Classes; (vi) the right to appear at the Fairness Hearing; and (vii) the fact that Plaintiffs may receive
    incentive awards; (d) constitutes due, adequate, and sufficient notice to all persons and entities entitled to
    receive notice of the Settlement Agreement and (e) satisfies the requirements of Rule 23 of the Federal Rules
    of Civil Procedure and the United States Constitution (including the Due Process Clause).

Judge Amos L. Mazzant, Stone et al. v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a Sanitarios Lamosa S.A. DE
C.V. a/k/a Vortens (Mar. 3, 2020) 4:17-cv-00001 (E.D. Tex.):

    The Court has reviewed the Notice Plan and its implementation and efficacy, and finds that it constituted the
    best notice practicable under the circumstances and was reasonably calculated, under the circumstances, to
    apprise Settlement Class Members of the pendency of the Action and their right to object to the proposed
    settlement in full compliance with the requirements of applicable law, including the Due Process Clause of the
    United States Constitution and Rules 23(c) and (e) of the Federal Rules of Civil Procedure.

    In addition, Class Notice clearly and concisely stated in plain, easily understood language: (i) the nature of
    the action; (ii) the definition of the certified Equitable Relief Settlement Class; (iii) the claims and issues of the
    Equitable Relief Settlement Class; (iv) that a Settlement Class Member may enter an appearance through an
    attorney if the member so desires; (v) the binding effect of a class judgment on members under Fed. R. Civ.
    P. 23(c)(3).

Judge Michael H. Simon, In Re: Premera Blue Cross Customer Data Security Breach Litigation (Mar. 2, 2020) 3:15-md-
2633 (D. Ore.):

    The Court confirms that the form and content of the Summary Notice, Long Form Notice, Publication Notice,
    and Claim Form, and the procedure set forth in the Settlement for providing notice of the Settlement to the
    Class, were in full compliance with the notice requirements of Federal Rules of Civil Procedure 23(c)(2)(B)
    and 23(e), fully, fairly, accurately, and adequately advised members of the Class of their rights under the
    Settlement, provided the best notice practicable under the circumstances, fully satisfied the requirements of
    due process and Rule 23 of the Federal Rules of Civil Procedure, and afforded Class Members with adequate
    time and opportunity to file objections to the Settlement and attorney’s fee motion, submit Requests for
    Exclusion, and submit Claim Forms to the Settlement Administrator.

Judge Maxine M. Chesney, McKinney-Drobnis, et al. v. Massage Envy Franchising (Mar. 2, 2020) 3:16-CV-6450
(N.D. Cal.):

    The COURT hereby finds that the individual direct CLASS NOTICE given to the CLASS via email or First
    Class U.S. Mail (i) fairly and accurately described the ACTION and the proposed SETTLEMENT; (ii) provided
    sufficient information so that the CLASS MEMBERS were able to decide whether to accept the benefits
    offered by the SETTLEMENT, exclude themselves from the SETTLEMENT, or object to the SETTLEMENT;
    (iii) adequately described the manner in which CLASS MEMBERS could submit a VOUCHER REQUEST
    under the SETTLEMENT, exclude themselves from the SETTLEMENT, or object to the SETTLEMENT and/or
    appear at the FINAL APPROVAL HEARING; and (iv) provided the date, time, and place of the FINAL
    APPROVAL HEARING. The COURT hereby finds that the CLASS NOTICE was the best notice practicable
    under the circumstances and complied fully with Federal Rule of Civil Procedure Rule 23, due process, and
    all other applicable laws.

Judge Harry D. Leinenweber, Albrecht v. Oasis Power, LLC d/b/a Oasis Energy (Feb. 6, 2020) 1:18-cv-1061 (N.D. Ill.):

    The Court finds that the distribution of the Class Notice, as provided for in the Settlement Agreement, (i)
    constituted the best practicable notice under the circumstances to Settlement Class Members, (ii) constituted
    notice that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of,
    among other things, the pendency of the Action, the nature and terms of the proposed Settlement, their right
    to object or to exclude themselves from the proposed Settlement, and their right to appear at the Final
    Approval Hearing, (iii) was reasonable and constituted due, adequate, and sufficient notice to all persons
    entitled to be provided with notice, and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the
    United States Constitution, the Rules of this Court, and any other applicable law.

    The Court finds that the Class Notice and methodology set forth in the Settlement Agreement, the Preliminary
    Approval Order, and this Final Approval Order (i) constitute the most effective and practicable notice of the
    Final Approval Order, the relief available to Settlement Class Members pursuant to the Final Approval Order,

                      PORTLAND AREA OFFICE           10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                             6
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 46 of 122 PageID #: 785

    and applicable time periods; (ii) constitute due, adequate, and sufficient notice for all other purposes to all
    Settlement Class Members; and (iii) comply fully with the requirements of Fed. R. Civ. P. 23, the United States
    Constitution, the Rules of this Court, and any other applicable laws.

Judge Robert Scola, Jr., Wilson et al. v. Volkswagen Group of America, Inc., et al. (Jan. 28, 2020) 17-cv-23033 (S.D. Fla.):

    The Court finds that the Class Notice, in the form approved by the Court, was properly disseminated to the
    Settlement Class pursuant to the Notice Plan and constituted the best practicable notice under the
    circumstances. The forms and methods of the Notice Plan approved by the Court met all applicable
    requirements of the Federal Rules of Civil Procedure, the United States Code, the United States Constitution
    (including the Due Process Clause), and any other applicable law.

Judge Michael Davis, Garcia v. Target Corporation (Jan. 27, 2020) 16-cv-02574 (D. Minn.):

    The Court finds that the Notice Plan set forth in Section 4 of the Settlement Agreement and effectuated
    pursuant to the Preliminary Approval Order constitutes the best notice practicable under the circumstances
    and shall constitute due and sufficient notice to the Settlement Class of the pendency of this case, certification
    of the Settlement Class for settlement purposes only, the terms of the Settlement Agreement, and the Final
    Approval Hearing, and satisfies the requirements of the Federal Rules of Civil Procedure, the United States
    Constitution, and any other applicable law.

Judge Bruce Howe Hendricks, In Re: TD Bank, N.A. Debit Card Overdraft Fee Litigation (Jan. 9, 2020) MDL No. 2613,
6:15-MN-02613 (D. S.C.):

    The Classes have been notified of the settlement pursuant to the plan approved by the Court. After having
    reviewed the Declaration of Cameron R. Azari (ECF No. 220-1) and the Supplemental Declaration of Cameron
    R. Azari (ECF No. 225-1), the Court hereby finds that notice was accomplished in accordance with the Court’s
    directives. The Court further finds that the notice program constituted the best practicable notice to the
    Settlement Classes under the circumstances and fully satisfies the requirements of due process and Federal
    Rule 23.

Judge Margo K. Brodie, In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, (Dec.
13, 2019) MDL No. 1720, 05-MD-1720 (E.D. NY.):

    The notice and exclusion procedures provided to the Rule 23(b)(3) Settlement Class, including but not limited
    to the methods of identifying and notifying members of the Rule 23(b)(3) Settlement Class, were fair,
    adequate, and sufficient, constituted the best practicable notice under the circumstances, and were
    reasonably calculated to apprise members of the Rule 23(b)(3) Settlement Class of the Action, the terms of
    the Superseding Settlement Agreement, and their objection rights, and to apprise members of the Rule
    23(b)(3) Settlement Class of their exclusion rights, and fully satisfied the requirements of Rule 23 of the
    Federal Rules of Civil Procedure, any other applicable laws or rules of the Court, and due process.

Judge Steven Logan, Knapper v. Cox Communications, Inc. (Dec. 13, 2019) 2:17-cv-00913 (D. Ariz.):

    The Court finds that the form and method for notifying the class members of the settlement and its terms and
    conditions was in conformity with this Court’s Preliminary Approval Order (Doc. 120). The Court further finds
    that the notice satisfied due process principles and the requirements of Federal Rule of Civil Procedure 23(c),
    and the Plaintiff chose the best practicable notice under the circumstances. The Court further finds that the
    notice was clearly designed to advise the class members of their rights.

Judge Manish Shah, Prather v. Wells Fargo Bank, N.A. (Dec. 10, 2019) 1:17-cv-00481 (N.D. Ill.):

    The Court finds that the Notice Plan set forth in Section VIII of the Settlement Agreement and effectuated
    pursuant to the Preliminary Approval Order constitutes the best notice practicable under the circumstances
    and shall constitute due and sufficient notice to the Settlement Class of the pendency of this case, certification
    of the Settlement Class for settlement purposes only, the terms of the Settlement Agreement, and the Final
    Approval Hearing, and satisfies the requirements of the Federal Rules of Civil Procedure, the United States
    Constitution, and any other applicable law.




                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                           7
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 47 of 122 PageID #: 786

Judge Liam O’Grady, Liggio v. Apple Federal Credit Union (Dec. 6, 2019) 1:18-cv-01059 (E.D. Vir.):

    The Court finds that the manner and form of notice (the “Notice Plan”) as provided for in the this Court’s July 2,
    2019 Order granting preliminary approval of class settlement, and as set forth in the Parties’ Settlement Agreement
    was provided to Settlement Class Members by the Settlement Administrator. . . The Notice Plan was reasonably
    calculated to give actual notice to Settlement Class Members of the right to receive benefits from the Settlement,
    and to be excluded from or object to the Settlement. The Notice Plan met the requirements of Rule 23(c)(2)(B) and
    due process and constituted the best notice practicable under the circumstances.

Judge Brian McDonald, Armon et al. v. Washington State University (Nov. 8, 2019) 17-2-23244-1 (consolidated with
17-2-25052-0) (Sup. Ct. Wash.):

    The Court finds that the Notice Program, as set forth in the Settlement and effectuated pursuant to the Preliminary
    Approval Order, satisfied CR 23(c)(2), was the best Notice practicable under the circumstances, was reasonably
    calculated to provide-and did provide-due and sufficient Notice to the Settlement Class of the pendency of the
    Litigation; certification of the Settlement Class for settlement purposes only; the existence and terms of the
    Settlement; the identity of Class Counsel and appropriate information about Class Counsel’s then-forthcoming
    application for attorneys’ fees and incentive awards to the Class Representatives; appropriate information about
    how to participate in the Settlement; Settlement Class Members’ right to exclude themselves; their right to object
    to the Settlement and to appear at the Final Approval Hearing, through counsel if they desired; and appropriate
    instructions as to how to obtain additional information regarding this Litigation and the Settlement. In addition,
    pursuant to CR 23(c)(2)(B), the Notice properly informed Settlement Class Members that any Settlement Class
    Member who failed to opt-out would be prohibited from bringing a lawsuit against Defendant based on or related
    to any of the claims asserted by Plaintiffs, and it satisfied the other requirements of the Civil Rules.

Judge Andrew J. Guilford, In Re Wells Fargo Collateral Protection Insurance Litigation (Nov. 4, 2019) 8:17-ml-02797
(C.D. Cal.):

    Epiq Class Action & Claims Solutions, Inc. (“Epiq”), the parties’ settlement administrator, was able to deliver the
    court-approved notice materials to all class members, including 2,254,411 notice packets and 1,019,408 summary
    notices.

Judge Paul L. Maloney, Burch v. Whirlpool Corporation (Oct. 16, 2019) 1:17-cv-00018 (W.D. Mich.):

    [T]he Court hereby finds and concludes that members of the Settlement Class have been provided the best
    notice practicable of the Settlement and that such notice satisfies all requirements of federal and applicable
    state laws and due process.

Judge Jon Tigar, McKnight v. Uber Technologies, Inc. (Aug. 13, 2019) 3:14-cv-05615 (N.D. Cal.):

    The settlement administrator, Epiq Systems, Inc., carried out the notice procedures as outlined in the
    preliminary approval. ECF No. 162 at 17-18. Notices were mailed to over 22 million class members with a
    success rate of over 90%. Id. at 17. Epiq also created a website, banner ads, and a toll free number. Id. at
    17-18. Epiq estimates that it reached through mail and other formats 94.3% of class members. ECF No. 164
    ¶ 28. In light of these actions, and the Court’s prior order granting preliminary approval, the Court finds that
    the parties have provided adequate notice to class members.

Judge Gene E.K. Pratter, Tashica Fulton-Green et al. v. Accolade, Inc. (Sept. 24, 2019) 18-274 (E.D. Penn.):

    The Court finds that such Notice as therein ordered, constitutes the best possible notice practicable under the
    circumstances and constitutes valid, due, and sufficient notice to all Settlement Class Members in compliance
    with the requirements of Federal Rule of Civil Procedure 23(c)(2)(B).

Judge Edwin Torres, Burrow, et al. v. Forjas Taurus S.A., et al. (Sept. 6, 2019) 1:16-cv-21606 (S.D. Fla.):

    Because the Parties complied with the agreed-to notice provisions as preliminarily approved by this Court,
    and given that there are no developments or changes in the facts to alter the Court’s previous conclusion, the
    Court finds that the notice provided in this case satisfied the requirements of due process and of Rule
    23(c)(2)(B).



                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                           8
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 48 of 122 PageID #: 787

Judge Amos L. Mazzant, Fessler v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a Sanitarios Lamosa S.A. DE C.V.
a/k/a Vortens (Aug. 30, 2019) 4:19-cv-00248 (E.D. Tex.):

    The Court has reviewed the Notice Plan and its implementation and efficacy, and finds that it constituted the
    best notice practicable under the circumstances and was reasonably calculated, under the circumstances, to
    apprise Settlement Class Members of the pendency of the Action and their right to object to the proposed
    settlement or opt out of the Settlement Class in full compliance with the requirements of applicable law,
    including the Due Process Clause of the United States Constitution and Rules 23(c) and (e) of the Federal
    Rules of Civil Procedure.

    In addition, Class Notice clearly and concisely stated in plain, easily understood language: (i) the nature of
    the action; (ii) the definition of the certified 2011 Settlement Class; (iii) the claims and issues of the 2011
    Settlement Class; (iv) that a Settlement Class Member may enter an appearance through an attorney if the
    member so desires; (v) that the Court will exclude from the Settlement Class any member who requests
    exclusions; (vi) the time and manner for requesting exclusion; and (vii) the binding effect of a class judgment
    on members under Fed. R. Civ. P. 23(c)(3).

Judge Karon Owen Bowdre, In Re: Community Health Systems, Inc. Customer Data Security Breach Litigation (Aug.
22, 2019) MDL No. 2595 (N.D. Ala.):

    The court finds that the Notice Program: (1) satisfied the requirements of Fed. R. Civ. P. 23(c)(2)(B) and due
    process; (2) was the best practicable notice under the circumstances; (3) reasonably apprised Settlement
    Class members of the pendency of the Action and their right to object to the settlement or opt-out of the
    Settlement Class; and (4) was reasonable and constituted due, adequate and sufficient notice to all persons
    entitled to receive notice. Approximately 90% of the 6,081,189 individuals identified as Settlement Class
    members received the Initial Postcard Notice of this Settlement Action.

    The court further finds, pursuant to Fed. R. Civ. P. 23(c)(2)(B), that the Class Notice adequately informed
    Settlement Class members of their rights with respect to this action.

Judge Christina A. Snyder, Zaklit, et al. v. Nationstar Mortgage LLC, et al. (Aug. 21, 2019) 5:15-cv-02190 (C.D. Cal.):

    The Class Notice provided to the Settlement Class conforms with the requirements of Fed. Rule Civ. Proc.
    23, the California and United States Constitutions, and any other applicable law, and constitutes the best
    notice practicable under the circumstances, by providing individual notice to all Settlement Class Members
    who could be identified through reasonable effort, and by providing due and adequate notice of the
    proceedings and of the matters set forth therein to the other Settlement Class Members. The notice fully
    satisfied the requirements of Due Process. No Settlement Class Members have objected to the terms of the
    Settlement.

Judge Brian M. Cogan, Luib v. Henkel Consumer Goods Inc. (Aug. 19, 2019) 1:17-cv-03021 (E.D.N.Y.):

    The Court finds that the Notice Plan, set forth in the Settlement Agreement and effectuated pursuant to the
    Preliminary Approval Order: (i) was the best notice practicable under the circumstances; (ii) was reasonably
    calculated to provide, and did provide, due and sufficient notice to the Settlement Class regarding the
    existence and nature of the Action, certification of the Settlement Class for settlement purposes only, the
    existence and terms of the Settlement Agreement, and the rights of Settlement Class members to exclude
    themselves from the Settlement Agreement, to object and appear at the Final Approval Hearing, and to
    receive benefits under the Settlement Agreement; and (iii) satisfied the requirements of the Federal Rules of
    Civil Procedure, the United States Constitution, and all other applicable law.

Judge Yvonne Gonzalez Rogers, In Re: Lithium Ion Batteries Antitrust Litigation (Aug. 16, 2019) 4:13-MD-
02420 (N.D. Cal.):

    The proposed notice plan was undertaken and carried out pursuant to this Court’s preliminary approval order.
    [T]he notice program reached approximately 87 percent of adults who purchased portable computers, power
    tools, camcorders, or replacement batteries, and these class members were notified an average of 3.5 times
    each. As a result of Plaintiffs’ notice efforts, in total, 1,025,449 class members have submitted claims. That
    includes 51,961 new claims, and 973,488 claims filed under the prior settlements.



                      PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                          9
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 49 of 122 PageID #: 788

Judge Gary W.B. Chang, Robinson v. First Hawaiian Bank (Aug. 8, 2019) 17-1-0167-01 (Cir. Ct. of First Cir. Haw.):

    This Court determines that the Notice Program satisfies all of the due process requirements for a class action
    settlement.

Judge Karin Crump, Hyder, et al. v. Consumers County Mutual Insurance Company (July 30, 2019) D-1-GN-16-
000596 (D. Ct. of Travis County Tex.):

    Due and adequate Notice of the pendency of this Action and of this Settlement has been provided to members
    of the Settlement Class, and this Court hereby finds that the Notice Plan described in the Preliminary Approval
    Order and completed by Defendant complied fully with the requirements of due process, the Texas Rules of
    Civil Procedure, and the requirements of due process under the Texas and United States Constitutions, and
    any other applicable laws.

Judge Wendy Bettlestone, Underwood v. Kohl's Department Stores, Inc., et al. (July 24, 2019) 2:15-cv-00730 (E.D.
Penn.):

    The Notice, the contents of which were previously approved by the Court, was disseminated in accordance
    with the procedures required by the Court's Preliminary Approval Order in accordance with applicable law.

Judge Andrew G. Ceresia, J.S.C., Denier, et al. v. Taconic Biosciences, Inc. (July 15, 2019) 00255851 (Sup Ct. N.Y.):

    The Court finds that such Notice as therein ordered, constitutes the best possible notice practicable under the
    circumstances and constitutes valid, due, and sufficient notice to all Settlement Class Members in compliance
    with the requirements of the CPLR.

Judge Vince G. Chhabria, Parsons v. Kimpton Hotel & Restaurant Group (July 11, 2019) 3:16-cv-05387 (N.D. Cal.):

    Pursuant to the Preliminary Approval Order, the notice documents were sent to Settlement Class Members
    by email or by first-class mail, and further notice was achieved via publication in People magazine, internet
    banner notices, and internet sponsored search listings. The Court finds that the manner and form of notice
    (the “Notice Program”) set forth in the Settlement Agreement was provided to Settlement Class Members.
    The Court finds that the Notice Program, as implemented, was the best practicable under the circumstances.
    The Notice Program was reasonably calculated under the circumstances to apprise the Settlement Class of
    the pendency of the Action, class certification, the terms of the Settlement, and their rights to opt-out of the
    Settlement Class and object to the Settlement, Class Counsel’s fee request, and the request for Service
    Award for Plaintiff. The Notice and Notice Program constituted sufficient notice to all persons entitled to notice.
    The Notice and Notice Program satisfy all applicable requirements of law, including, but not limited to, Federal
    Rule of Civil Procedure 23 and the constitutional requirement of due process.

Judge Daniel J. Buckley, Adlouni v. UCLA Health Systems Auxiliary, et al. (June 28, 2019) BC589243 (Sup. Ct. Cal.):

    The Court finds that the notice to the Settlement Class pursuant to the Preliminary Approval Order was
    appropriate, adequate, and sufficient, and constituted the best notice practicable under the circumstances to
    all Persons within the definition of the Settlement Class to apprise interested parties of the pendency of the
    Action, the nature of the claims, the definition of the Settlement Class, and the opportunity to exclude
    themselves from the Settlement Class or present objections to the settlement. The notice fully complied with
    the requirements of due process and all applicable statutes and laws and with the California Rules of Court.

Judge John C. Hayes III, Lightsey, et al. v. South Carolina Electric & Gas Company, a Wholly Owned Subsidiary of
SCANA, et al. (June 11, 2019) 2017-CP-25-335 (Ct. of Com. Pleas., S.C.):

    These multiple efforts at notification far exceed the due process requirement that the class representative
    provide the best practical notice. See Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 94 S.Ct. 2140 (1974);
    Hospitality Mgmt. Assoc., Inc. v. Shell Oil, Inc., 356 S.C. 644, 591 S.E.2d 611 (2004). Following this extensive
    notice campaign reaching over 1.6 million potential class member accounts, Class counsel have received just
    two objections to the settlement and only 24 opt outs.




                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                           10
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 50 of 122 PageID #: 789

Judge Stephen K. Bushong, Scharfstein v. BP West Coast Products, LLC (June 4, 2019) 1112-17046 (Ore. Cir.,
County of Multnomah):

    The Court finds that the Notice Plan was effected in accordance with the Preliminary Approval and Notice
    Order, dated March 26, 2019, was made pursuant to ORCP 32 D, and fully met the requirements of the
    Oregon Rules of Civil Procedure, due process, the United States Constitution, the Oregon Constitution, and
    any other applicable law.

Judge Cynthia Bashant, Lloyd, et al. v. Navy Federal Credit Union (May 28, 2019) 17-cv-1280 (S.D. Cal.):

    This Court previously reviewed, and conditionally approved Plaintiffs’ class notices subject to certain
    amendments. The Court affirms once more that notice was adequate.

Judge Robert W. Gettleman, Cowen v. Lenny & Larry's Inc. (May 2, 2019) 1:17-cv-01530 (N.D. Ill.):

    Notice to the Settlement Class and other potentially interested parties has been provided in accordance with the
    elements specified by the Court in the preliminary approval order. Adequate notice of the amended settlement and
    the final approval hearing has also been given. Such notice informed the Settlement Class members of all material
    elements of the proposed Settlement and of their opportunity to object or comment thereon or to exclude
    themselves from the Settlement; provided Settlement Class Members adequate instructions and a means to obtain
    additional information; was adequate notice under the circumstances; was valid, due, and sufficient notice to all
    Settlement Class [M]embers; and complied fully with the laws of the State of Illinois, Federal Rules of Civil
    Procedure, the United States Constitution, due process, and other applicable law.

Judge Edward J. Davila, In re HP Printer Firmware Update Litigation (Apr. 25, 2019) 5:16-cv-05820 (N.D. Cal.):

    Due and adequate notice has been given of the Settlement as required by the Preliminary Approval Order.
    The Court finds that notice of this Settlement was given to Class Members in accordance with the Preliminary
    Approval Order and constituted the best notice practicable of the proceedings and matters set forth therein,
    including the Settlement, to all Persons entitled to such notice, and that this notice satisfied the requirements
    of Federal Rule of Civil Procedure 23 and of due process.

Judge Claudia Wilken, Naiman v. Total Merchant Services, Inc., et al. (Apr. 16, 2019) 4:17-cv-03806 (N.D. Cal.):

    The Court also finds that the notice program satisfied the requirements of Federal Rule of Civil Procedure 23
    and due process. The notice approved by the Court and disseminated by Epiq constituted the best practicable
    method for informing the class about the Final Settlement Agreement and relevant aspects of the litigation.

Judge Paul Gardephe, 37 Besen Parkway, LLC v. John Hancock Life Insurance Company (U.S.A.) (Mar. 31, 2019) 15-
cv-9924 (S.D.N.Y.):

    The Notice given to Class Members complied in all respects with the requirements of Rule 23 of the Federal Rules
    of Civil Procedure and due process and provided due and adequate notice to the Class.

Judge Alison J. Nathan, Pantelyat v. Bank of America, N.A., et al. (Jan. 31, 2019) 16-cv-8964 (S.D.N.Y.):

    The Class Notice provided to the Settlement Class in accordance with the Preliminary Approval Order was
    the best notice practicable under the circumstances, and constituted due and sufficient notice of the
    proceedings and matters set forth therein, to all persons entitled to notice. The notice fully satisfied the
    requirements of due process, Rule 23 of the Federal Rules of Civil Procedure, and all other applicable law
    and rules.

Judge Kenneth M. Hoyt, Al's Pals Pet Card, LLC, et al v. Woodforest National Bank, N.A., et al. (Jan. 30, 2019) 4:17-
cv-3852 (S.D. Tex.):

    [T]he Court finds that the class has been notified of the Settlement pursuant to the plan approved by the Court.
    The Court further finds that the notice program constituted the best practicable notice to the class under the
    circumstances and fully satisfies the requirements of due process, including Fed. R. Civ. P. 23(e)(1) and 28 U.S.C.
    § 1715.



                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                           11
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 51 of 122 PageID #: 790

Judge Robert M. Dow, Jr., In re: Dealer Management Systems Antitrust Litigation (Jan. 23, 2019) MDL No. 2817
(N.D. Ill.):

    The Court finds that the Settlement Administrator fully complied with the Preliminary Approval Order and that
    the form and manner of providing notice to the Dealership Class of the proposed Settlement with Reynolds
    was the best notice practicable under the circumstances, including individual notice to all members of the
    Dealership Class who could be identified through the exercise of reasonable effort. The Court further finds
    that the notice program provided due and adequate notice of these proceedings and of the matters set forth
    therein, including the terms of the Agreement, to all parties entitled to such notice and fully satisfied the
    requirements of Rule 23 of the Federal Rules of Civil Procedure, 28 U.S.C. § 1715(b), and constitutional due
    process.

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (Ford) (Dec. 20, 2018) MDL No. 2599
(S.D. Fla.):

    The record shows and the Court finds that the Class Notice has been given to the Class in the manner
    approved by the Court in its Preliminary Approval Order. The Court finds that such Class Notice: .(i) is
    reasonable and constitutes the best practicable notice to Class Members under the circumstances; (ii)
    constitutes notice that was reasonably calculated, under the circumstances, to apprise Class Members of the
    pendency of the Action and the terms of the Settlement Agreement, their right to exclude themselves from the
    Class or to object to all or any part of the Settlement Agreement, their right to appear at the Fairness Hearing
    (either on their own or through counsel hired at their own expense) and the binding effect of the orders and
    Final Order and Final Judgment in the Action, whether favorable or unfavorable, on all persons and entities
    who or which do not exclude themselves from the Class; (iii) constitutes due, adequate, and sufficient notice
    to all persons or entities entitled to receive notice; and (iv) fully satisfied the requirements of the United States
    Constitution (including the Due Process Clause), FED. R. Civ. P. 23 and any other applicable law as well as
    complying with the Federal Judicial Center's illustrative class action notices.

Judge Herndon, Hale v. State Farm Mutual Automobile Insurance Company, et al. (Dec. 16, 2018) 3:12-cv-00660 (S.D. Ill.):

    The Class here is estimated to include approximately 4.7 million members. Approximately 1.43 million of them
    received individual postcard or email notice of the terms of the proposed Settlement, and the rest were notified
    via a robust publication program “estimated to reach 78.8% of all U.S. Adults Aged 35+ approximately 2.4
    times.” Doc. 966-2 ¶¶ 26, 41. The Court previously approved the notice plan (Doc. 947), and now, having
    carefully reviewed the declaration of the Notice Administrator (Doc. 966-2), concludes that it was fully and
    properly executed, and reflected “the best notice that is practicable under the circumstances, including
    individual notice to all members who can be identified through reasonable effort.” See Fed. R. Civ. P.
    23(c)(2)(B). The Court further concludes that CAFA notice was properly effectuated to the attorneys general
    and insurance commissioners of all 50 states and District of Columbia.

Judge Jesse M. Furman, Alaska Electrical Pension Fund, et al. v. Bank of America, N.A., et al. (Nov. 13, 2018) 14-cv-
7126 (S.D.N.Y.):

    The mailing and distribution of the Notice to all members of the Settlement Class who could be identified
    through reasonable effort, the publication of the Summary Notice, and the other Notice efforts described in
    the Motion for Final Approval, as provided for in the Court's June 26, 2018 Preliminary Approval Order, satisfy
    the requirements of Rule 23 of the Federal Rules of Civil Procedure and due process, constitute the best
    notice practicable under the circumstances, and constitute due and sufficient notice to all Persons entitled to
    notice.

Judge William L. Campbell, Jr., Ajose v. Interline Brands, Inc. (Oct. 23, 2018) 3:14-cv-01707 (M.D. Tenn.):

    The Court finds that the Notice Plan, as approved by the Preliminary Approval Order: (i) satisfied the
    requirements of Rule 23(c)(3) and due process; (ii) was reasonable and the best practicable notice under the
    circumstances; (iii) reasonably apprised the Settlement Class of the pendency of the action, the terms of the
    Agreement, their right to object to the proposed settlement or opt out of the Settlement Class, the right to
    appear at the Final Fairness Hearing, and the Claims Process; and (iv) was reasonable and constituted due,
    adequate, and sufficient notice to all those entitled to receive notice.




                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                            12
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 52 of 122 PageID #: 791

Judge Joseph C. Spero, Abante Rooter and Plumbing v. Pivotal Payments Inc., d/b/a/ Capital Processing Network
and CPN (Oct. 15, 2018) 3:16-cv-05486 (N.D. Cal.):

    [T]the Court finds that notice to the class of the settlement complied with Rule 23(c)(3) and (e) and due
    process. Rule 23(e)(1) states that “[t]he court must direct notice in a reasonable manner to all class members
    who would be bound by” a proposed settlement, voluntary dismissal, or compromise. Class members are
    entitled to the “best notice that is practicable under the circumstances” of any proposed settlement before it
    is finally approved by the Court. Fed. R. Civ. P. 23(c)(2)(B)…The notice program included notice sent by first
    class mail to 1,750,564 class members and reached approximately 95.2% of the class.

Judge Marcia G. Cooke, Dipuglia v. US Coachways, Inc. (Sept. 28, 2018) 1:17-cv-23006 (S.D. Fla):

    The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
    Program provided due and adequate notice of the Case 1:17-cv-23006-MGC Document 66 Entered on FLSD
    Docket 09/28/2018 Page 3 of 7 4 proceedings and of the matters set forth therein, including the proposed
    settlement set forth in the Agreement, to all persons entitled to such notice and said notice fully satisfied the
    requirements of the Federal Rules of Civil Procedure and the United States Constitution, which include the
    requirement of due process.

Judge Beth Labson Freeman, Gergetz v. Telenav, Inc. (Sept. 27, 2018) 5:16-cv-04261 (N.D. Cal.):

    The Court finds that the Notice and Notice Plan implemented pursuant to the Settlement Agreement, which
    consists of individual notice sent via first-class U.S. Mail postcard, notice provided via email, and the posting
    of relevant Settlement documents on the Settlement Website, has been successfully implemented and was
    the best notice practicable under the circumstances and: (1) constituted notice that was reasonably calculated,
    under the circumstances, to apprise the Settlement Class Members of the pendency of the Action, their right
    to object to or to exclude themselves from the Settlement Agreement, and their right to appear at the Final
    Approval Hearing; (2) was reasonable and constituted due, adequate, and sufficient notice to all persons
    entitled to receive notice; and (3) met all applicable requirements of the Federal Rules of Civil Procedure, the
    Due Process Clause, and the Rules of this Court.

Judge M. James Lorenz, Farrell v. Bank of America, N.A. (Aug. 31, 2018) 3:16-cv-00492 (S.D. Cal.):

    The Court therefore finds that the Class Notices given to Settlement Class members adequately informed
    Settlement Class members of all material elements of the proposed Settlement and constituted valid, due,
    and sufficient notice to Settlement Class members. The Court further finds that the Notice Program satisfies
    due process and has been fully implemented.

Judge Dean D. Pregerson, Falco et al. v. Nissan North America, Inc. et al. (July 16, 2018) 2:13-cv-00686 (C.D. Cal.):

    Notice to the Settlement Class as required by Rule 23(e) of the Federal Rules of Civil Procedure has been
    provided in accordance with the Court’s Preliminary Approval Order, and such Notice by first-class mail was
    given in an adequate and sufficient manner, and constitutes the best notice practicable under the
    circumstances, and satisfies all requirements of Rule 23(e) and due process.

Judge Lynn Adelman, In re: Windsor Wood Clad Window Product Liability Litigation (July 16, 2018) MDL No. 16-MD-
02688 (E.D. Wis.):

    The Court finds that the Notice Program was appropriately administered, and was the best practicable notice
    to the Class under the circumstances, satisfying the requirements of Rule 23 and due process. The Notice
    Program, constitutes due, adequate, and sufficient notice to all persons, entities, and/or organizations entitled
    to receive notice; fully satisfied the requirements of the Constitution of the United States (including the Due
    Process Clause), Rule 23 of the Federal Rules of Civil Procedure, and any other applicable law; and is based
    on the Federal Judicial Center’s illustrative class action notices.

Judge Stephen K. Bushong, Surrett et al. v. Western Culinary Institute, et al. (June 18, 2018) 0803-03530 (Ore. Cir.
County of Multnomah):

    This Court finds that the distribution of the Notice of Settlement was effected in accordance with the
    Preliminary Approval/Notice Order, dated February 9, 2018, was made pursuant to ORCP 32 D, and fully met


                     PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                          13
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 53 of 122 PageID #: 792

    the requirements of the Oregon Rules of Civil Procedure, due process, the United States Constitution, the
    Oregon Constitution, and any other applicable law.

Judge Jesse M. Furman, Alaska Electrical Pension Fund, et al. v. Bank of America, N.A., et al. (June 1, 2018) 14-cv-
7126 (S.D.N.Y.):

    The mailing of the Notice to all members of the Settlement Class who could be identified through reasonable
    effort, the publication of the Summary Notice, and the other Notice distribution efforts described in the Motion
    for Final Approval, as provided for in the Court’s October 24, 2017 Order Providing for Notice to the Settlement
    Class and Preliminarily Approving the Plan of Distribution, satisfy the requirements of Rule 23 of the Federal
    Rules of Civil Procedure and due process, constitute the best notice practicable under the circumstances,
    and constitute due and sufficient notice to all Persons entitled to notice.

Judge Brad Seligman, Larson v. John Hancock Life Insurance Company (U.S.A.) (May 8, 2018) RG16813803 (Cal.
Sup. Ct., County of Alameda):

    The Court finds that the Class Notice and dissemination of the Class Notice as carried out by the Settlement Administrator
    complied with the Court’s order granting preliminary approval and all applicable requirements of law, including, but not
    limited to California Rules of Court, rule 3.769(f) and the Constitutional requirements of due process, and constituted the
    best notice practicable under the circumstances and sufficient notice to all persons entitled to notice of the Settlement.

    [T]he dissemination of the Class Notice constituted the best notice practicable because it included mailing individual
    notice to all Settlement Class Members who are reasonably identifiable using the same method used to inform class
    members of certification of the class, following a National Change of Address search and run through the LexisNexis
    Deceased Database.

Judge Federico A. Moreno, Masson v. Tallahassee Dodge Chrysler Jeep, LLC (May 8, 2018) 17-cv-22967 (S.D. Fla.):

    The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
    Program provided due and adequate notice of the proceedings and of the matters set forth therein, including
    the proposed settlement set forth in the Agreement, to all persons entitled to such notice and said notice fully
    satisfied the requirements of the Federal Rules of Civil Procedure and the United States Constitution, which
    include the requirement of due process.

Chancellor Russell T. Perkins, Morton v. GreenBank (Apr. 18, 2018) 11-135-IV (20th Jud. Dist. Tenn.):

    The Notice Program as provided or in the Agreement and the Preliminary Amended Approval Order
    constituted the best notice practicable under the circumstances, including individual notice to all Settlement
    Class members who could be identified through reasonable effort. The Notice Plan fully satisfied the
    requirements of Tennessee Rule of Civil Procedure 23.03, due process and any other applicable law.

Judge James V. Selna, Callaway v. Mercedes-Benz USA, LLC (Mar. 8, 2018) 8:14-cv-02011 (C.D. Cal.):

    The Court finds that the notice given to the Class was the best notice practicable under the circumstances of
    this case, and that the notice complied with the requirements of Federal Rule of Civil Procedure 23 and due
    process.

    The notice given by the Class Administrator constituted due and sufficient notice to the Settlement Class, and
    adequately informed members of the Settlement Class of their right to exclude themselves from the Settlement
    Class so as not to be bound by the terms of the Settlement Agreement and how to object to the Settlement.

    The Court has considered and rejected the objection . . . [regarding] the adequacy of the notice plan. The
    notice given provided ample information regarding the case. Class members also had the ability to seek
    additional information from the settlement website, from Class Counsel or from the Class Administrator


Judge Thomas M. Durkin, Vergara, et al., v. Uber Technologies, Inc. (Mar. 1, 2018) 1:15-CV-06972 (N.D. Ill.):

    The Court finds that the Notice Plan set forth in Section IX of the Settlement Agreement and effectuated
    pursuant to the Preliminary Approval Order constitutes the best notice practicable under the circumstances
    and shall constitute due and sufficient notice to the Settlement Classes of the pendency of this case,

                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                            14
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 54 of 122 PageID #: 793

    certification of the Settlement Classes for settlement purposes only, the terms of the Settlement Agreement,
    and the Final Approval Hearing, and satisfies the requirements of the Federal Rules of Civil Procedure, the
    United States Constitution, and any other applicable law. Further, the Court finds that Defendant has timely
    satisfied the notice requirements of 28 U.S.C. Section 1715.

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (Honda & Nissan) (Feb. 28, 2018)
MDL No. 2599 (S.D. Fla.):

    The Court finds that the Class Notice has been given to the Class in the manner approved by the Court in its
    Preliminary Approval Order. The Court finds that such Class Notice: (i) is reasonable and constitutes the best
    practicable notice to Class Members under the circumstances; (ii) constitutes notice that was reasonably
    calculated, under the circumstances, to apprise Class Members of the pendency of the Action and the terms
    of the Settlement Agreement, their right to exclude themselves from the Class or to object to all or any part of
    the Settlement Agreement, their right to appear at the Fairness Hearing (either on their own or through counsel
    hired at their own expense) and the binding effect of the orders and Final Order and Final Judgment in the
    Action, whether favorable or unfavorable, on all persons and entities who or which do not exclude themselves
    from the Class; (iii) constitutes due, adequate, and sufficient notice to all persons or entities entitled to receive
    notice; and (iv) fully satisfied the requirements of the United States Constitution (including the Due Process
    Clause), FED R. CIV. R. 23 and any other applicable law as well as complying with the Federal Judicial Center's
    illustrative class action notices.

Judge Susan O. Hickey, Larey v. Allstate Property and Casualty Insurance Company (Feb. 9, 2018) 4:14-cv-04008
(W.D. Kan.):

    Based on the Court’s review of the evidence submitted and argument of counsel, the Court finds and
    concludes that the Class Notice and Claim Form was mailed to potential Class Members in accordance with
    the provisions of the Preliminary Approval Order, and together with the Publication Notice, the automated toll-
    free telephone number, and the settlement website: (i) constituted, under the circumstances, the most
    effective and practicable notice of the pendency of the Lawsuit, this Stipulation, and the Final Approval
    Hearing to all Class Members who could be identified through reasonable effort; and (ii) met all requirements
    of the Federal Rules of Civil Procedure, the requirements of due process under the United States Constitution,
    and the requirements of any other applicable rules or law.

Judge Muriel D. Hughes, Glaske v. Independent Bank Corporation (Jan. 11, 2018) 13-009983 (Cir. Ct. Mich.):

    The Court-approved Notice Plan satisfied due process requirements . . . The notice, among other things, was
    calculated to reach Settlement Class Members because it was sent to their last known email or mail address in the
    Bank’s files.

Judge Naomi Reice Buchwald, Orlander v. Staples, Inc. (Dec. 13, 2017) 13-CV-0703 (S.D.N.Y.):

    The Notice of Class Action Settlement (“Notice”) was given to all Class Members who could be identified with
    reasonable effort in accordance with the terms of the Settlement Agreement and Preliminary Approval Order.
    The form and method of notifying the Class of the pendency of the Action as a class action and the terms and
    conditions of the proposed Settlement met the requirements of Federal Rule of Civil Procedure 23 and the
    Constitution of the United States (including the Due Process Clause); and any other applicable law,
    constituted the best notice practicable under the circumstances, and constituted due and sufficient notice to
    all persons and entities entitled thereto.

Judge Lisa Godbey Wood, T.A.N. v. PNI Digital Media, Inc. (Dec. 1, 2017) 2:16-cv-132 (S.D. GA.):

    Notice to the Settlement Class Members required by Rule 23 has been provided as directed by this Court in
    the Preliminary Approval Order, and such notice constituted the best notice practicable, including, but not
    limited to, the forms of notice and methods of identifying and providing notice to the Settlement Class
    Members, and satisfied the requirements of Rule 23 and due process, and all other applicable laws.

Judge Robin L. Rosenberg, Gottlieb v. Citgo Petroleum Corporation (Nov. 29, 2017) 9:16-cv-81911 (S.D. Fla):

    The Settlement Class Notice Program was the best notice practicable under the circumstances. The Notice
    Program provided due and adequate notice of the proceedings and of the matters set forth therein, including
    the proposed settlement set forth in the Settlement Agreement, to all persons entitled to such notice and said

                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                            15
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 55 of 122 PageID #: 794

    notice fully satisfied the requirements of the Federal Rules of Civil Procedure and the United States
    Constitution, which include the requirement of due process.

Judge Donald M. Middlebrooks, Mahoney v TT of Pine Ridge, Inc. (Nov. 20, 2017) 9:17-cv-80029 (S.D. Fla.):

    Based on the Settlement Agreement, Order Granting Preliminary Approval of Class Action Settlement
    Agreement, and upon the Declaration of Cameron Azari, Esq. (DE 61-1), the Court finds that Class Notice
    provided to the Settlement Class was the best notice practicable under the circumstances, and that it satisfied
    the requirements of due process and Federal Rule of Civil Procedure 23(e)(1).

Judge Gerald Austin McHugh, Sobiech v. U.S. Gas & Electric, Inc., i/t/d/b/a Pennsylvania Gas & Electric, et al. (Nov.
8, 2017) 2:14-cv-04464 (E.D. Penn.):

    Notice has been provided to the Settlement Class of the pendency of this Action, the conditional certification
    of the Settlement Class for purposes of this Settlement, and the preliminary approval of the Settlement
    Agreement and the Settlement contemplated thereby. The Court finds that the notice provided was the best
    notice practicable under the circumstances to all persons entitled to such notice and fully satisfied the
    requirements of Rule 23 of the Federal Rules of Civil Procedure and the requirements of due process.

Judge Federico A. Moreno, In re: Takata Airbag Products Liability Litigation (BMW, Mazda, Toyota, & Subaru)
(Nov. 1, 2017) MDL No. 2599 (S.D. Fla.):

    [T]he Court finds that the Class Notice has been given to the Class in the manner approved in the Preliminary
    Approval Order. The Class Notice: (i) is reasonable and constitutes the best practicable notice to Class
    Members under the circumstances; (ii) constitutes notice that was reasonably calculated, under the
    circumstances, to apprise Class Members of the pendency of the Action and the terms of the Settlement
    Agreement, their right to exclude themselves from the Class or to object to all or any part of the Settlement
    Agreement, their right to appear at the Fairness Hearing (either on their own or through counsel hired at their
    own expense), and the binding effect of the orders and Final Order and Final Judgment in the Action, whether
    favorable or unfavorable, on all persons and entities who or which do not exclude themselves from the Class;
    (iii) constitutes due, adequate, and sufficient notice to all persons or entities entitled to receive notice; and (iv)
    fully satisfied the requirements of the United States Constitution (including the Due Process Clause), Federal
    Rule of Civil Procedure 23 and any other applicable law as well as complying with the Federal Judicial Center's
    illustrative class action notices.

Judge Charles R. Breyer, In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Products Liability
Litigation (May 17, 2017) MDL No. 2672 (N.D. Cal.):

    The Court is satisfied that the Notice Program was reasonably calculated to notify Class Members of the
    proposed Settlement. The Notice “apprise[d] interested parties of the pendency of the action and afford[ed]
    them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306,
    314 (1950). Indeed, the Notice Administrator reports that the notice delivery rate of 97.04% “exceed[ed] the
    expected range and is indicative of the extensive address updating and re-mailing protocols used.” (Dkt. No.
    3188-2 ¶ 24.)

Judge Rebecca Brett Nightingale, Ratzlaff et al. v. BOKF, NA d/b/a Bank of Oklahoma et al. (May 15, 2017) No. CJ-
2015-00859 (Dist. Ct. Okla.):

    The Court-approved Notice Plan satisfies Oklahoma law because it is "reasonable" (12 O.S. § 2023(E)(I)) and
    it satisfies due process requirements because it was "reasonably calculated, under [the] circumstances, to
    apprise interested parties of the pendency of the action and afford them an opportunity to present their
    objections." Shutts, 472 U.S. at 812 (quoting Mullane, 339 U.S. at 314-15).

Judge Joseph F. Bataillon, Klug v. Watts Regulator Company (Apr. 13, 2017) No. 8:15-cv-00061 (D. Neb.):

    The court finds that the notice to the Settlement Class of the pendency of the Class Action and of this
    settlement, as provided by the Settlement Agreement and by the Preliminary Approval Order dated
    December 7, 2017, constituted the best notice practicable under the circumstances to all persons and entities
    within the definition of the Settlement Class, and fully complied with the requirements of Federal Rules of
    Civil Procedure Rule 23 and due process. Due and sufficient proof of the execution of the Notice Plan as
    outlined in the Preliminary Approval Order has been filed.

                      PORTLAND AREA OFFICE          10300 SW ALLEN BLVD              BEAVERTON, OR 97005       T 503-597-7697

                                                            16
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 56 of 122 PageID #: 795

Judge Yvonne Gonzalez Rogers, Bias v. Wells Fargo & Company, et al. (Apr. 13, 2017) 4:12-cv-00664 (N.D. Cal.):

    The form, content, and method of dissemination of Notice of Settlement given to the Settlement Class was
    adequate and reasonable and constituted the best notice practicable under the circumstances, including both
    individual notice to all Settlement Class Members who could be identified through reasonable effort and
    publication notice.

    Notice of Settlement, as given, complied with the requirements of Rule 23 of the Federal Rules of Civil
    Procedure, satisfied the requirements of due process, and constituted due and sufficient notice of the matters
    set forth herein.

    Notice of the Settlement was provided to the appropriate regulators pursuant to the Class Action Fairness
    Act, 28 U.S.C. § 1715(c)(1).

Judge Carlos Murguia, Whitton v. Deffenbaugh Industries, Inc., et al (Dec. 14, 2016) 2:12-cv-02247 (D. Kan.) and
Gary, LLC v. Deffenbaugh Industries, Inc., et al (Dec. 14, 2016) 2:13-cv-2634 (D. Kan.):

    The Court determines that the Notice Plan as implemented was reasonably calculated to provide the best
    notice practicable under the circumstances and contained all required information for members of the
    proposed Settlement Class to act to protect their interests. The Court also finds that Class Members were
    provided an adequate period of time to receive Notice and respond accordingly.

Judge Yvette Kane, In re: Shop-Vac Marketing and Sales Practices Litigation (Dec. 9, 2016) MDL No. 2380 (M.D. Pa.):

    The Court hereby finds and concludes that members of the Settlement Class have been provided the best
    notice practicable of the Settlement and that such notice satisfies all requirements of due process, Rule 23
    of the Federal Rules of Civil Procedure, the Class Action Fairness Act of 2005, 28 U.S.C. § 1715, and all
    other applicable laws.

Judge Timothy D. Fox, Miner v. Philip Morris USA, Inc. (Nov. 21, 2016) 60CV03-4661 (Ark. Cir.):

    The Court finds that the Settlement Notice provided to potential members of the Class constituted the best
    and most practicable notice under the circumstances, thereby complying fully with due process and Rule 23
    of the Arkansas Rules of Civil Procedure.

Judge Eileen Bransten, In re: HSBC Bank USA, N.A., Checking Account Overdraft Litigation (Oct. 13, 2016)
650562/2011 (Sup. Ct. N.Y.):

    This Court finds that the Notice Program and the Notice provided to Settlement Class members fully satisfied
    the requirements of constitutional due process, the N.Y. C.P.L.R., and any other applicable laws, and
    constituted the best notice practicable under the circumstances and constituted due and sufficient notice to
    all persons entitled thereto.

Judge Jerome B. Simandle, In re: Caterpillar, Inc. C13 and C15 Engine Products Liability Litigation (Sept. 20,
2016) MDL No. 2540 (D. N.J.):

    The Court hereby finds that the Notice provided to the Settlement Class constituted the best notice
    practicable under the circumstances. Said Notice provided due and adequate notice of these proceedings
    and the matters set forth herein, including the terms of the Settlement Agreement, to all persons entitled to
    such notice, and said notice fully satisfied the requirements of Fed. R. Civ. P. 23, requirements of due
    process and any other applicable law.

Judge Marcia G. Cooke, Chimeno-Buzzi v. Hollister Co. and Abercrombie & Fitch Co. (Apr. 11, 2016) 14-23120
(S.D. Fla.):

    Pursuant to the Court’s Preliminary Approval Order, the Settlement Administrator, Epiq Systems, Inc. [Hilsoft
    Notifications], has complied with the approved notice process as confirmed in its Declaration filed with the
    Court on March 23, 2016. The Court finds that the notice process was designed to advise Class Members
    of their rights. The form and method for notifying Class Members of the settlement and its terms and
    conditions was in conformity with this Court’s Preliminary Approval Order, constituted the best notice
    practicable under the circumstances, and satisfied the requirements of Federal Rule of Civil Procedure

                     PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                         17
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 57 of 122 PageID #: 796

     23(c)(2)(B), the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715, and due process under the
     United States Constitution and other applicable laws.

Judge Yvonne Gonzalez Rogers, In Re: Lithium Ion Batteries Antitrust Litigation (Mar. 22, 2016) 4:13-MD-02420 (N.D.
Cal.):

     From what I could tell, I liked your approach and the way you did it. I get a lot of these notices that I think are
     all legalese and no one can really understand them. Yours was not that way.

Judge Christopher S. Sontchi, In re: Energy Future Holdings Corp, et al., (July 30, 2015) 14-10979 (Bankr. D. Del.):

     Notice of the Asbestos Bar Date as set forth in this Asbestos Bar Date Order and in the manner set forth
     herein constitutes adequate and sufficient notice of the Asbestos Bar Date and satisfies the requirements of
     the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

Judge David C. Norton, In re: MI Windows and Doors Inc. Products Liability Litigation (July 22, 2015) MDL No.
2333, 2:12-mn-00001 (D. S.C.):

     The court finds that the Notice Plan, as described in the Settlement and related declarations, has been
     faithfully carried out and constituted the best practicable notice to Class Members under the circumstances
     of this Action, and was reasonable and constituted due, adequate, and sufficient notice to all Persons entitled
     to be provided with Notice.

     The court also finds that the Notice Plan was reasonably calculated, under the circumstances, to apprise
     Class Members of: (1) the pendency of this class action; (2) their right to exclude themselves from the
     Settlement Class and the proposed Settlement; (3) their right to object to any aspect of the proposed
     Settlement (including final certification of the Settlement Class, the fairness, reasonableness, or adequacy
     of the proposed Settlement, the adequacy of the Settlement Class’s representation by Named Plaintiffs or
     Class Counsel, or the award of attorney’s and representative fees); (4) their right to appear at the fairness
     hearing (either on their own or through counsel hired at their own expense); and (5) the binding and
     preclusive effect of the orders and Final Order and Judgment in this Action, whether favorable or unfavorable,
     on all Persons who do not request exclusion from the Settlement Class. As such, the court finds that the
     Notice fully satisfied the requirements of the Federal Rules of Civil Procedure, including Federal Rule of Civil
     Procedure 23(c)(2) and (e), the United States Constitution (including the Due Process Clause), the rules of
     this court, and any other applicable law, and provided sufficient notice to bind all Class Members, regardless
     of whether a particular Class Member received actual notice.

Judge Robert W. Gettleman, Adkins v. Nestle Purina PetCare Company, et al., (June 23, 2015) 12-cv-2871 (N.D. Ill.):

     Notice to the Settlement Class and other potentially interested parties has been provided in accordance with
     the notice requirements specified by the Court in the Preliminary Approval Order. Such notice fully and
     accurately informed the Settlement Class members of all material elements of the proposed Settlement and
     of their opportunity to object or comment thereon or to exclude themselves from the Settlement; provided
     Settlement Class Members adequate instructions and a variety of means to obtain additional information;
     was the best notice practicable under the circumstances; was valid, due, and sufficient notice to all
     Settlement Class members; and complied fully with the laws of the State of Illinois, Federal Rules of Civil
     Procedure, the United States Constitution, due process, and other applicable law.

Judge James Lawrence King, Steen v. Capital One, N.A. (May 22, 2015) 2:10-cv-01505 (E.D. La.) and 1:10-cv-22058
(S.D. Fla.) as part of In Re: Checking Account Overdraft Litigation, MDL 2036 (S.D. Fla.):

     The Court finds that the Settlement Class Members were provided with the best practicable notice; the notice
     was reasonably calculated, under [the] circumstances, to apprise interested parties of the pendency of the
     action and afford them an opportunity to present their objections.'' Shutts, 472 U.S. at 812 (quoting Mullane,
     339 U.S. at 314-15). This Settlement with Capital One was widely publicized, and any Settlement Class
     Member who wished to express comments or objections had ample opportunity and means to do so. Azari
     Decl. ¶¶ 30-39.




                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                            18
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 58 of 122 PageID #: 797

Judge Rya W. Zobel, Gulbankian et al. v. MW Manufacturers, Inc., (Dec. 29, 2014) 1:10-cv-10392 (D. Mass.):

     This Court finds that the Class Notice was provided to the Settlement Class consistent with the Preliminary
     Approval Order and that it was the best notice practicable and fully satisfied the requirements of the Federal
     Rules of Civil Procedure, due process, and applicable law. The Court finds that the Notice Plan that was
     implemented by the Claims Administrator satisfies the requirements of FED. R. CIV. P. 23, 28 U.S.C. § 1715,
     and Due Process, and is the best notice practicable under the circumstances. The Notice Plan constituted
     due and sufficient notice of the Settlement, the Final Approval Hearing, and the other matters referred to in
     the notices. Proof of the giving of such notices has been filed with the Court via the Azari Declaration and
     its exhibits.

Judge Edward J. Davila, Rose v. Bank of America Corporation, and FIA Card Services, N.A., (Aug. 29, 2014)
5:11-CV-02390; 5:12-CV-0400 (N.D. Cal.):

     The Court finds that the notice was reasonably calculated under the circumstances to apprise the Settlement
     Class of the pendency of this action, all material elements of the Settlement, the opportunity for Settlement
     Class Members to exclude themselves from, object to, or comment on the settlement and to appear at the
     final approval hearing. The notice was the best notice practicable under the circumstances, satisfying the
     requirements of Rule 23(c)(2)(B); provided notice in a reasonable manner to all class members, satisfying
     Rule 23(e)(1)(B); was adequate and sufficient notice to all Class Members; and, complied fully with the laws
     of the United States and of the Federal Rules of Civil Procedure, due process and any other applicable rules
     of court.

Judge James A. Robertson, II, Wong et al. v. Alacer Corp. (June 27, 2014) CGC-12-519221 (Cal. Super. Ct.):

     Notice to the Settlement Class has been provided in accordance with the Preliminary Approval Order. Based
     on the Declaration of Cameron Azari dated March 7, 2014, such Class Notice has been provided in an
     adequate and sufficient manner, constitutes the best notice practicable under the circumstances and satisfies
     the requirements of California Civil Code Section 1781, California Civil Code of Civil Procedure Section 382,
     Rules 3.766 of the California Rules of Court, and due process.

Judge John Gleeson, In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation, (Dec. 13,
2013) 05-md-01720, MDL No. 1720 (E.D. NY.):

     The Class Administrator notified class members of the terms of the proposed settlement through a mailed
     notice and publication campaign that included more than 20 million mailings and publication in more than
     400 publications. The notice here meets the requirements of due process and notice standards… The
     objectors’ complaints provide no reason to conclude that the purposes and requirements of a notice to a
     class were not met here.

Judge Lance M. Africk, Evans, et al. v. TIN, Inc., et al, (July 7, 2013) 2:11-cv-02067 (E.D. La.):

     The Court finds that the dissemination of the Class Notice… as described in Notice Agent Lauran Schultz’s
     Declaration: (a) constituted the best practicable notice to Class Members under the circumstances; (b)
     constituted notice that was reasonably calculated, under the circumstances…; (c) constituted notice that was
     reasonable, due, adequate, and sufficient; and (d) constituted notice that fully satisfied all applicable legal
     requirements, including Rules 23(c)(2)(B) and (e)(1) of the Federal Rules of Civil Procedure, the United
     States Constitution (including Due Process Clause), the Rules of this Court, and any other applicable law,
     as well as complied with the Federal Judicial Center’s illustrative class action notices.

Judge Edward M. Chen, Marolda v. Symantec Corporation, (Apr. 5, 2013) 08-cv-05701 (N.D. Cal.):

     Approximately 3.9 million notices were delivered by email to class members, but only a very small percentage
     objected or opted out . . . The Court . . . concludes that notice of settlement to the class was adequate and
     satisfied all requirements of Federal Rule of Civil Procedure 23(e) and due process. Class members received
     direct notice by email, and additional notice was given by publication in numerous widely circulated
     publications as well as in numerous targeted publications. These were the best practicable means of
     informing class members of their rights and of the settlement’s terms.




                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                           19
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 59 of 122 PageID #: 798

Judge Ann D. Montgomery, In re Zurn Pex Plumbing Products Liability Litigation, (Feb. 27, 2013) 0:08-cv-01958
(D. Minn.):

     The parties retained Hilsoft Notifications ("Hilsoft"), an experienced class-notice consultant, to design and
     carry out the notice plan. The form and content of the notices provided to the class were direct,
     understandable, and consistent with the "plain language" principles advanced by the Federal Judicial Center.

     The notice plan's multi-faceted approach to providing notice to settlement class members whose identity is
     not known to the settling parties constitutes "the best notice [*26] that is practicable under the circumstances"
     consistent with Rule 23(c)(2)(B).

Magistrate Judge Stewart, Gessele et al. v. Jack in the Box, Inc., (Jan. 28, 2013) 3:10-cv-960 (D. Ore.):

     Moreover, plaintiffs have submitted [a] declaration from Cameron Azari (docket #129), a nationally
     recognized notice expert, who attests that fashioning an effective joint notice is not unworkable or unduly
     confusing. Azari also provides a detailed analysis of how he would approach fashioning an effective notice
     in this case.

Judge Carl J. Barbier, In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
(Medical Benefits Settlement), (Jan. 11, 2013) MDL No. 2179 (E.D. La.):

     Through August 9, 2012, 366,242 individual notices had been sent to potential [Medical Benefits] Settlement
     Class Members by postal mail and 56,136 individual notices had been e-mailed. Only 10,700 mailings—or
     3.3%—were known to be undeliverable. (Azari Decl. ¶¶ 8, 9.) Notice was also provided through an extensive
     schedule of local newspaper, radio, television and Internet placements, well-read consumer magazines, a
     national daily business newspaper, highly-trafficked websites, and Sunday local newspapers (via newspaper
     supplements). Notice was also provided in non-measured trade, business and specialty publications,
     African-American, Vietnamese, and Spanish language publications, and Cajun radio programming. The
     combined measurable paid print, television, radio, and Internet effort reached an estimated 95% of adults
     aged 18+ in the Gulf Coast region an average of 10.3 times each, and an estimated 83% of all adults in the
     United States aged 18+ an average of 4 times each. (Id. ¶¶ 8, 10.) All notice documents were designed to
     be clear, substantive, and informative. (Id. ¶ 5.)

     The Court received no objections to the scope or content of the [Medical Benefits] Notice Program. (Azari
     Supp. Decl. ¶ 12.) The Court finds that the Notice and Notice Plan as implemented satisfied the best notice
     practicable standard of Rule 23(c) and, in accordance with Rule 23(e)(1), provided notice in a reasonable
     manner to Class Members who would be bound by the Settlement, including individual notice to all Class
     Members who could be identified through reasonable effort. Likewise, the Notice and Notice Plan satisfied
     the requirements of Due Process. The Court also finds the Notice and Notice Plan satisfied the requirements
     of CAFA.

Judge Carl J. Barbier, In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010
(Economic and Property Damages Settlement), (Dec. 21, 2012) MDL No. 2179 (E.D. La.):

     The Court finds that the Class Notice and Class Notice Plan satisfied and continue to satisfy the applicable
     requirements of Federal Rule of Civil Procedure 23(c)(2)(b) and 23(e), the Class Action Fairness Act (28
     U.S.C. § 1711 et seq.), and the Due Process Clause of the United States Constitution (U.S. Const., amend.
     V), constituting the best notice that is practicable under the circumstances of this litigation. The notice
     program surpassed the requirements of Due Process, Rule 23, and CAFA. Based on the factual elements
     of the Notice Program as detailed below, the Notice Program surpassed all of the requirements of Due
     Process, Rule 23, and CAFA.

     The Notice Program, as duly implemented, surpasses other notice programs that Hilsoft Notifications has
     designed and executed with court approval. The Notice Program included notification to known or potential
     Class Members via postal mail and e-mail; an extensive schedule of local newspaper, radio, television and
     Internet placements, well-read consumer magazines, a national daily business newspaper, and Sunday local
     newspapers. Notice placements also appeared in non-measured trade, business, and specialty publications,
     African-American, Vietnamese, and Spanish language publications, and Cajun radio programming. The
     Notice Program met the objective of reaching the greatest possible number of class members and providing
     them with every reasonable opportunity to understand their legal rights. See Azari Decl. ¶¶ 8, 15, 68. The



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            20
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 60 of 122 PageID #: 799

     Notice Program was substantially completed on July 15, 2012, allowing class members adequate time to
     make decisions before the opt-out and objections deadlines.

     The media notice effort alone reached an estimated 95% of adults in the Gulf region an average of 10.3
     times each, and an estimated 83% of all adults in the United States an average of 4 times each. These
     figures do not include notice efforts that cannot be measured, such as advertisements in trade publications
     and sponsored search engine listings. The Notice Program fairly and adequately covered and notified the
     class without excluding any demographic group or geographic area, and it exceeded the reach percentage
     achieved in most other court-approved notice programs.

Judge Alonzo Harris, Opelousas General Hospital Authority, A Public Trust, D/B/A Opelousas General Health
System and Arklamiss Surgery Center, L.L.C. v. FairPay Solutions, Inc., (Aug. 17, 2012) 12-C-1599 (27th Jud. D.
Ct. La.):

     Notice given to Class Members and all other interested parties pursuant to this Court’s order of April 18,
     2012, was reasonably calculated to apprise interested parties of the pendency of the action, the certification
     of the Class as Defined for settlement purposes only, the terms of the Settlement Agreement, Class Members
     rights to be represented by private counsel, at their own costs, and Class Members rights to appear in Court
     to have their objections heard, and to afford persons or entities within the Class Definition an opportunity to
     exclude themselves from the Class. Such notice complied with all requirements of the federal and state
     constitutions, including the Due Process Clause, and applicable articles of the Louisiana Code of Civil
     Procedure, and constituted the best notice practicable under the circumstances and constituted due and
     sufficient notice to all potential members of the Class as Defined.

Judge James Lawrence King, In re Checking Account Overdraft Litigation (IBERIABANK), (Apr. 26, 2012) MDL
No. 2036 (S.D. Fla):

     The Court finds that the Notice previously approved was fully and properly effectuated and was sufficient to
     satisfy the requirements of due process because it described “the substantive claims . . . [and] contained
     information reasonably necessary to [allow Settlement Class Members to] make a decision to remain a
     class member and be bound by the final judgment.'' In re Nissan Motor Corp. Antitrust Litig., 552 F.2d 1088,
     1104-05 (5th Cir. 1977). The Notice, among other things, defined the Settlement Class, described the
     release as well as the amount and method and manner of proposed distribution of the Settlement proceeds,
     and informed Settlement Class Members of their rights to opt-out or object, the procedures for doing so,
     and the time and place of the Final Approval Hearing. The Notice also informed Settlement Class Members
     that a class judgment would bind them unless they opted out, and told them where they could obtain more
     information, such as access to a full copy of the Agreement. Further, the Notice described in summary form
     the fact that Class Counsel would be seeking attorneys' fees of up to 30 percent of the Settlement.
     Settlement Class Members were provided with the best practicable notice “reasonably calculated, under
     [the] circumstances, to apprise them of the pendency of the action and afford them an opportunity to present
     their objections.'' Mullane, 339 U.S. at 314. The content of the Notice fully complied with the requirements of Rule 23.

Judge Bobby Peters, Vereen v. Lowe’s Home Centers, (Apr. 13, 2012) SU10-CV-2267B (Ga. Super. Ct.):

     The Court finds that the Notice and the Notice Plan was fulfilled, in accordance with the terms of the
     Settlement Agreement, the Amendment, and this Court’s Preliminary Approval Order and that this Notice
     and Notice Plan constituted the best practicable notice to Class Members under the circumstances of this
     action, constituted due and sufficient Notice of the proposed Settlement to all persons entitled to participate
     in the proposed Settlement, and was in full compliance with Ga. Code Ann § 9-11-23 and the constitutional
     requirements of due process. Extensive notice was provided to the class, including point of sale notification,
     publication notice and notice by first-class mail for certain potential Class Members.

     The affidavit of the notice expert conclusively supports this Court’s finding that the notice program was
     adequate, appropriate, and comported with Georgia Code Ann. § 9-11-23(b)(2), the Due Process Clause of
     the Constitution, and the guidance for effective notice articulate in the FJC’s Manual for Complex Litigation, 4th.




                        PORTLAND AREA OFFICE           10300 SW ALLEN BLVD               BEAVERTON, OR 97005        T 503-597-7697

                                                               21
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 61 of 122 PageID #: 800

Judge Lee Rosenthal, In re Heartland Payment Systems, Inc. Customer Data Security Breach Litigation, (Mar.
2, 2012) MDL No. 2046 (S.D. Tex.):

     The notice that has been given clearly complies with Rule 23(e)(1)’s reasonableness requirement… Hilsoft
     Notifications analyzed the notice plan after its implementation and conservatively estimated that notice
     reached 81.4 percent of the class members. (Docket Entry No. 106, ¶ 32). Both the summary notice and
     the detailed notice provided the information reasonably necessary for the presumptive class members to
     determine whether to object to the proposed settlement. See Katrina Canal Breaches, 628 F.3d at 197.
     Both the summary notice and the detailed notice “were written in easy-to-understand plain English.” In re
     Black Farmers Discrimination Litig., — F. Supp. 2d —, 2011 WL 5117058, at *23 (D.D.C. 2011); accord
     AGGREGATE LITIGATION § 3.04(c).15 The notice provided “satisf[ies] the broad reasonableness standards
     imposed by due process” and Rule 23. Katrina Canal Breaches, 628 F.3d at 197.

Judge John D. Bates, Trombley v. National City Bank, (Dec. 1, 2011) 1:10-CV-00232 (D.D.C.) as part of In Re:
Checking Account Overdraft Litigation, MDL 2036 (S.D. Fla.):

     The form, content, and method of dissemination of Notice given to the Settlement Class were in full
     compliance with the Court’s January 11, 2011 Order, the requirements of Fed. R. Civ. P. 23(e), and due
     process. The notice was adequate and reasonable, and constituted the best notice practicable under the
     circumstances. In addition, adequate notice of the proceedings and an opportunity to participate in the final
     fairness hearing were provided to the Settlement Class.

Judge Robert M. Dow, Jr., Schulte v. Fifth Third Bank, (July 29, 2011) 1:09-cv-6655 (N.D. Ill.):

     The Court has reviewed the content of all of the various notices, as well as the manner in which Notice was
     disseminated, and concludes that the Notice given to the Class fully complied with Federal Rule of Civil
     Procedure 23, as it was the best notice practicable, satisfied all constitutional due process concerns, and
     provided the Court with jurisdiction over the absent Class Members.

Judge Ellis J. Daigle, Williams v. Hammerman & Gainer Inc., (June 30, 2011) 11-C-3187-B (27th Jud. D. Ct. La.):

     Notices given to Settlement Class members and all other interested parties throughout this proceeding with
     respect to the certification of the Settlement Class, the proposed settlement, and all related procedures and
     hearings—including, without limitation, the notice to putative Settlement Class members and others more
     fully described in this Court’s order of 30th day of March 2011 were reasonably calculated under all the
     circumstances and have been sufficient, as to form, content, and manner of dissemination, to apprise
     interested parties and members of the Settlement Class of the pendency of the action, the certification of
     the Settlement Class, the Settlement Agreement and its contents, Settlement Class members’ right to be
     represented by private counsel, at their own cost, and Settlement Class members’ right to appear in Court
     to have their objections heard, and to afford Settlement Class members an opportunity to exclude
     themselves from the Settlement Class. Such notices complied with all requirements of the federal and state
     constitutions, including the due process clause, and applicable articles of the Louisiana Code of Civil
     Procedures, and constituted the best notice practicable under the circumstances and constituted due and
     sufficient notice to all potential members of the Settlement Class.

Judge Stefan R. Underhill, Mathena v. Webster Bank, N.A., (Mar. 24, 2011) 3:10-cv-1448 (D. Conn.) as part of In
Re: Checking Account Overdraft Litigation, MDL 2036 (S.D. Fla.):

     The form, content, and method of dissemination of Notice given to the Settlement Class were adequate and
     reasonable, and constituted the best notice practicable under the circumstances. The Notice, as given,
     provided valid, due, and sufficient notice of the proposed settlement, the terms and conditions set forth in
     the Settlement Agreement, and these proceedings to all persons entitled to such notice, and said notice
     fully satisfied the requirements of Rule 23 of the Federal Rules of Civil Procedure and due process.

Judge Ted Stewart, Miller v. Basic Research, LLC, (Sept. 2, 2010) 2:07-cv-871 (D. Utah):

     Plaintiffs state that they have hired a firm specializing in designing and implementing large scale, unbiased,
     legal notification plans. Plaintiffs represent to the Court that such notice will include: 1) individual notice by
     electronic mail and/or first-class mail sent to all reasonably identifiable Class members; 2) nationwide paid
     media notice through a combination of print publications, including newspapers, consumer magazines,
     newspaper supplements and the Internet; 3) a neutral, Court-approved, informational press release; 4) a

                       PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                             22
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 62 of 122 PageID #: 801

     neutral, Court-approved Internet website; and 5) a toll-free telephone number. Similar mixed media plans
     have been approved by other district courts post class certification. The Court finds this plan is sufficient to
     meet the notice requirement.

Judge Sara Loi, Pavlov v. Continental Casualty Co., (Oct. 7, 2009) 5:07-cv-2580 (N.D. Ohio):

     As previously set forth in this Memorandum Opinion, the elaborate notice program contained in the
     Settlement Agreement provides for notice through a variety of means, including direct mail to each class
     member, notice to the United States Attorney General and each State, a toll free number, and a website
     designed to provide information about the settlement and instructions on submitting claims. With a 99.9%
     effective rate, the Court finds that the notice program constituted the “best notice that is practicable under
     the circumstances,” Fed. R. Civ. P. 23(c)(2)(B), and clearly satisfies the requirements of Rule 23(c)(2)(B).

Judge James Robertson, In re Department of Veterans Affairs (VA) Data Theft Litigation, (Sept. 23, 2009) MDL
No. 1796 (D.D.C.):

     The Notice Plan, as implemented, satisfied the requirements of due process and was the best notice
     practicable under the circumstances. The Notice Plan was reasonably calculated, under the circumstances,
     to apprise Class Members of the pendency of the action, the terms of the Settlement, and their right to
     appear, object to or exclude themselves from the Settlement. Further, the notice was reasonable and
     constituted due, adequate and sufficient notice to all persons entitled to receive notice.

Judge Lisa F. Chrystal, Little v. Kia Motors America, Inc., (Aug. 27, 2009) UNN-L-0800-01 (N.J. Super. Ct.):

     The Court finds that the manner and content of the notices for direct mailing and for publication notice, as
     specified in the Notice Plan (Exhibit 2 to the Affidavit of Lauran R. Schultz), provides the best practicable
     notice of judgment to members of the Plaintiff Class.

Judge Barbara Crowder, Dolen v. ABN AMRO Bank N.V., (Mar. 23, 2009) 01-L-454, 01-L-493 (3rd Jud. Cir. Ill.):

     The Court finds that the Notice Plan is the best notice practicable under the circumstances and provides
     the Eligible Members of the Settlement Class sufficient information to make informed and meaningful
     decisions regarding their options in this Litigation and the effect of the Settlement on their rights. The Notice
     Plan further satisfies the requirements of due process and 735 ILCS 5/2-803. That Notice Plan is approved
     and accepted. This Court further finds that the Notice of Settlement and Claim Form comply with 735 ILCS
     5/2-803 and are appropriate as part of the Notice Plan and the Settlement, and thus they are hereby
     approved and adopted. This Court further finds that no other notice other than that identified in the Notice
     Plan is reasonably necessary in this Litigation.

Judge Robert W. Gettleman, In re Trans Union Corp., (Sept. 17, 2008) MDL No. 1350 (N.D. Ill.):

     The Court finds that the dissemination of the Class Notice under the terms and in the format provided for in
     its Preliminary Approval Order constitutes the best notice practicable under the circumstances, is due and
     sufficient notice for all purposes to all persons entitled to such notice, and fully satisfies the requirements of
     the Federal Rules of Civil Procedure, the requirements of due process under the Constitution of the United
     States, and any other applicable law… Accordingly, all objections are hereby OVERRULED.

Judge Steven D. Merryday, Lockwood v. Certegy Check Services, Inc., (Sept. 3, 2008) 8:07-cv-1434 (M.D. Fla.):

    The form, content, and method of dissemination of the notice given to the Settlement Class were adequate
    and reasonable and constituted the best notice practicable in the circumstances. The notice as given
    provided valid, due, and sufficient notice of the proposed settlement, the terms and conditions of the
    Settlement Agreement, and these proceedings to all persons entitled to such notice, and the notice satisfied
    the requirements of Rule 23, Federal Rules of Civil Procedure, and due process.
Judge William G. Young, In re TJX Companies, (Sept. 2, 2008) MDL No. 1838 (D. Mass.):

     The form, content, and method of dissemination of notice provided to the Settlement Class were adequate
     and reasonable, and constituted the best notice practicable under the circumstances. The Notice, as given,
     provided valid, due, and sufficient notice of the proposed settlement, the terms and conditions set forth in
     the Settlement Agreement, and these proceedings to all Persons entitled to such notice, and said Notice
     fully satisfied the requirements of Fed. R. Civ. P. 23 and due process.

                       PORTLAND AREA OFFICE          10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                             23
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 63 of 122 PageID #: 802

Judge Philip S. Gutierrez, Shaffer v. Continental Casualty Co., (June 11, 2008) SACV-06-2235 (C.D. Cal.):

     [Notice] was reasonable and constitutes due, adequate, and sufficient notice to all persons entitled to
     receive notice; and met all applicable requirements of the Federal Rules of Civil Procedure, the Class Action
     Fairness Act, the United States Constitution (including the Due Process Clauses), the Rules of the Court,
     and any other applicable law.

Judge Robert L. Wyatt, Gunderson v. AIG Claim Services, Inc., (May 29, 2008) 2004-002417 (14th Jud. D. Ct. La.):

     Notices given to Settlement Class members…were reasonably calculated under all the circumstances and
     have been sufficient, as to form, content, and manner of dissemination…Such notices complied with all
     requirements of the federal and state constitutions, including the due process clause, and applicable articles
     of the Louisiana Code of Civil Procedure, and constituted the best notice practicable under the
     circumstances and constituted due and sufficient notice to all potential members of the Settlement Class.

Judge Mary Anne Mason, Palace v. DaimlerChrysler Corp., (May 29, 2008) 01-CH-13168 (Ill. Cir. Ct.):

     The form, content, and method of dissemination of the notice given to the Illinois class and to the Illinois
     Settlement Class were adequate and reasonable, and constituted the best notice practicable under the
     circumstances. The notice, as given, provided valid, due, and sufficient notice of the proposed Settlement,
     the terms and conditions set forth in the Settlement Agreement, and these proceedings, to all Persons
     entitled to such notice, and said notice fully satisfied the requirements of due process and complied with
     735 ILCS §§5/2-803 and 5/2-806.

Judge David De Alba, Ford Explorer Cases, (May 29, 2008) JCCP Nos. 4226 & 4270 (Cal. Super. Ct.):

     [T]he Court is satisfied that the notice plan, design, implementation, costs, reach, were all reasonable, and
     has no reservations about the notice to those in this state and those in other states as well, including Texas,
     Connecticut, and Illinois; that the plan that was approved—submitted and approved, comports with the
     fundamentals of due process as described in the case law that was offered by counsel.

Judge Kirk D. Johnson, Webb v. Liberty Mutual Ins. Co., (Mar. 3, 2008) CV-2007-418-3 (Ark. Cir. Ct.):

     The Court finds that there was minimal opposition to the settlement. After undertaking an extensive notice
     campaign to Class members of approximately 10,707 persons, mailed notice reached 92.5% of potential
     Class members.

Judge Carol Crafton Anthony, Johnson v. Progressive Casualty Ins. Co., (Dec. 6, 2007) CV-2003-513 (Ark. Cir. Ct.):

     Notice of the Settlement Class was constitutionally adequate, both in terms of its substance and the manner
     in which it was disseminated…Notice was direct mailed to all Class members whose current whereabouts
     could be identified by reasonable effort. Notice reached a large majority of the Class members. The Court
     finds that such notice constitutes the best notice practicable…The forms of Notice and Notice Plan satisfy
     all of the requirements of Arkansas law and due process.

Judge Kirk D. Johnson, Sweeten v. American Empire Insurance Co., (Aug. 20, 2007) CV-2007-154-3 (Ark. Cir. Ct.):

     The Court does find that all notices required by the Court to be given to class members was done within the
     time allowed and the manner best calculated to give notice and apprise all the interested parties of the
     litigation. It was done through individual notice, first class mail, through internet website and the toll-free
     telephone call center…The Court does find that these methods were the best possible methods to advise
     the class members of the pendency of the action and opportunity to present their objections and finds that
     these notices do comply with all the provisions of Rule 23 and the Arkansas and United States Constitutions.

Judge Robert Wyatt, Gunderson v. F.A. Richard & Associates, Inc., (July 19, 2007) 2004-2417-D (14th Jud. D. Ct. La.):

     This is the final Order and Judgment regarding the fairness, reasonableness and adequacy. And I am
     satisfied in all respects regarding the presentation that’s been made to the Court this morning in the Class
     memberships, the representation, the notice, and all other aspects and I’m signing that Order at this time.



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                            24
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 64 of 122 PageID #: 803

Judge Lewis A. Kaplan, In re Parmalat Securities Litigation, (July 19, 2007) MDL No. 1653-LAK (S.D.N.Y.):

     The Court finds that the distribution of the Notice, the publication of the Publication Notice, and the notice
     methodology…met all applicable requirements of the Federal Rules of Civil Procedure, the United States
     Constitution, (including the Due Process clause), the Private Securities Litigation Reform Act of 1995 (15
     U.S.C. 78u-4, et seq.) (the “PSLRA”), the Rules of the Court, and any other applicable law.

Judge Joe Griffin, Beasley v. The Reliable Life Insurance Co., (Mar. 29, 2007) CV-2005-58-1 (Ark. Cir. Ct.):

     [T]he Court has, pursuant to the testimony regarding the notification requirements, that were specified and
     adopted by this Court, has been satisfied and that they meet the requirements of due process. They are
     fair, reasonable, and adequate. I think the method of notification certainly meets the requirements of due
     process…So the Court finds that the notification that was used for making the potential class members
     aware of this litigation and the method of filing their claims, if they chose to do so, all those are clear and
     concise and meet the plain language requirements and those are completely satisfied as far as this Court
     is concerned in this matter.

Judge Lewis A. Kaplan, In re Parmalat Securities Litigation, (Mar. 1, 2007) MDL No. 1653-LAK (S.D.N.Y.):

     The court approves, as to form and content, the Notice and the Publication Notice, attached hereto as
     Exhibits 1 and 2, respectively, and finds that the mailing and distribution of the Notice and the publication of
     the Publication Notice in the manner and the form set forth in Paragraph 6 of this Order…meet the
     requirements of Rule 23 of the Federal Rules of Civil Procedure, the Securities Exchange Act of 1934, as
     emended by Section 21D(a)(7) of the Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-
     4(a)(7), and due process, and is the best notice practicable under the circumstances and shall constitute
     due and sufficient notice to all persons and entities entitled thereto.

Judge Anna J. Brown, Reynolds v. The Hartford Financial Services Group, Inc., (Feb. 27, 2007) CV-01-1529-BR
(D. Ore.):

     [T]he court finds that the Notice Program fairly, fully, accurately, and adequately advised members of the
     Settlement Class and each Settlement Subclass of all relevant and material information concerning the
     proposed settlement of this action, their rights under Rule 23 of the Federal Rules of Civil Procedure, and
     related matters, and afforded the Settlement Class with adequate time and an opportunity to file objections
     to the Settlement or request exclusion from the Settlement Class. The court finds that the Notice Program
     constituted the best notice practicable under the circumstances and fully satisfied the requirements of Rule
     23 and due process.

Judge Kirk D. Johnson, Zarebski v. Hartford Insurance Company of the Midwest, (Feb. 13, 2007) CV-2006-409-
3 (Ark. Cir. Ct.):

     Based on the Court’s review of the evidence admitted and argument of counsel, the Court finds and
     concludes that the Class Notice, as disseminated to members of the Settlement Class in accordance with
     provisions of the Preliminary Approval Order, was the best notice practicable under the circumstances to all
     members of the Settlement Class. Accordingly, the Class Notice and Claim Form as disseminated are
     finally approved as fair, reasonable, and adequate notice under the circumstances. The Court finds and
     concludes that due and adequate notice of the pendency of this Action, the Stipulation, and the Final
     Settlement Hearing has been provided to members of the Settlement Class, and the Court further finds and
     concludes that the notice campaign described in the Preliminary Approval Order and completed by the
     parties complied fully with the requirements of Arkansas Rule of Civil Procedure 23 and the requirements
     of due process under the Arkansas and United States Constitutions.

Judge Richard J. Holwell, In re Vivendi Universal, S.A. Securities Litigation, 2007 WL 1490466 (S.D.N.Y.):

     In response to defendants’ manageability concerns, plaintiffs have filed a comprehensive affidavit outlining
     the effectiveness of its proposed method of providing notice in foreign countries. According to this…the
     Court is satisfied that plaintiffs intend to provide individual notice to those class members whose names and
     addresses are ascertainable, and that plaintiffs’ proposed form of publication notice, while complex, will
     prove both manageable and the best means practicable of providing notice.



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            25
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 65 of 122 PageID #: 804

Judge Samuel Conti, Ciabattari v. Toyota Motor Sales, U.S.A., Inc., (Nov. 17, 2006) C-05-04289-SC (N.D. Cal.):

     After reviewing the evidence and arguments presented by the parties…the Court finds as follows…The
     class members were given the best notice practicable under the circumstances, and that such notice meets
     the requirements of the Due Process Clause of the U.S. Constitution, and all applicable statutes and rules
     of court.

Judge Ivan L.R. Lemelle, In re High Sulfur Content Gasoline Prods. Liability Litigation, (Nov. 8, 2006) MDL No.
1632 (E.D. La.):

     This Court approved a carefully-worded Notice Plan, which was developed with the assistance of a
     nationally-recognized notice expert, Hilsoft Notifications…The Notice Plan for this Class Settlement was
     consistent with the best practices developed for modern-style “plain English” class notices; the Court and
     Settling Parties invested substantial effort to ensure notice to persons displaced by the Hurricanes of 2005;
     and as this Court has already determined, the Notice Plan met the requirements of Rule 23 and
     constitutional due process.

Judge Catherine C. Blake, In re Royal Ahold Securities and “ERISA” Litigation, (Nov. 2, 2006) MDL No. 1539 (D. Md.):

     The global aspect of the case raised additional practical and legal complexities, as did the parallel criminal
     proceedings in another district. The settlement obtained is among the largest cash settlements ever in a
     securities class action case and represents an estimated 40% recovery of possible provable damages. The
     notice process appears to have been very successful not only in reaching but also in eliciting claims from a
     substantial percentage of those eligible for recovery.

Judge Elaine E. Bucklo, Carnegie v. Household International, (Aug. 28, 2006) 98 C 2178 (N.D. Ill.):

     [T]he Notice was disseminated pursuant to a plan consisting of first class mail and publication developed
     by Plaintiff’s notice consultant, Hilsoft Notification[s]…who the Court recognized as experts in the design of
     notice plans in class actions. The Notice by first-class mail and publication was provided in an adequate
     and sufficient manner; constitutes the best notice practicable under the circumstances; and satisfies all
     requirements of Rule 23(e) and due process.

Judge Joe E. Griffin, Beasley v. Hartford Insurance Company of the Midwest, (June 13, 2006) CV-2005-58-1 (Ark. Cir. Ct.):

     Based on the Court’s review of the evidence admitted and argument of counsel, the Court finds and
     concludes that the Individual Notice and the Publication Notice, as disseminated to members of the
     Settlement Class in accordance with provisions of the Preliminarily Approval Order, was the best notice
     practicable under the circumstances…and the requirements of due process under the Arkansas and United
     States Constitutions.

Judge Norma L. Shapiro, First State Orthopedics et al. v. Concentra, Inc., et al., (May 1, 2006) 2:05-CV-04951
(E.D. Pa.):

     The Court finds that dissemination of the Mailed Notice, Published Notice and Full Notice in the manner set
     forth here and in the Settlement Agreement meets the requirements of due process and Pennsylvania law.
     The Court further finds that the notice is reasonable, and constitutes due, adequate, and sufficient notice to
     all persons entitled to receive notice, is the best practicable notice; and is reasonably calculated, under the
     circumstances, to apprise members of the Settlement Class of the pendency of the Lawsuit and of their right
     to object or to exclude themselves from the proposed settlement.

Judge Thomas M. Hart, Froeber v. Liberty Mutual Fire Ins. Co., (Apr. 19, 2006) 00C15234 (Ore. Cir. Ct.):

     The court has found and now reaffirms that dissemination and publication of the Class Notice in accordance
     with the terms of the Third Amended Order constitutes the best notice practicable under the circumstances.

Judge Catherine C. Blake, In re Royal Ahold Securities and “ERISA” Litigation, (Jan. 6, 2006) MDL No. 1539 (D. Md.):

     I think it’s remarkable, as I indicated briefly before, given the breadth and scope of the proposed Class, the
     global nature of the Class, frankly, that again, at least on a preliminary basis, and I will be getting a final
     report on this, that the Notice Plan that has been proposed seems very well, very well suited, both in terms

                       PORTLAND AREA OFFICE        10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                           26
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 66 of 122 PageID #: 805

     of its plain language and in terms of its international reach, to do what I hope will be a very thorough and
     broad-ranging job of reaching as many of the shareholders, whether individual or institutional, as possibly
     can be done to participate in what I also preliminarily believe to be a fair, adequate and reasonable
     settlement.

Judge Catherine C. Blake, In re Royal Ahold Securities & “ERISA” Litigation, (2006) 437 F.Supp.2d 467, 472 (D. Md.):

     The court hereby finds that the Notice and Notice Plan described herein and in the Order dated January 9,
     2006 provided Class Members with the best notice practicable under the circumstances. The Notice
     provided due and adequate notice of these proceedings and the matters set forth herein, including the
     Settlement and Plan of Allocation, to all persons entitled to such notice, and the Notice fully satisfied the
     requirements of Rule 23 of the Federal Rules of Civil Procedure and the requirements of due process.

Judge Robert H. Wyatt, Jr., Gray v. New Hampshire Indemnity Co., Inc., (Dec. 19, 2005) CV-2002-952-2-3 (Ark.
Cir. Ct.):

     Notice of the Settlement Class was constitutionally adequate, both in terms of its substance and the manner
     in which it was disseminated. The Notice contained the essential elements necessary to satisfy due
     process, including the Settlement Class definition, the identities of the Parties and of their counsel, a
     summary of the terms of the proposed settlement, Class Counsel’s intent to apply for fees, information
     regarding the manner in which objections could be submitted, and requests for exclusions could be filed.
     The Notice properly informed Class members of the formula for the distribution of benefits under the
     settlement…Notice was direct mailed to all Class members whose current whereabouts could be identified
     by reasonable effort. Notice was also effected by publication in many newspapers and magazines
     throughout the nation, reaching a large majority of the Class members multiple times. The Court finds that
     such notice constitutes the best notice practicable.

Judge Michael J. O’Malley, Defrates v. Hollywood Entm’t Corp., (June 24, 2005) 02 L 707 (Ill. Cir. Ct.):

     [T]his Court hereby finds that the notice program described in the Preliminary Approval Order and completed
     by HEC complied fully with the requirements of due process, the Federal Rules of Civil Procedure and all
     other applicable laws.

Judge Wilford D. Carter, Thibodeaux v. Conoco Phillips Co., (May 26, 2005) 2003-481 F (14th J.D. Ct. La.):

     Notice given to Class Members…were reasonably calculated under all the circumstances and have been
     sufficient, both as to the form and content…Such notices complied with all requirements of the federal and
     state constitutions, including the due process clause, and applicable articles of the Louisiana Code of Civil
     Procedure, and constituted the best notice practicable under the circumstances and constituted due process
     and sufficient notice to all potential members of the Class as Defined.

Judge Michael Canaday, Morrow v. Conoco Inc., (May 25, 2005) 2002-3860 G (14th J.D. Ct. La.):

     The objections, if any, made to due process, constitutionality, procedures, and compliance with law,
     including, but not limited to, the adequacy of notice and the fairness of the proposed Settlement Agreement,
     lack merit and are hereby overruled.

Judge John R. Padova, Nichols v. SmithKline Beecham Corp., (Apr. 22, 2005) 00-6222 (E.D. Pa.):

     Pursuant to the Order dated October 18, 2004, End-Payor Plaintiffs employed Hilsoft Notifications to design
     and oversee Notice to the End-Payor Class. Hilsoft Notifications has extensive experience in class action
     notice situations relating to prescription drugs and cases in which unknown class members need to receive
     notice…After reviewing the individual mailed Notice, the publication Notices, the PSAs and the informational
     release, the Court concludes that the substance of the Notice provided to members of the End-Payor Class
     in this case was adequate to satisfy the concerns of due process and the Federal Rules.

Judge Douglas Combs, Morris v. Liberty Mutual Fire Ins. Co., (Feb. 22, 2005) CJ-03-714 (D. Okla.):

     I am very impressed that the notice was able to reach – be delivered to 97 ½ percent members of the class.
     That, to me, is admirable. And I’m also – at the time that this was initially entered, I was concerned about
     the ability of notice to be understood by a common, nonlawyer person, when we talk about legalese in a

                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD           BEAVERTON, OR 97005      T 503-597-7697

                                                           27
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 67 of 122 PageID #: 806

     court setting. In this particular notice, not only the summary notice but even the long form of the notice were
     easily understandable, for somebody who could read the English language, to tell them whether or not they
     had the opportunity to file a claim.

Judge Joseph R. Goodwin, In re Serzone Products Liability Litigation, (2005) 231 F.R.D. 221, 231 (S.D. W. Va.):

     The Notice Plan was drafted by Hilsoft Notifications, a Pennsylvania firm specializing in designing,
     developing, analyzing and implementing large-scale, unbiased legal notification plans. Hilsoft has
     disseminated class action notices in more than 150 cases, and it designed the model notices currently
     displayed on the Federal Judicial Center’s website as a template for others to follow…To enhance consumer
     exposure, Hilsoft studied the demographics and readership of publications among adults who used a
     prescription drug for depression in the last twelve months. Consequently, Hilsoft chose to utilize media
     particularly targeting women due to their greater incidence of depression and heavy usage of the medication.

Judge Richard G. Stearns, In re Lupron® Marketing and Sales Practice Litigation, (Nov. 24, 2004) MDL No. 1430 (D. Mass.):

     After review of the proposed Notice Plan designed by Hilsoft Notifications…is hereby found to be the best
     practicable notice under the circumstances and, when completed, shall constitute due and sufficient notice
     of the Settlement and the Fairness Hearing to all persons and entities affected by and/or entitled to
     participate in the Settlement, in full compliance with the notice requirements of Rule 23 the Federal Rules
     of Civil Procedure and due process.

Judge Richard G. Stearns, In re Lupron® Marketing and Sales Practice Litigation, (Nov. 23, 2004) MDL No. 1430 (D. Mass.):

     I actually find the [notice] plan as proposed to be comprehensive and extremely sophisticated and very likely
     be as comprehensive as any plan of its kind could be in reaching those most directly affected.

Judge James S. Moody, Jr., Mantzouris v. Scarritt Motor Group Inc., (Aug. 10, 2004) 8:03 CV- 0015-T-30 (M.D. Fla.):

     Due and adequate notice of the proceedings having been given and a full opportunity having been offered
     to the members of the Class to participate in the Settlement Hearing, or object to the certification of the
     Class and the Agreement, it is hereby determined that all members of the Class, except for Ms. Gwendolyn
     Thompson, who was the sole person opting out of the Settlement Agreement, are bound by this Order and
     Final Judgment entered herein.

Judge Robert E. Payne, Fisher v. Virginia Electric & Power Co., (July 1, 2004) 3:02CV431 (E.D. Va.):

     The record here shows that the class members have been fully and fairly notified of the existence of the
     class action, of the issues in it, of the approaches taken by each side in it in such a way as to inform
     meaningfully those whose rights are affected and to thereby enable them to exercise their rights
     intelligently…The success rate in notifying the class is, I believe, at least in my experience, I share Ms.
     Kauffman’s experience, it is as great as I have ever seen in practicing or serving in this job…So I don’t
     believe we could have had any more effective notice.

Judge John Kraetzer, Baiz v. Mountain View Cemetery, (Apr. 14, 2004) 809869-2 (Cal. Super. Ct.):

     The notice program was timely completed, complied with California Government Code section 6064, and
     provided the best practicable notice to all members of the Settlement Class under the circumstances. The
     Court finds that the notice program provided class members with adequate instructions and a variety of
     means to obtain information pertaining to their rights and obligations under the settlement so that a full
     opportunity has been afforded to class members and all other persons wishing to be heard…The Court has
     determined that the Notice given to potential members of the Settlement Class fully and accurately informed
     potential Members of the Settlement Class of all material elements of the proposed settlement and
     constituted valid, due, and sufficient notice to all potential members of the Settlement Class, and that it
     constituted the best practicable notice under the circumstances.

Hospitality Mgmt. Assoc., Inc. v. Shell Oil Co., (2004) 356 S.C. 644, 663, 591 S.E.2d 611, 621 (Sup. Ct. S.C.):

     Clearly, the Cox court designed and utilized various procedural safeguards to guarantee sufficient notice
     under the circumstances. Pursuant to a limited scope of review, we need go no further in deciding the Cox
     court's findings that notice met due process are entitled to deference.

                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                            28
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 68 of 122 PageID #: 807

Judge Joseph R. Goodwin, In re Serzone Prods. Liability Litigation, (2004) U.S. Dist. LEXIS 28297 (S.D. W. Va.):

     The Court has considered the Notice Plan and proposed forms of Notice and Summary Notice submitted
     with the Memorandum for Preliminary Approval and finds that the forms and manner of notice proposed by
     Plaintiffs and approved herein meet the requirements of due process and Fed.R.Civ.P. 23(c) and (e), are
     the best notice practicable under the circumstances, constitute sufficient notice to all persons entitled to
     notice, and satisfy the Constitutional requirements of notice.

Judge James D. Arnold, Cotten v. Ferman Mgmt. Servs. Corp., (Nov. 26, 2003) 02-08115 (Fla. Cir. Ct.):

     Due and adequate notice of the proceedings having been given and a full opportunity having been offered
     to the member of the Class to participate in the Settlement Hearing, or object to the certification of the Class
     and the Agreement…

Judge Judith K. Fitzgerald, In re Pittsburgh Corning Corp., (Nov. 26, 2003) 00-22876 (Bankr.W.D. Pa.):

     The procedures and form of notice for notifying the holders of Asbestos PI Trust Claims, as described in the
     Motion, adequately protect the interests of the holders of Asbestos PI Trust Claims in a manner consistent
     with the principles of due process, and satisfy the applicable requirements of the Bankruptcy Code and the
     Federal Rules of Bankruptcy Procedure.

Judge Carter Holly, Richison v. American Cemwood Corp., (Nov. 18, 2003) 005532 (Cal. Super. Ct.):

     As to the forms of Notice, the Court finds and concludes that they fully apprised the Class members of the
     pendency of the litigation, the terms of the Phase 2 Settlement, and Class members’ rights and options…Not
     a single Class member—out of an estimated 30,000—objected to the terms of the Phase 2 Settlement
     Agreement, notwithstanding a comprehensive national Notice campaign, via direct mail and publication
     Notice…The notice was reasonable and the best notice practicable under the circumstances, was due,
     adequate, and sufficient notice to all Class members, and complied fully with the laws of the State of
     California, the Code of Civil Procedure, due process, and California Rules of Court 1859 and 1860.

Judge Thomas A. Higgins, In re Columbia/HCA Healthcare Corp., (June 13, 2003) MDL No. 1227 (M.D. Tenn.):

     Notice of the settlement has been given in an adequate and sufficient manner. The notice provided by
     mailing the settlement notice to certain class members and publishing notice in the manner described in the
     settlement was the best practicable notice, complying in all respects with the requirements of due process.

Judge Harold Baer, Jr., Thompson v. Metropolitan Life Ins. Co., (2003) 216 F.R.D. 55, 68 (S.D.N.Y.):

     In view of the extensive notice campaign waged by the defendant, the extremely small number of class
     members objecting or requesting exclusion from the settlement is a clear sign of strong support for the
     settlement…The notice provides, in language easily understandable to a lay person, the essential terms of
     the settlement, including the claims asserted…who would be covered by the settlement…[T]he notice
     campaign that defendant agreed to undertake was extensive…I am satisfied, having reviewed the contents
     of the notice package, and the extensive steps taken to disseminate notice of the settlement, that the class
     notice complies with the requirements of Rule 23 (c)(2) and 23(e). In summary, I have reviewed all of the
     objections, and none persuade me to conclude that the proposed settlement is unfair, inadequate or
     unreasonable.

Judge Edgar E. Bayley, Dimitrios v. CVS, Inc., (Nov. 27, 2002) 99-6209; Walker v. Rite Aid Corp., 99-6210; and
Myers v. Rite Aid Corp., 01-2771 (Pa. Ct. C.P.):

     The Court specifically finds that: fair and adequate notice has been given to the class, which comports with
     due process of law.

Judge Dewey C. Whitenton, Ervin v. Movie Gallery, Inc., (Nov. 22, 2002) 13007 (Tenn. Ch.):

     The content of the class notice also satisfied all due process standards and state law requirements…The
     content of the notice was more than adequate to enable class members to make an informed and intelligent
     choice about remaining in the class or opting out of the class.


                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            29
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 69 of 122 PageID #: 808

Judge James R. Williamson, Kline v. The Progressive Corp., (Nov. 14, 2002) 01-L-6 (Ill. Cir. Ct.):

     Notice to the Settlement Class was constitutionally adequate, both in terms of its substance and the manner
     in which it was disseminated. The notice contained the essential elements necessary to satisfy due
     process…

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (Sept. 13, 2002) L-008830.00 (N.J. Super. Ct.):

     Here, the comprehensive bilingual, English and Spanish, court-approved Notice Plan provided by the terms
     of the settlement meets due process requirements. The Notice Plan used a variety of methods to reach
     potential class members. For example, short form notices for print media were placed…throughout the
     United States and in major national consumer publications which include the most widely read publications
     among Cooper Tire owner demographic groups.

Judge Harold Baer, Jr., Thompson v. Metropolitan Life Ins. Co., (Sept. 3, 2002) 00 Civ. 5071-HB (S.D.N.Y.):

     The Court further finds that the Class Notice and Publication Notice provided in the Settlement Agreement
     are written in plain English and are readily understandable by Class Members. In sum, the Court finds that
     the proposed notice texts and methodology are reasonable, that they constitute due, adequate and sufficient
     notice to all persons entitled to be provided with notice, and that they meet the requirements of the Federal
     Rules of Civil Procedure (including Fed. R. Civ. P. 23(c)(2) and (e)), the United States Constitution (including
     the Due Process Clause), the Rules of the Court, and any other applicable law.

Judge Milton Gunn Shuffield, Scott v. Blockbuster Inc., (Jan. 22, 2002) D 162-535 (Tex. Jud. Dist. Ct.) ultimately
withstood challenge to Court of Appeals of Texas. Peters v. Blockbuster 65 S.W.3d 295, 307 (Tex. App.-Beaumont, 2001):

     In order to maximize the efficiency of the notice, a professional concern, Hilsoft Notifications, was retained.
     This Court concludes that the notice campaign was the best practicable, reasonably calculated, under all
     the circumstances, to apprise interested parties of the settlement and afford them an opportunity to present
     their objections…The notice campaign was highly successful and effective, and it more than satisfied the
     due process and state law requirements for class notice.

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (Oct. 30, 2001) MID-L-8839-00-MT (N.J. Super. Ct.):

     The parties have crafted a notice program which satisfies due process requirements without reliance on an
     unreasonably burdensome direct notification process…The form of the notice is reasonably calculated to
     apprise class members of their rights. The notice program is specifically designed to reach a substantial
     percentage of the putative settlement class members.

Judge Marina Corodemus, Talalai v. Cooper Tire & Rubber Co., (Oct. 29, 2001) L-8830-00-MT (N.J. Super. Ct.):

     I saw the various bar graphs for the different publications and the different media dissemination, and I think
     that was actually the clearest bar graph I’ve ever seen in my life…it was very clear of the time periods that
     you were doing as to each publication and which media you were doing over what market time, so I think
     that was very clear.

Judge Stuart R. Pollak, Microsoft I-V Cases, (Apr. 1, 2001) J.C.C.P. CJC-00-004106 (Cal. Super. Ct.):

     [C]oncerning dissemination of class notice; and I have reviewed the materials that have been submitted on
     that subject and basically I’m satisfied. I think it’s amazing if you’re really getting 80 percent coverage.
     That’s very reassuring. And the papers that you submitted responded to a couple things that had been
     mentioned before and I am satisfied with all that.

Judge Stuart R. Pollak, Microsoft I-V Cases, (Mar. 30, 2001) J.C.C.P. 4106 (Cal. Super. Ct.):

     Plaintiffs and Defendant Microsoft Corporation have submitted a joint statement in support of their request
     that the Court approve the plan for dissemination of class action notice and proposed forms of notice, and
     amend the class definition. The Court finds that the forms of notice to Class members attached hereto as
     Exhibits A and B fairly and adequately inform the Class members of their rights concerning this litigation.
     The Court further finds that the methods for dissemination of notice are the fairest and best practicable
     under the circumstances, and comport with due process requirements.

                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                            30
 Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 70 of 122 PageID #: 809

                                               LEGAL NOTICE CASES


Hilsoft has served as a notice expert for planning, implementation and/or analysis in the following partial list of cases:

   Andrews v. MCI (900 Number Litigation)                                 S.D. Ga., No. CV 191-175

   Harper v. MCI (900 Number Litigation)                                  S.D. Ga., No. CV 192-134

   In re Bausch & Lomb Contact Lens Litigation                            N.D. Ala., No. 94-C-1144-WW

   In re Ford Motor Co. Vehicle Paint Litigation                          E.D. La., MDL No. 1063

   Castano v. Am. Tobacco                                                 E.D. La., No. CV 94-1044

   Cox v. Shell Oil (Polybutylene Pipe Litigation)                        Tenn. Ch., No. 18,844

   In re Amino Acid Lysine Antitrust Litigation                           N.D. Ill., MDL No. 1083

   In re Dow Corning Corp. (Breast Implant Bankruptcy)                    E.D. Mich., No. 95-20512-11-AJS

   Kunhel v. CNA Ins. Companies                                           N.J. Super. Ct., No. ATL-C-0184-94

   In re Factor Concentrate Blood Prods. Litigation
                                                                          N.D. Ill., MDL No. 986
   (Hemophiliac HIV)

   In re Ford Ignition Switch Prods. Liability Litigation                 D. N.J., No. 96-CV-3125

   Jordan v. A.A. Friedman (Non-Filing Ins. Litigation)                   M.D. Ga., No. 95-52-COL

   Kalhammer v. First USA (Credit Card Litigation)                        Cal. Cir. Ct., No. C96-45632010-CAL

   Navarro-Rice v. First USA (Credit Card Litigation)                     Ore. Cir. Ct., No. 9709-06901

   Spitzfaden v. Dow Corning (Breast Implant Litigation)                  La. D. Ct., No. 92-2589

   Robinson v. Marine Midland (Finance Charge Litigation)                 N.D. Ill., No. 95 C 5635

   McCurdy v. Norwest Fin. Alabama                                        Ala. Cir. Ct., No. CV-95-2601

   Johnson v. Norwest Fin. Alabama                                        Ala. Cir. Ct., No. CV-93-PT-962-S

   In re Residential Doors Antitrust Litigation                           E.D. Pa., MDL No. 1039

   Barnes v. Am. Tobacco Co. Inc.                                         E.D. Pa., No. 96-5903

   Small v. Lorillard Tobacco Co. Inc.                                    N.Y. Super. Ct., No. 110949/96

   Naef v. Masonite Corp (Hardboard Siding Litigation)                    Ala. Cir. Ct., No. CV-94-4033

   In re Synthroid Mktg. Litigation                                       N.D. Ill., MDL No. 1182

   Raysick v. Quaker State Slick 50 Inc.                                  D. Tex., No. 96-12610

   Castillo v. Mike Tyson (Tyson v. Holyfield Bout)                       N.Y. Super. Ct., No. 114044/97

   Avery v. State Farm Auto. Ins. (Non-OEM Auto Parts)                    Ill. Cir. Ct., No. 97-L-114



                       PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005     T 503-597-7697

                                                            31
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 71 of 122 PageID #: 810


 Walls v. The Am. Tobacco Co. Inc.                                   N.D. Okla., No. 97-CV-218

 Tempest v. Rainforest Café (Securities Litigation)                  D. Minn., No. 98-CV-608

 Stewart v. Avon Prods. (Securities Litigation)                      E.D. Pa., No. 98-CV-4135

 Goldenberg v. Marriott PLC Corp (Securities Litigation)             D. Md., No. PJM 95-3461

 Delay v. Hurd Millwork (Building Products Litigation)               Wash. Super. Ct., No. 97-2-07371-0

 Gutterman v. Am. Airlines (Frequent Flyer Litigation)               Ill. Cir. Ct., No. 95CH982

 Hoeffner v. The Estate of Alan Kenneth Vieira (Un-scattered
                                                                     Cal. Super. Ct., No. 97-AS 02993
 Cremated Remains Litigation)

 In re Graphite Electrodes Antitrust Litigation                      E.D. Pa., MDL No. 1244

 In re Silicone Gel Breast Implant Prods. Liability Litigation,
                                                                     N.D. Ala., MDL No. 926
 Altrichter v. INAMED

 St. John v. Am. Home Prods. Corp. (Fen/Phen Litigation)             Wash. Super. Ct., No. 97-2-06368

 Crane v. Hackett Assocs. (Securities Litigation)                    E.D. Pa., No. 98-5504

 In re Holocaust Victims Assets Litigation (Swiss Banks)             E.D.N.Y., No. CV-96-4849

 McCall v. John Hancock (Settlement Death Benefits)                  N.M. Cir. Ct., No. CV-2000-2818

 Williams v. Weyerhaeuser Co. (Hardboard Siding Litigation)          Cal. Super. Ct., No. CV-995787

 Kapustin v. YBM Magnex Int’l Inc. (Securities Litigation)           E.D. Pa., No. 98-CV-6599

 Leff v. YBM Magnex Int’l Inc. (Securities Litigation)               E.D. Pa., No. 95-CV-89

 In re PRK/LASIK Consumer Litigation                                 Cal. Super. Ct., No. CV-772894

 Hill v. Galaxy Cablevision                                          N.D. Miss., No. 1:98CV51-D-D

 Scott v. Am. Tobacco Co. Inc.                                       La. D. Ct., No. 96-8461

 Jacobs v. Winthrop Financial Associates (Securities
                                                                     D. Mass., No. 99-CV-11363
 Litigation)
 Int’l Comm’n on Holocaust Era Ins. Claims – Worldwide               Former Secretary of State Lawrence
 Outreach Program                                                    Eagleburger Commission

 Bownes v. First USA Bank (Credit Card Litigation)                   Ala. Cir. Ct., No. CV-99-2479-PR

 Whetman v. IKON (ERISA Litigation)                                  E.D. Pa., No. 00-87

 Mangone v. First USA Bank (Credit Card Litigation)                  Ill. Cir. Ct., No. 99AR672a

 In re Babcock and Wilcox Co. (Asbestos Related
                                                                     E.D. La., No. 00-10992
 Bankruptcy)
 Barbanti v. W.R. Grace and Co. (Zonolite / Asbestos
                                                                     Wash. Super. Ct., No. 00201756-6
 Litigation)

 Brown v. Am. Tobacco                                                Cal. Super. Ct., No. J.C.C.P. 4042,711400



                   PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                       32
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 72 of 122 PageID #: 811

 Wilson v. Servier Canada Inc. (Canadian Fen/Phen
                                                                      Ont. Super. Ct., No. 98-CV-158832
 Litigation)

                                                                      S.D.N.Y. No. 87 B 20142, No. 87 B
 In re Texaco Inc. (Bankruptcy)
                                                                      20143, No. 87 B 20144

 Olinde v. Texaco (Bankruptcy, Oil Lease Litigation)                  M.D. La., No. 96-390

 Gustafson v. Bridgestone/Firestone, Inc. (Recall Related
                                                                      S.D. Ill., No. 00-612-DRH
 Litigation)

 In re Bridgestone/Firestone Tires Prods. Liability Litigation        S.D. Ind., MDL No. 1373

 Gaynoe v. First Union Corp. (Credit Card Litigation)                 N.C. Super. Ct., No. 97-CVS-16536

 Carson v. Daimler Chrysler Corp. (Fuel O-Rings Litigation)           W.D. Tenn., No. 99-2896 TU A

 Providian Credit Card Cases                                          Cal. Super. Ct., No. J.C.C.P. 4085

 Fields v. Great Spring Waters of Am., Inc. (Bottled Water
                                                                      Cal. Super. Ct., No. 302774
 Litigation)
 Sanders v. Great Spring Waters of Am., Inc. (Bottled Water
                                                                      Cal. Super. Ct., No. 303549
 Litigation)

 Sims v. Allstate Ins. Co. (Diminished Auto Value Litigation)         Ill. Cir. Ct., No. 99-L-393A

 Peterson v. State Farm Mutual Auto. Ins. Co. (Diminished
                                                                      Ill. Cir. Ct., No. 99-L-394A
 Auto Value Litigation)
 Microsoft I-V Cases (Antitrust Litigation Mirroring Justice
                                                                      Cal. Super. Ct., No. J.C.C.P. 4106
 Dept.)
 Westman v. Rogers Family Funeral Home, Inc. (Remains
                                                                      Cal. Super. Ct., No. C-98-03165
 Handling Litigation)

 Rogers v. Clark Equipment Co.                                        Ill. Cir. Ct., No. 97-L-20

 Garrett v. Hurley State Bank (Credit Card Litigation)                Miss. Cir. Ct., No. 99-0337

 Ragoonanan v. Imperial Tobacco Ltd. (Firesafe Cigarette
                                                                      Ont. Super. Ct., No. 00-CV-183165 CP
 Litigation)

 Dietschi v. Am. Home Prods. Corp. (PPA Litigation)                   W.D. Wash., No. C01-0306L

 Dimitrios v. CVS, Inc. (PA Act 6 Litigation)                         Pa. C.P., No. 99-6209

 Jones v. Hewlett-Packard Co. (Inkjet Cartridge Litigation)           Cal. Super. Ct., No. 302887

 In re Tobacco Cases II (California Tobacco Litigation)               Cal. Super. Ct., No. J.C.C.P. 4042

 Scott v. Blockbuster, Inc. (Extended Viewing Fees
                                                                      136th Tex. Jud. Dist., No. D 162-535
 Litigation)

 Anesthesia Care Assocs. v. Blue Cross of Cal.                        Cal. Super. Ct., No. 986677

 Ting v. AT&T (Mandatory Arbitration Litigation)                      N.D. Cal., No. C-01-2969-BZ

 In re W.R. Grace & Co. (Asbestos Related Bankruptcy)                 Bankr. D. Del., No. 01-01139-JJF

 Talalai v. Cooper Tire & Rubber Co. (Tire Layer Adhesion
                                                                      N.J. Super. Ct.,, No. MID-L-8839-00 MT
 Litigation)


                   PORTLAND AREA OFFICE         10300 SW ALLEN BLVD             BEAVERTON, OR 97005     T 503-597-7697

                                                        33
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 73 of 122 PageID #: 812

 Kent v. Daimler Chrysler Corp. (Jeep Grand Cherokee Park-
                                                                    N.D. Cal., No. C01-3293-JCS
 to-Reverse Litigation)
 Int’l Org. of Migration – German Forced Labour
                                                                    Geneva, Switzerland
 Compensation Programme
 Madsen v. Prudential Federal Savings & Loan
                                                                    3rd Jud. Dist. Ct. Utah, No. C79-8404
 (Homeowner’s Loan Account Litigation)
                                                                    Cal. Super. Ct., No. GIC 765441, No. GIC
 Bryant v. Wyndham Int’l., Inc. (Energy Surcharge Litigation)
                                                                    777547

 In re USG Corp. (Asbestos Related Bankruptcy)                      Bankr. D. Del., No. 01-02094-RJN

 Thompson v. Metropolitan Life Ins. Co. (Race Related Sales
                                                                    S.D.N.Y., No. 00-CIV-5071
 Practices Litigation)

 Ervin v. Movie Gallery Inc. (Extended Viewing Fees)                Tenn. Ch., No. CV-13007

 Peters v. First Union Direct Bank (Credit Card Litigation)         M.D. Fla., No. 8:01-CV-958-T-26 TBM

 National Socialist Era Compensation Fund                           Republic of Austria

 In re Baycol Litigation                                            D. Minn., MDL No. 1431

 Claims Conference–Jewish Slave Labour Outreach Program             German Government Initiative

 Wells v. Chevy Chase Bank (Credit Card Litigation)                 Md. Cir. Ct., No. C-99-000202

 Walker v. Rite Aid of PA, Inc. (PA Act 6 Litigation)               C.P. Pa., No. 99-6210

 Myers v. Rite Aid of PA, Inc. (PA Act 6 Litigation)                C.P. Pa., No. 01-2771

 In re PA Diet Drugs Litigation                                     C.P. Pa., No. 9709-3162

 Harp v. Qwest Communications (Mandatory Arbitration Lit.)          Ore. Circ. Ct., No. 0110-10986

 Tuck v. Whirlpool Corp. & Sears, Roebuck & Co. (Microwave
                                                                    Ind. Cir. Ct., No. 49C01-0111-CP-002701
 Recall Litigation)
                                                                    1st Jud. D.C. N.M., No. D-0101-CV-
 Allison v. AT&T Corp. (Mandatory Arbitration Litigation)
                                                                    20020041

 Kline v. The Progressive Corp.                                     Ill. Cir. Ct., No. 01-L-6

 Baker v. Jewel Food Stores, Inc. & Dominick’s Finer Foods,
                                                                    Ill. Cir. Ct., No. 00-L-9664
 Inc. (Milk Price Fixing)
 In re Columbia/HCA Healthcare Corp. (Billing Practices
                                                                    M.D. Tenn., MDL No. 1227
 Litigation)

 Foultz v. Erie Ins. Exchange (Auto Parts Litigation)               C.P. Pa., No. 000203053

 Soders v. General Motors Corp. (Marketing Initiative
                                                                    C.P. Pa., No. CI-00-04255
 Litigation)

 Nature Guard Cement Roofing Shingles Cases                         Cal. Super. Ct., No. J.C.C.P. 4215

 Curtis v. Hollywood Entm’t Corp. (Additional Rental
                                                                    Wash. Super. Ct., No. 01-2-36007-8
 Charges)

 Defrates v. Hollywood Entm’t Corp.                                 Ill. Cir. Ct., No. 02L707


                   PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005    T 503-597-7697

                                                        34
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 74 of 122 PageID #: 813

 Pease v. Jasper Wyman & Son, Merrill Blueberry Farms Inc.,
                                                                    Me. Super. Ct., No. CV-00-015
 Allen’s Blueberry Freezer Inc. & Cherryfield Foods Inc.

 West v. G&H Seed Co. (Crawfish Farmers Litigation)                 27th Jud. D. Ct. La., No. 99-C-4984-A

 Linn v. Roto-Rooter Inc. (Miscellaneous Supplies Charge)           C.P. Ohio, No. CV-467403

 McManus v. Fleetwood Enter., Inc. (RV Brake Litigation)            D. Ct. Tex., No. SA-99-CA-464-FB

 Baiz v. Mountain View Cemetery (Burial Practices)                  Cal. Super. Ct., No. 809869-2

 Stetser v. TAP Pharm. Prods, Inc. & Abbott Laboratories
                                                                    N.C. Super. Ct., No. 01-CVS-5268
 (Lupron Price Litigation)
 Richison v. Am. Cemwood Corp. (Roofing Durability
                                                                    Cal. Super. Ct., No. 005532
 Settlement)

 Cotten v. Ferman Mgmt. Servs. Corp.                                13th Jud. Cir. Fla., No. 02-08115

 In re Pittsburgh Corning Corp. (Asbestos Related
                                                                    Bankr. W.D. Pa., No. 00-22876-JKF
 Bankruptcy)

 Mostajo v. Coast Nat’l Ins. Co.                                    Cal. Super. Ct., No. 00 CC 15165

 Friedman v. Microsoft Corp. (Antitrust Litigation)                 Ariz. Super. Ct., No. CV 2000-000722

 Multinational Outreach - East Germany Property Claims              Claims Conference

 Davis v. Am. Home Prods. Corp. (Norplant Contraceptive
                                                                    D. La., No. 94-11684
 Litigation)
 Walker v. Tap Pharmaceutical Prods., Inc. (Lupron Price
                                                                    N.J. Super. Ct., No. CV CPM-L-682-01
 Litigation)

 Munsey v. Cox Communications (Late Fee Litigation)                 Civ. D. La., No. Sec. 9, 97 19571

 Gordon v. Microsoft Corp. (Antitrust Litigation)                   4th Jud. D. Ct. Minn., No. 00-5994

 Clark v. Tap Pharmaceutical Prods., Inc.                           5th Dist. App. Ct. Ill., No. 5-02-0316

 Fisher v. Virginia Electric & Power Co.                            E.D. Va., No. 3:02-CV-431

 Mantzouris v. Scarritt Motor Group, Inc.                           M.D. Fla., No. 8:03-CV-0015-T-30-MSS

                                                                    W. Va. Cir. Ct., No. 01-C-1530, 1531,
 Johnson v. Ethicon, Inc. (Product Liability Litigation)
                                                                    1533, No. 01-C-2491 to 2500

 Schlink v. Edina Realty Title                                      4th Jud. D. Ct. Minn., No. 02-018380

 Tawney v. Columbia Natural Res. (Oil & Gas Lease
                                                                    W. Va. Cir. Ct., No. 03-C-10E
 Litigation)
 White v. Washington Mutual, Inc. (Pre-Payment Penalty
                                                                    4th Jud. D. Ct. Minn., No. CT 03-1282
 Litigation)
 Acacia Media Techs. Corp. v. Cybernet Ventures Inc.,
                                                                    C.D. Cal., No. SACV03-1803
 (Patent Infringement Litigation)

 Bardessono v. Ford Motor Co. (15 Passenger Vans)                   Wash. Super. Ct., No. 32494

 Gardner v. Stimson Lumber Co. (Forestex Siding Litigation)         Wash. Super. Ct., No. 00-2-17633-3SEA



                   PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                      35
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 75 of 122 PageID #: 814


 Poor v. Sprint Corp. (Fiber Optic Cable Litigation)                Ill. Cir. Ct., No. 99-L-421

 Thibodeau v. Comcast Corp.                                         E.D. Pa., No. 04-CV-1777

 Cazenave v. Sheriff Charles C. Foti (Strip Search Litigation)      E.D. La., No. 00-CV-1246

 National Assoc. of Police Orgs., Inc. v. Second Chance
                                                                    Mich. Cir. Ct., No. 04-8018
 Body Armor, Inc. (Bullet Proof Vest Litigation)

 Nichols v. SmithKline Beecham Corp. (Paxil)                        E.D. Pa., No. 00-6222

 Yacout v. Federal Pacific Electric Co. (Circuit Breaker)           N.J. Super. Ct., No. MID-L-2904-97

 Lewis v. Bayer AG (Baycol)                                         1st Jud. Dist. Ct. Pa., No. 002353

 In re Educ. Testing Serv. PLT 7-12 Test Scoring Litigation         E.D. La., MDL No. 1643

 Stefanyshyn v. Consol. Indus. Corp. (Heat Exchanger)               Ind. Super. Ct., No. 79 D 01-9712-CT-59

 Barnett v. Wal-Mart Stores, Inc.                                   Wash. Super. Ct., No. 01-2-24553-8

 In re Serzone Prods. Liability Litigation                          S.D. W. Va., MDL No. 1477

 Ford Explorer Cases                                                Cal. Super. Ct., No. J.C.C.P. 4226 & 4270

 In re Solutia Inc. (Bankruptcy)                                    S.D.N.Y., No. 03-17949

 In re Lupron Marketing & Sales Practices Litigation                D. Mass., MDL No. 1430

 Morris v. Liberty Mutual Fire Ins. Co.                             D. Okla., No. CJ-03-714

 Bowling, et al. v. Pfizer Inc. (Bjork-Shiley Convexo-Concave
                                                                    S.D. Ohio, No. C-1-91-256
 Heart Valve)

 Thibodeaux v. Conoco Philips Co.                                   D. La., No. 2003-481

 Morrow v. Conoco Inc.                                              D. La., No. 2002-3860

 Tobacco Farmer Transition Program                                  U.S. Dept. of Agric.

 Perry v. Mastercard Int’l Inc.                                     Ariz. Super. Ct., No. CV2003-007154

 Brown v. Credit Suisse First Boston Corp.                          C.D. La., No. 02-13738

 In re Unum Provident Corp.                                         D. Tenn., No. 1:03-CV-1000

 In re Ephedra Prods. Liability Litigation                          D.N.Y., MDL No. 1598

 Chesnut v. Progressive Casualty Ins. Co.                           Ohio C.P., No. 460971

 Froeber v. Liberty Mutual Fire Ins. Co.                            Ore. Cir. Ct., No. 00C15234

 Luikart v. Wyeth Am. Home Prods. (Hormone Replacement)             W. Va. Cir. Ct., No. 04-C-127

 Salkin v. MasterCard Int’l Inc. (Pennsylvania)                     Pa. C.P., No. 2648

 Rolnik v. AT&T Wireless Servs., Inc.                               N.J. Super. Ct., No. L-180-04



                   PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005        T 503-597-7697

                                                       36
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 76 of 122 PageID #: 815


 Singleton v. Hornell Brewing Co. Inc. (Arizona Ice Tea)             Cal. Super. Ct., BC No. 288 754

 Becherer v. Qwest Commc’ns Int’l, Inc.                              Ill. Cir. Ct., No. 02-L140

 Clearview Imaging v. Progressive Consumers Ins. Co.                 Fla. Cir. Ct., No. 03-4174

 Mehl v. Canadian Pacific Railway, Ltd                               D.N.D., No. A4-02-009

 Murray v. IndyMac Bank. F.S.B                                       N.D. Ill., No. 04 C 7669

 Gray v. New Hampshire Indemnity Co., Inc.                           Ark. Cir. Ct., No. CV-2002-952-2-3

 George v. Ford Motor Co.                                            M.D. Tenn., No. 3:04-0783

 Allen v. Monsanto Co.                                               W. Va. Cir. Ct., No. 041465

 Carter v. Monsanto Co.                                              W. Va. Cir. Ct., No. 00-C-300

 Carnegie v. Household Int’l, Inc.                                   N. D. Ill., No. 98-C-2178

 Daniel v. AON Corp.                                                 Ill. Cir. Ct., No. 99 CH 11893

 In re Royal Ahold Securities and “ERISA” Litigation                 D. Md., MDL No. 1539

 In re Pharmaceutical Industry Average Wholesale Price
                                                                     D. Mass., MDL No. 1456
 Litigation

 Meckstroth v. Toyota Motor Sales, U.S.A., Inc.                      24th Jud. D. Ct. La., No. 583-318

 Walton v. Ford Motor Co.                                            Cal. Super. Ct., No. SCVSS 126737

 Hill v. State Farm Mutual Auto Ins. Co.                             Cal. Super. Ct., BC No. 194491

 First State Orthopaedics et al. v. Concentra, Inc., et al.          E.D. Pa. No. 2:05-CV-04951

 Sauro v. Murphy Oil USA, Inc.                                       E.D. La., No. 05-4427

 In re High Sulfur Content Gasoline Prods. Liability Litigation      E.D. La., MDL No. 1632

 Homeless Shelter Compensation Program                               City of New York

 Rosenberg v. Academy Collection Service, Inc.                       E.D. Pa., No. 04-CV-5585

 Chapman v. Butler & Hosch, P.A.                                     2nd Jud. Cir. Fla., No. 2000-2879

 In re Vivendi Universal, S.A. Securities Litigation                 S.D.N.Y., No. 02-CIV-5571

 Desportes v. American General Assurance Co.                         Ga. Super. Ct., No. SU-04-CV-3637

 In re: Propulsid Products Liability Litigation                      E.D. La., MDL No. 1355

 Baxter v. The Attorney General of Canada (In re Residential
                                                                     Ont. Super. Ct., No. 00-CV-192059 CP
 Schools Class Action Litigation)
                                                                     13th Tenn. Jud. Dist. Ct., No. CT-002506-
 McNall v. Mastercard Int’l, Inc. (Currency Conversion Fees)
                                                                     03
 Lee v. Allstate                                                     Ill. Cir. Ct., No. 03 LK 127



                    PORTLAND AREA OFFICE       10300 SW ALLEN BLVD             BEAVERTON, OR 97005       T 503-597-7697

                                                       37
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 77 of 122 PageID #: 816


 Turner v. Murphy Oil USA, Inc.                                     E.D. La., No. 2:05-CV-04206

 Carter v. North Central Life Ins. Co.                              Ga. Super. Ct., No. SU-2006-CV-3764-6

 Harper v. Equifax                                                  E.D. Pa., No. 2:04-CV-03584-TON

 Beasley v. Hartford Insurance Co. of the Midwest                   Ark. Cir. Ct., No. CV-2005-58-1

 Springer v. Biomedical Tissue Services, LTD (Human Tissue
                                                                    Ind. Cir. Ct., No. 1:06-CV-00332
 Litigation)

 Spence v. Microsoft Corp. (Antitrust Litigation)                   Wis. Cir. Ct., No. 00-CV-003042

 Pennington v. The Coca Cola Co. (Diet Coke)                        Mo. Cir. Ct., No. 04-CV-208580

 Sunderman v. Regeneration Technologies, Inc. (Human
                                                                    S.D. Ohio, No. 1:06-CV-075
 Tissue Litigation)

 Splater v. Thermal Ease Hydronic Systems, Inc.                     Wash. Super. Ct., No. 03-2-33553-3-SEA

 Peyroux v. The United States of America (New Orleans
                                                                    E.D. La., No. 06-2317
 Levee Breech)

 Chambers v. DaimlerChrysler Corp. (Neon Head Gaskets)              N.C. Super. Ct., No. 01:CVS-1555

 Ciabattari v. Toyota Motor Sales, U.S.A., Inc. (Sienna Run
                                                                    N.D. Cal., No. C-05-04289
 Flat Tires)

 In re Bridgestone Securities Litigation                            M.D. Tenn., No. 3:01-CV-0017

 In re Mutual Funds Investment Litigation (Market Timing)           D. Md., MDL No. 1586

 Accounting Outsourcing v. Verizon Wireless                         M.D. La., No. 03-CV-161

 Hensley v. Computer Sciences Corp.                                 Ark. Cir. Ct., No. CV-2005-59-3

 Peek v. Microsoft Corporation                                      Ark. Cir. Ct., No. CV-2006-2612

 Reynolds v. The Hartford Financial Services Group, Inc.            D. Ore., No. CV-01-1529

 Schwab v. Philip Morris USA, Inc.                                  E.D.N.Y., No. CV-04-1945

 Zarebski v. Hartford Insurance Co. of the Midwest                  Ark. Cir. Ct., No. CV-2006-409-3

 In re Parmalat Securities Litigation                               S.D.N.Y., MDL No. 1653

 Beasley v. The Reliable Life Insurance Co.                         Ark. Cir. Ct., No. CV-2005-58-1

 Sweeten v. American Empire Insurance Company                       Ark. Cir. Ct., No. 2007-154-3

 Govt. Employees Hospital Assoc. v. Serono Int., S.A.               D. Mass., No. 06-CA-10613

 Gunderson v. Focus Healthcare Management, Inc.                     14th Jud. D. Ct. La., No. 2004-2417-D

 Gunderson v. F.A. Richard & Associates, Inc., et al.               14th Jud. D. Ct. La., No. 2004-2417-D

 Perez v. Manor Care of Carrollwood                                 13th Jud. Cir. Fla., No. 06-00574-E




                     PORTLAND AREA OFFICE     10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                      38
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 78 of 122 PageID #: 817


 Pope v. Manor Care of Carrollwood                                  13th Jud. Cir. Fla., No. 06-01451-B

 West v. Carfax, Inc.                                               Ohio C.P., No. 04-CV-1898

 Hunsucker v. American Standard Ins. Co. of Wisconsin               Ark. Cir. Ct., No. CV-2007-155-3

 In re Conagra Peanut Butter Products Liability Litigation          N.D. Ga., MDL No. 1845

 The People of the State of CA v. Universal Life Resources
                                                                    Cal. Super. Ct., No. GIC838913
 (Cal DOI v. CIGNA)

 Burgess v. Farmers Insurance Co., Inc.                             D. Okla., No. CJ-2001-292

 Grays Harbor v. Carrier Corporation                                W.D. Wash., No. 05-05437

 Perrine v. E.I. Du Pont De Nemours & Co.                           W. Va. Cir. Ct., No. 04-C-296-2

 In re Alstom SA Securities Litigation                              S.D.N.Y., No. 03-CV-6595

 Brookshire Bros. v. Chiquita (Antitrust)                           S.D. Fla., No. 05-CIV-21962

 Hoorman v. SmithKline Beecham                                      Ill. Cir. Ct., No. 04-L-715

 Santos v. Government of Guam (Earned Income Tax Credit)            D. Guam, No. 04-00049

 Johnson v. Progressive                                             Ark. Cir. Ct., No. CV-2003-513

 Bond v. American Family Insurance Co.                              D. Ariz., No. CV06-01249

 In re SCOR Holding (Switzerland) AG Litigation (Securities)        S.D.N.Y., No. 04-cv-7897

 Shoukry v. Fisher-Price, Inc. (Toy Safety)                         S.D.N.Y., No. 07-cv-7182

 In re: Guidant Corp. Plantable Defibrillators Prod’s Liab.
                                                                    D. Minn., MDL No. 1708
 Litigation

 Clark v. Pfizer, Inc. (Neurontin)                                  C.P. Pa., No. 9709-3162

 Angel v. U.S. Tire Recovery (Tire Fire)                            W. Va. Cir. Ct., No. 06-C-855

 In re TJX Companies Retail Security Breach Litigation              D. Mass., MDL No. 1838

 Webb v. Liberty Mutual Insurance Co.                               Ark. Cir. Ct., No. CV-2007-418-3

 Shaffer v. Continental Casualty Co. (Long Term Care Ins.)          C.D. Cal., No. V06-2235

 Palace v. DaimlerChrysler (Defective Neon Head Gaskets)            Ill. Cir. Ct., No. 01-CH-13168

 Lockwood v. Certegy Check Services, Inc. (Stolen Financial
                                                                    M.D. Fla., No. 8:07-cv-1434
 Data)

 Sherrill v. Progressive Northwestern Ins. Co.                      18th D. Ct. Mont., No. DV-03-220

 Gunderson v. F.A. Richard & Assocs., Inc. (AIG)                    14th Jud. D. Ct. La., No. 2004-2417-D

 Jones v. Dominion Resources Services, Inc.                         S.D. W. Va., No. 2:06-cv-00671

 Gunderson v. F.A. Richard & Assocs., Inc. (Wal-Mart)               14th Jud. D. Ct. La., No. 2004-2417-D


                    PORTLAND AREA OFFICE      10300 SW ALLEN BLVD             BEAVERTON, OR 97005      T 503-597-7697

                                                      39
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 79 of 122 PageID #: 818


 In re Trans Union Corp. Privacy Litigation                           N.D. Ill., MDL No. 1350

 Gudo v. The Administrator of the Tulane Ed. Fund                     La. D. Ct., No. 2007-C-1959

 Guidry v. American Public Life Insurance Co.                         14th Jud. D. Ct. La., No. 2008-3465

 McGee v. Continental Tire North America                              D.N.J., No. 2:06-CV-06234

 Sims v. Rosedale Cemetery Co.                                        W. Va. Cir. Ct., No. 03-C-506

 Gunderson v. F.A. Richard & Assocs., Inc. (Amerisafe)                14th Jud. D. Ct. La., No. 2004-002417

 In re Katrina Canal Breaches Consolidated Litigation                 E.D. La., No. 05-4182

 In re Department of Veterans Affairs (VA) Data Theft
                                                                      D.D.C., MDL No. 1796
 Litigation

 Dolen v. ABN AMRO Bank N.V. (Callable CD’s)                          Ill. Cir. Ct., No. 01-L-454 and No. 01-L-493

 Pavlov v. CNA (Long Term Care Insurance)                             N.D. Ohio, No. 5:07cv2580

 Steele v. Pergo( Flooring Products)                                  D. Ore., No. 07-CV-01493-BR

 Opelousas Trust Authority v. Summit Consulting                       27th Jud. D. Ct. La., No. 07-C-3737-B

 Little v. Kia Motors America, Inc. (Braking Systems)                 N.J. Super. Ct., No. UNN-L-0800-01

 Boone v. City of Philadelphia (Prisoner Strip Search)                E.D. Pa., No. 05-CV-1851

 In re Countrywide Customer Data Breach Litigation                    W.D. Ky., MDL No. 1998

 Miller v. Basic Research (Weight-loss Supplement)                    D. Utah, No. 2:07-cv-00871

 Gunderson v. F.A. Richard & Assocs., Inc. (Cambridge)                14th Jud. D. Ct. La., No. 2004-002417

 Weiner v. Snapple Beverage Corporation                               S.D.N.Y., No. 07-CV-08742

 Holk v. Snapple Beverage Corporation                                 D.N.J., No. 3:07-CV-03018

 Coyle v. Hornell Brewing Co. (Arizona Iced Tea)                      D.N.J., No. 08-CV-2797

 In re Heartland Data Security Breach Litigation                      S.D. Tex., MDL No. 2046

 Satterfield v. Simon & Schuster, Inc. (Text Messaging)               N.D. Cal., No. 06-CV-2893

 Schulte v. Fifth Third Bank (Overdraft Fees)                         N.D. Ill., No. 1:09-CV-06655

                                                                      D.D.C., No. 1:10-CV-00232 as part of MDL
 Trombley v. National City Bank (Overdraft Fees)
                                                                      2036 (S.D. Fla.)

 Vereen v. Lowe’s Home Centers (Defective Drywall)                    Ga. Super. Ct., No. SU10-CV-2267B

                                                                      D. Conn, No. 3:10-cv-01448 as part MDL
 Mathena v. Webster Bank, N.A. (Overdraft Fees)
                                                                      2036 (S.D. Fla.)

 Delandro v. County of Allegheny (Prisoner Strip Search)              W.D. Pa., No. 2:06-cv-00927

 Gunderson v. F.A. Richard & Assocs., Inc. (First Health)             14th Jud. D. Ct. La., No. 2004-002417


                  PORTLAND AREA OFFICE          10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                        40
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 80 of 122 PageID #: 819


 Williams v. Hammerman & Gainer, Inc. (Hammerman)                    27th Jud. D. Ct. La., No. 11-C-3187-B

 Williams v. Hammerman & Gainer, Inc. (Risk Management)              27th Jud. D. Ct. La., No. 11-C-3187-B

 Williams v. Hammerman & Gainer, Inc. (SIF Consultants)              27th Jud. D. Ct. La., No. 11-C-3187-B

 Gwiazdowski v. County of Chester (Prisoner Strip Search)            E.D. Pa., No. 2:08cv4463

 Williams v. S.I.F. Consultants (CorVel Corporation)                 27th Jud. D. Ct. La., No. 09-C-5244-C

  Sachar v. Iberiabank Corporation (Overdraft Fees)                  S.D. Fla., MDL No. 2036

  LaCour v. Whitney Bank (Overdraft Fees)                            M.D. Fla., No. 8:11cv1896

  Lawson v. BancorpSouth (Overdraft Fees)                            W.D. Ark., No. 1:12cv1016

  McKinley v. Great Western Bank (Overdraft Fees)                    S.D. Fla., MDL No. 2036

  Wolfgeher v. Commerce Bank (Overdraft Fees)                        S.D. Fla., MDL No. 2036

  Harris v. Associated Bank (Overdraft Fees)                         S.D. Fla., MDL No. 2036

  Case v. Bank of Oklahoma (Overdraft Fees)                          S.D. Fla., MDL No. 2036

  Nelson v. Rabobank, N.A. (Overdraft Fees)                          Cal. Super. Ct., No. RIC 1101391

  Fontaine v. Attorney General of Canada (Stirland Lake and
                                                                     Ont. Super. Ct., No. 00-CV-192059 CP
  Cristal Lake Residential Schools)

  Opelousas General Hospital Authority v. FairPay Solutions          27th Jud. D. Ct. La., No. 12-C-1599-C

  Marolda v. Symantec Corporation (Software Upgrades)                N.D. Cal., No. 3:08-cv-05701

  In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
  of Mexico, on April 20, 2010—Economic and Property                 E.D. La., MDL No. 2179
  Damages Settlement
  In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
                                                                     E.D. La., MDL No. 2179
  of Mexico, on April 20, 2010—Medical Benefits Settlement
  Vodanovich v. Boh Brothers Construction (Hurricane
                                                                     E.D. La., No. 05-cv-4191
  Katrina Levee Breaches)

  Gessele et al. v. Jack in the Box, Inc.                            D. Ore., No. 3:10-cv-960

  RBS v. Citizens Financial Group, Inc. (Overdraft Fees)             S.D. Fla., MDL No. 2036

  In re Payment Card Interchange Fee and Merchant Discount
  Antitrust Litigation (Mastercard & Visa) – 2013 & 2019             E.D.N.Y., MDL No. 1720
  Notice Programs

  Saltzman v. Pella Corporation (Building Products)                  N.D. Ill., No. 06-cv-4481

  In re Zurn Pex Plumbing, Products Liability Litigation             D. Minn., MDL No. 1958

  Blahut v. Harris, N.A. (Overdraft Fees)                            S.D. Fla., MDL No. 2036

  Eno v. M & I Marshall & Ilsley Bank (Overdraft Fees)               S.D. Fla., MDL No. 2036




                    PORTLAND AREA OFFICE       10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                       41
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 81 of 122 PageID #: 820


  Casayuran v. PNC Bank (Overdraft Fees)                              S.D. Fla., MDL No. 2036

  Anderson v. Compass Bank (Overdraft Fees)                           S.D. Fla., MDL No. 2036

  Evans, et al. v. TIN, Inc. (Environmental)                          E.D. La. No. 2:11-cv-02067

  Opelousas General Hospital Authority v. Qmedtrix
                                                                      27th Jud. D. Ct. La., No. 12-C-1599-C
  Systems, Inc.

  Williams v. SIF Consultants of Louisiana, Inc. et al.               27th Jud. D. Ct. La., No. 09-C-5244-C

  Miner v. Philip Morris Companies, Inc. et al.                       Ark. Cir. Ct., No. 60CV03-4661

  Fontaine v. Attorney General of Canada (Mistassini Hostels          Qué. Super. Ct., No. 500-06-000293-056
  Residential Schools)                                                & No. 550-06-000021-056 (Hull)
                                                                      Ont. Super. Ct., No. CV-XX-XXXXXXX-
  Glube et al. v. Pella Corporation et al. (Building Products)
                                                                      00CP

 Yarger v. ING Bank                                                   D. Del., No. 11-154-LPS

 Price v. BP Products North America                                   N.D. Ill, No. 12-cv-06799

 National Trucking Financial Reclamation Services, LLC et
                                                                      E.D. Ark., No. 4:13-cv-00250
 al. v. Pilot Corporation et al.

 Johnson v. Community Bank, N.A. et al. (Overdraft Fees)              M.D. Pa., No. 3:12-cv-01405

 Rose v. Bank of America Corporation, et al. (TCPA)                   N.D. Cal., No. 11-cv-02390

 McGann, et al., v. Schnuck Markets, Inc. (Data Breach)               Mo. Cir. Ct., No. 1322-CC00800

 Simmons v. Comerica Bank, N.A. (Overdraft Fees)                      S.D. Fla., MDL No. 2036

 George Raymond Williams, M.D., Orthopedic Surgery, a
                                                                      27th Jud. D. Ct. La., No. 09-C-5242-B
 Professional Medical, LLC, et al. v. Bestcomp, Inc., et al.

 Simpson v. Citizens Bank (Overdraft Fees)                            E.D. Mich, No. 2:12-cv-10267

 In re Plasma-Derivative Protein Therapies Antitrust
                                                                      N.D. Ill, No. 09-CV-7666
 Litigation

 In re Dow Corning Corporation (Breast Implants)                      E.D. Mich., No. 00-X-0005

 Mello et al v. Susquehanna Bank (Overdraft Fees)                     S.D. Fla., MDL No. 2036

 Wong et al. v. Alacer Corp. (Emergen-C)                              Cal. Super. Ct., No. CGC-12-519221

 In re American Express Anti-Steering Rules
                                                                      E.D.N.Y., 11-MD-2221, MDL No. 2221
 Antitrust Litigation (II) (Italian Colors Restaurant)

 Costello v. NBT Bank (Overdraft Fees)                                Sup. Ct. Del Cnty., N.Y., No. 2011-1037

 Gulbankian et al. v. MW Manufacturers, Inc.                          D. Mass., No. 10-CV-10392

 Hawthorne v. Umpqua Bank (Overdraft Fees)                            N.D. Cal., No. 11-cv-06700

                                                                      Civil D. Ct., Parish of Orleans, La., No.
 Smith v. City of New Orleans
                                                                      2005-05453




                    PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                         42
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 82 of 122 PageID #: 821


 Adkins et al. v. Nestlé Purina PetCare Company et al.                  N.D. Ill., No. 1:12-cv-02871

                                                                        Ore. Cir., County of Multnomah, No. 1112-
 Scharfstein v. BP West Coast Products, LLC
                                                                        17046
 Given v. Manufacturers and Traders Trust Company a/k/a
                                                                        S.D. Fla., MDL No. 2036
 M&T Bank (Overdraft Fees)
  In re MI Windows and Doors Products Liability Litigation
                                                                        D. S.C., MDL No. 2333
  (Building Products)

  Childs et al. v. Synovus Bank, et al. (Overdraft Fees)                S.D. Fla., MDL No. 2036

                                                                        E.D. La., No. 2:10-cv-01505 as part of S.D.
  Steen v. Capital One, N.A. (Overdraft Fees)
                                                                        Fla., MDL No. 2036
                                                                        12th Jud. Cir. Ct., Sarasota Cnty, Fla.,
 Kota of Sarasota, Inc. v. Waste Management Inc. of Florida
                                                                        No. 2011-CA-008020NC
  In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
  of Mexico, on April 20, 2010—Economic and Property                    E.D. La., MDL No. 2179
  Damages Settlement (Claim Deadline Notice)

 Dorothy Williams d/b/a Dot’s Restaurant v. Waste Away                  Cir. Ct., Lawrence Cnty, Ala., No. 42-cv-
 Group, Inc.                                                            2012- 900001.00

 In re: Energy Future Holdings Corp., et al. (Asbestos Claims
                                                                        Bankr. D. Del., No. 14-10979
 Bar Notice)

 Gattinella v. Michael Kors (USA), Inc., et al.                         S.D.N.Y., No. 14-civ-5731

 Kerry T. Thibodeaux, M.D. (A Professional Medical
                                                                        27th Jud. D. Ct. La., No. 13-C-3212
 Corporation) v. American Lifecare, Inc.

 Russell Minoru Ono v. Head Racquet Sports USA                          C.D.Cal., No. 2:13-cv-04222

 Opelousas General Hospital Authority v. PPO Plus, L.L.C.,
                                                                        27th Jud. D. Ct. La., No. 13-C-5380
 et al.

 In re: Shop-Vac Marketing and Sales Practices Litigation               M.D. Pa., MDL No. 2380

 In re: Caterpillar, Inc. C13 and C15 Engine Products Liability
                                                                        D. N.J., MDL No. 2540
 Litigation

 In Re: Citrus Canker Litigation                                        11th Jud. Cir., Fla., No. 03-8255 CA 13

 Whitton v. Deffenbaugh Industries, Inc., et al.                        D. Kan., No. 2:12-cv-02247
 Gary, LLC v. Deffenbaugh Industries, Inc., et al.                      D. Kan., No. 2:13-cv-2634
                                                                        N.D. Fla., No. 1:10-cv-00090 as part of
 Swift v. BancorpSouth Bank (Overdraft Fees)
                                                                        MDL 2036 (S.D. Fla.)
                                                                        Sup. Ct. Conn., No. X10-UWY-CV-12-
 Forgione v. Webster Bank N.A. (Overdraft Fees)
                                                                        6015956-S

 Small v. BOKF, N.A.                                                    D. Col., No. 13-cv-01125

 Anamaria Chimeno-Buzzi & Lakedrick Reed v. Hollister Co.
                                                                        S.D. Fla., No. 14-cv-23120
 & Abercrombie & Fitch Co.

 In Re: Lithium Ion Batteries Antitrust Litigation                      N.D. Cal., MDL No. 2420, 4:13-MD-02420



                    PORTLAND AREA OFFICE          10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                          43
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 83 of 122 PageID #: 822

 MSPA Claims 1, LLC v. IDS Property Casualty Insurance
                                                                      11th Jud. Cir. Fla, No. 15-27940-CA-21
 Company

 Glaske v. Independent Bank Corporation (Overdraft Fees)              Cir. Ct. Mich., No. 13-009983-CZ

 In re: HSBC Bank USA, N.A., Checking Account Overdraft
                                                                      Sup. Ct. N.Y., No. 650562/11
 Litigation

 In re: Volkswagen “Clean Diesel” Marketing, Sales Practices
                                                                      N.D. Cal., MDL No. 2672
 and Product Liability Litigation (Bosch)

 Hawkins v. First Tennessee Bank, N.A., et al. (Overdraft
                                                                      13th Jud. Cir. Tenn., No. CT-004085-11
 Fees)

 Greater Chautauqua Federal Credit Union v. Kmart Corp., et
                                                                      N.D. Ill., No. 1:15-cv-02228
 al. (Data Breach)

 Bias v. Wells Fargo & Company, et al. (Broker’s Price
                                                                      N.D. Cal., No 4:12-cv-00664
 Opinions)

 Klug v. Watts Regulator Company (Product Liability)                  D. Neb., No. 8:15-cv-00061

 Ratzlaff et al. v. BOKF, NA d/b/a Bank of Oklahoma, et al.
                                                                      Dist. Ct. Okla., No. CJ-2015-00859
 (Overdraft Fees)

 Morton v. Greenbank (Overdraft Fees)                                 20th Jud. Dist. Tenn., No. 11-135-IV

 Jacobs, et al. v. Huntington Bancshares Inc., et al. (FirstMerit
                                                                      Ohio C.P., No. 11CV000090
 Overdraft Fees)

 Farnham v. Caribou Coffee Company, Inc. (TCPA)                       W.D. Wis., No. 16-cv-00295

 Gottlieb v. Citgo Petroleum Corporation (TCPA)                       S.D. Fla., No. 9:16-cv-81911

 McKnight et al. v. Uber Technologies, Inc. et al.                    N.D. Cal., No 3:14-cv-05615

 Lewis v. Flue-Cured Tobacco Cooperative Stabilization                N.C. Gen. Ct of Justice, Sup. Ct. Div., No.
 Corporation (n/k/a United States Tobacco Cooperative, Inc.)          05 CVS 188, No. 05 CVS 1938

 T.A.N. v. PNI Digital Media, Inc.                                    S.D. GA., No. 2:16-cv-132

 In re: Syngenta Litigation                                           4th Jud. Dist. Minn., No. 27-CV-15-3785

 The Financial Oversight and Management Board for Puerto
 Rico as representative of Puerto Rico Electric Power Authority       D. Puerto Rico, No. 17-04780
 (“PREPA”) (Bankruptcy)

 Reilly v. Chipotle Mexican Grill, Inc.                               S.D. Fla., No. 1:15-cv-23425

 Ma et al. v. Harmless Harvest Inc. (Coconut Water)                   E.D.N.Y., No. 2:16-cv-07102

 Mahoney v TT of Pine Ridge, Inc.                                     S.D. Fla., No. 9:17-cv-80029

 Sobiech v. U.S. Gas & Electric, Inc., i/t/d/b/a Pennsylvania Gas
                                                                      E.D. Penn., No. 2:14-cv-04464
 & Electric, et al.

 Alexander M. Rattner v. Tribe App., Inc., and                        S.D. Fla., No. 1:17-cv-21344 and
 Kenneth Horsley v. Tribe App., Inc.,                                 No. 1:17-cv-23111




                    PORTLAND AREA OFFICE        10300 SW ALLEN BLVD            BEAVERTON, OR 97005       T 503-597-7697

                                                        44
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 84 of 122 PageID #: 823


 Gordon, et al. v. Amadeus IT Group, S.A., et al.                        S.D.N.Y. No. 1:15-cv-05457

 Masson v. Tallahassee Dodge Chrysler Jeep, LLC (TCPA)                   S.D. Fla., No. 1:17-cv-22967

 Orlander v. Staples, Inc.                                               S.D. NY, No. 13-CV-0703

 Larey v. Allstate Property and Casualty Insurance Company               W.D. Kan., No. 4:14-cv-04008

                                                                         Cal. Sup. Court, County of Alameda, No.
 Larson v. John Hancock Life Insurance Company (U.S.A.)
                                                                         RG16 813803

 Alaska Electrical Pension Fund, et al. v. Bank of America N.A
                                                                         S.D.N.Y., No. 14-cv-7126
 et al. (ISDAfix Instruments)

 Falco et al. v. Nissan North America, Inc. et al. (Engine – CA &
                                                                         C.D. Cal., No. 2:13-cv-00686
 WA)

 Pantelyat, et al v. Bank of America, N.A. et al. (Overdraft/Uber)       S.D.N.Y., No. 16-cv-08964

 In re: Parking Heaters Antitrust Litigation                             E.D.N.Y., No. 15-MC-0940

 Wallace, et al, v. Monier Lifetile LLC, et al.                          Sup. Ct. Cal., No. SCV-16410

 In re: Windsor Wood Clad Window Products Liability Litigation           E.D. Wis., MDL No. 16-MD-02688

 Farrell v. Bank of America, N.A. (Overdraft)                            S.D. Cal., No. 3:16-cv-00492

 Hale v. State Farm Mutual Automobile Insurance Company,
                                                                         S.D. Ill., No. 12-cv-0660
 et al.

 Callaway v. Mercedes-Benz USA, LLC (Seat Heaters)                       C.D. Cal., No. 8:14-cv-02011

 Poseidon Concepts Corp. et al. (Canadian Securities
                                                                         Ct. of QB of Alberta, No. 1301-04364
 Litigation)
 In re: Takata Airbag Products Liability Litigation (OEMs –
                                                                         S.D. Fla, MDL No. 2599
 BMW, Mazda, Subaru, Toyota, Honda, and Nissan)
 Watson v. Bank of America Corporation et al.;
                                                                         Sup. Ct. of B.C., No. VLC-S-S-112003;
 Bancroft-Snell et al. v. Visa Canada Corporation et al.;
                                                                         Ontario Sup. Ct., No. CV-11-426591;
 Bakopanos v. Visa Canada Corporation et al.;
                                                                         Sup. Ct. of Quebec, No. 500-06-00549-
 Macaronies Hair Club and Laser Center Inc. operating as Fuze
                                                                         101; Ct. of QB of Alberta, No. 1203-18531;
 Salon v. BofA Canada Bank et al.;
                                                                         Ct. of QB of Saskatchewan, No. 133 of
 Hello Baby Equipment Inc. v. BofA Canada Bank and others
                                                                         2013
 (Visa and Mastercard Canadian Interchange Fees)
 Vergara, et al., v. Uber Technologies, Inc. (TCPA)                      N.D. Ill., No. 1:15-CV-06972

                                                                         Ore. Cir., County of Multnomah, No. 0803-
 Surrett et al. v. Western Culinary Institute, et al.
                                                                         03530

 Underwood v. Kohl's Department Stores, Inc., et al.                     E.D. Penn., No. 2:15-cv-00730

 Ajose et al. v. Interline Brands Inc. (Plumbing Fixtures)               M.D. Tenn., No. 3:14-cv-01707

 Gergetz v. Telenav (TCPA)                                               N.D. Cal., No. 5:16-cv-4261

 Raffin v. Medicredit, Inc., et al.                                      C.D. Cal., No 15-cv-4912


                      PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                           45
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 85 of 122 PageID #: 824

 First Impressions Salon, Inc. et al. v. National Milk Producers
                                                                       S.D. Ill., No. 3:13-cv-00454
 Federation, et al.
 Abante Rooter and Plumbing v. Pivotal Payments Inc., d/b/a/
                                                                       N.D. Cal., No. 3:16-cv-05486
 Capital Processing Network and CPN) (TCPA)

 Dipuglia v. US Coachways, Inc. (TCPA)                                 S.D. Fla., No. 1:17-cv-23006

 Knapper v. Cox Communications                                         D. Ariz., No. 2:17-cv-00913

 Martin v. Trott (MI - Foreclosure)                                    E.D. Mich., No. 2:15-cv-12838

 Cowen v. Lenny & Larry's Inc.                                         N.D. Ill., No. 1:17-cv-01530
 Al's Pals Pet Card, LLC, et al v. Woodforest National Bank,
                                                                       S.D. Tex., No. 4:17-cv-3852
 N.A., et al.
 In Re: Community Health Systems, Inc. Customer Data
                                                                       N.D. Ala., MDL No. 2595, 2:15-CV-222
 Security Breach Litigation
 Tashica Fulton-Green et al. v. Accolade, Inc.                         E.D. Penn., No. 2:18-cv-00274
 37 Besen Parkway, LLC v. John Hancock Life Insurance
                                                                       S.D.N.Y., No. 15-cv-9924
 Company (U.S.A.)
 Stahl v. Bank of the West                                             Sup. Ct. Cal., No. BC673397
 Parsons v. Kimpton Hotel & Restaurant Group, LLC (Data
                                                                       N.D. Cal., No. 3:16-cv-05387
 Breach)
 Waldrup v. Countrywide                                                C.D. Cal., No. 2:13-cv-08833
 In re: Valley Anesthesiology Consultants, Inc. Data Breach
                                                                       Sup. Ct. Cal., No. CV2016-013446
 Litigation
 Naiman v. Total Merchant Services, Inc., et al. (TCPA)                N.D. Cal., No. 4:17-cv-03806

 In re Dealer Management Systems Antitrust Litigation                  N.D. Ill., MDL No. 2817, No. 18-cv-00864

 In re HP Printer Firmware Update Litigation                           N.D. Cal., No. 5:16-cv-05820

 Zaklit, et al. v. Nationstar Mortgage LLC, et al. (TCPA)              C.D. Cal., No. 5:15-CV-02190

 Luib v. Henkel Consumer Goods Inc.                                    E.D.N.Y., No. 1:17-cv-03021

 Lloyd, et al. v. Navy Federal Credit Union                            S.D. Cal., No. 17-cv-1280

 Waldrup v. Countrywide Financial Corporation, et al.                  C.D. Cal., No. 2:13-cv-08833

 Adlouni v. UCLA Health Systems Auxiliary, et al.                      Sup. Ct. Cal., No. BC589243

 Di Filippo v. The Bank of Nova Scotia, et al. (Gold Market            Ontario Sup. Ct., No. CV-15-543005-
 Instrument)                                                           00CP & No. CV-16-551067-00CP
                                                                       Ontario Sup Ct., No. CV-16-543833-
                                                                       00CP; Quebec Sup. Ct of Justice, No.
 McIntosh v. Takata Corporation, et al.; Vitoratos, et al. v. Takata
                                                                       500-06-000723-144; & Court of Queen’s
 Corporation, et al.; and Hall v. Takata Corporation, et al.
                                                                       Bench for Saskatchewan, No. QBG. 1284
                                                                       or 2015
                                                                       Quebec Ct., Dist. of Montreal, No. 500-06-
 Rabin v. HP Canada Co., et al.
                                                                       000813-168
 Lightsey, et al. v. South Carolina Electric & Gas Company, a          Ct. of Com. Pleas., S.C., No. 2017-CP-25-
 Wholly Owned Subsidiary of SCANA, et al.                              335


                    PORTLAND AREA OFFICE         10300 SW ALLEN BLVD            BEAVERTON, OR 97005     T 503-597-7697

                                                         46
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 86 of 122 PageID #: 825

 In re: Comcast Corp. Set-Top Cable Television Box Antitrust
                                                                         E.D. Penn., No. 2:09-md-02034
 Litigation
 Henrikson v. Samsung Electronics Canada Inc.                            Ontario Sup. Ct., No. 2762-16cp

 Burrow, et al. v. Forjas Taurus S.A., et al.                            S.D. Fla., No. 1:16-cv-21606

 Waldrup v. Countrywide Financial Corporation, et al.                    C.D. Cal., No. 2:13-cv-08833

 Jackson v. Viking Group                                                 D. Md., No. 8:18-cv-02356

 Walters v. Target Corp (Overdraft)                                      S.D. Cal., No. 3:16-cv-1678

 Skochin et al. v. Genworth Life Insurance Company, et al.               E.D. Vir., No. 3:19-cv-00049
 Rose et al. v. The Travelers Home and Marine Insurance
                                                                         E.D. Penn., No. 19-cv-977
 Company
 Nelson v. Roadrunner Transportation Systems, Inc. (Data
                                                                         N.D. Ill., No. 1:18-cv-07400
 Breach)
                                                                         Sup. Ct, Cal., County of Riverside,
 In re: Renovate America Finance Cases
                                                                         No. RICJCCP4940

 Behfarin v. Pruco Life Insurance Company, et al.                        C.D. Cal., No. 2:17-05290

                                                                         S.D. Fla., No. 1:10-CV-22190, as part
 Dasher v. RBC Bank (USA) (Overdraft)
                                                                         MDL 2036 (S.D. Fla.)
                                                                         E.D. Mich., No. MDL No. 2744, 16-md-
 In re: FCA US LLC Monostable Electronic Gearshift Litigation
                                                                         02744
 Lehman v. Transbay Joint Powers Authority, et al. (Millennium           Sup. Ct. of Cal., Cnty of San Fran.,
 Tower)                                                                  No. GCG-16-553758

 Pirozzi, et al. v. Massage Envy Franchising, LLC                        E.D. Mo., No. 4:19-CV- 807

 Cox, et al. v. Ametek, Inc. et al.                                      S.D. Cal., No. 3:17-cv-00597
 Danielle Trujillo, et al. v. Ametek, Inc. et al (Toxic Leak)            S.D. Cal., No.3:15-cv-01394

 Lashambae v. Capital One (Overdraft)                                    E.D.N.Y, No. 1:2017-cv-06406
 Harris et al. v. Farmers Insurance Exchange and Mid Century
                                                                         Sup.Ct Cal., No. BC 579498
 Insurance Company
 Grayson v. General Electric Company                                     D. Conn., No. 3:13-cv-01799

 Elder v. Hilton Worldwide Holdings, Inc.                                N.D. Cal., No. 16-cv-00278
 In Re: Premera Blue Cross Customer Data Security Breach
                                                                         D. Ore., No. 3:15-md-2633
 Litigation
 Lusnak v. Bank of America, N.A.                                         C.D. Cal., No. 14-cv-1855

 Kuss v. American HomePatient, Inc. et al.                               M.D. Fla., No. 8:18-cv-2348

 In re: Kaiser Gypsum Company, Inc., el al.                              Bankr. W.D. N.C., No. 16-31602
 Stone et al. v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a
                                                                         E.D. Tex., No. 4:17-cv-00001
 Sanitarios Lamosa S.A. DE C.V. a/k/a Vortens
 In Re Optical Disk Drive Products Antitrust Litigation                  N.D. Cal., No. 3:10-md-2143
 In Re: Volkswagen “Clean Diesel” Marketing, Sales Practices
                                                                         N.D. Cal., MDL No. 2672
 and Products Liability Litigation



                     PORTLAND AREA OFFICE          10300 SW ALLEN BLVD            BEAVERTON, OR 97005      T 503-597-7697

                                                           47
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 87 of 122 PageID #: 826

 McKinney-Drobnis, et al. v. Massage Envy Franchising                     N.D. Cal., No. 3:16-cv-6450

 Albrecht v. Oasis Power, LLC d/b/a Oasis Energy                          N.D. Ill., No. 1:18-cv-1061

 Garcia v. Target Corporation (TCPA)                                      D. Minn., No. 16-cv-02574

 Liggio v. Apple Federal Credit Union                                     E.D. Vir., No. 1:18-cv-01059

 In Re: TD Bank, N.A. Debit Card Overdraft Fee Litigation                 D. S.C, MDL No. 2613, No. 6:15-MN-02613
 Fessler v. Porcelana Corona De Mexico, S.A. DE C.V f/k/a
                                                                          E.D. Tex., No. 4:19-cv-00248
 Sanitarios Lamosa S.A. DE C.V. a/k/a Vortens
                                                                          D. Ct. of Travis County Tex., No. D-1-GN-
 Hyder, et al. v. Consumers County Mutual Insurance Company
                                                                          16-000596

 Audet et al. v. Garza et al.                                             D. Conn., No. 3:16-cv-00940

 In Re: Disposable Contact Lens Antitrust Litigation                      M.D. Fla., No. 3:15-md-2626

 Coffeng v. Volkswagen Group of America, Inc.,                            N.D. Cal., No. 3:17-cv-01825

 Ciuffitelli, et al. v. Deloitte & Touche LLP, et al.                     D. Ore., No. 3:16-cv-00580

 In Re Wells Fargo Collateral Protection Insurance Litigation             C.D. Cal., No. 8:17-ML-2797

 Prather v. Wells Fargo Bank, N.A. (TCPA)                                 N.D. Ill., No. 1:17-cv-00481

 Wilson et al. v. Volkswagen Group of America, Inc. et al.                S.D. Fla., No. 17-cv-23033

                                                                          Sup. Ct. Wash., No. 17-2-23244-1 SEA
 Armon et al. v. Washington State University
                                                                          (consolidated with No. 17-2-25052-0 SEA)

 Burch v. Whirlpool Corporation                                           W.D. Mich., No. 1:17-cv-18

 Robinson v. First Hawaiian Bank (Overdraft)                              Cir. Ct. of First Cir. Haw., No. 17-1-0167-01

 Denier, et al. v. Taconic Biosciences, Inc.                              Sup Ct. N.Y., No. 00255851

                                                                                                         Hilsoft-cv-144




                     PORTLAND AREA OFFICE           10300 SW ALLEN BLVD            BEAVERTON, OR 97005        T 503-597-7697

                                                            48
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 88 of 122 PageID #: 827




            Attachment B
                                       Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 89 of 122 PageID #: 828
  Pearlstone v. Walmart Stores
  Notice Plan Proposal
  Proprietary and Confidential
  November 12, 2020

Notice plan reaches 80% of adults who have shopped at Walmart or Sam's Club, an average frequency of 4.8 times each.*

                                                                                      Detailed Media Plan
                                                                                                                                                             Ad Size
Print                                            Circulation     Insertions    Distribution                 Frequency                 Language                               Cost
                                                                                                                                                        (450 words max)

People                                           3,400,000           2          National                     Weekly                     English            1/3 Page

                       Total Estimated Print:    3,400,000           2                                                                                                     $132,148

Digital Base Plan (Display & Social)             Duration      Impressions**   Distribution                  Target                                         Ad Size          Cost

 - Notice on desktop, mobile and tablet devices.
 - Remarket to Adults who have visited settlement website.

                                                                                                                                                        728x90, 300x250,
Google Display Network                            6 weeks       123,500,000     National                      A18+                 English & Spanish
                                                                                                                                                       300x600 & 970x250

                                                                                                   Custom Affinity Audiences:
                                                                                                     "Shopping at Walmart,"
                                                                                                                                                        728x90, 300x250,
Google Display Network                            6 weeks       80,000,000      National            "Shopping at Sam's Club,"      English & Spanish
                                                                                                                                                       300x600 & 970x250
                                                                                                "Superstore Shoppers" and "Value
                                                                                                           Shoppers"

                                                                                                    Custom Intent Audiences:                            728x90, 300x250,
Google Display Network                            6 weeks       50,000,000      National                                           English & Spanish
                                                                                                     Walmart and Sam's Club                            300x600 & 970x250

                                                                                                                                                        728x90, 300x250,
Verizon (Yahoo) Audience Network                  6 weeks       145,000,000     National                      A18+                      English
                                                                                                                                                       300x600 & 970x250

                                                                                                                                                          Newsfeed &
Facebook                                          6 weeks       70,000,000      National                      A18+                      English
                                                                                                                                                       Right Hand Column
                                                                                                 A18+ whose interests include
                                                                                                                                                          Newsfeed &
Facebook                                          6 weeks       95,000,000      National        Walmart, Sam's Club or Discount         English
                                                                                                                                                       Right Hand Column
                                                                                                            Stores

Instagram                                         6 weeks       17,500,000      National                      A18+                      English            Newsfeed

                                                                                                 A18+ whose interests include
Instagram                                         6 weeks       19,000,000      National        Walmart, Sam's Club or Discount         English            Newsfeed
                                                                                                            Stores

                      Total Estimated Digital:                 600,000,000                                                                                                 $234,668


                                                                                              Page 1 of 2
                                            Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 90 of 122 PageID #: 829
  Pearlstone v. Walmart Stores
  Notice Plan Proposal
  Proprietary and Confidential
  November 12, 2020

NoticeClaims
Digital plan reaches  80%
             Stimulation   of adults
                         (Display     who have Duration
                                  & Social)    shopped at Walmart  or Sam'sDistribution
                                                          Impressions**    Club, an average frequency of 4.8 times each.*
                                                                                                   Target                                                                                        Ad Size            Cost

  - Notice on desktop, mobile and tablet devices.
  - Remarket to Adults who have visited settlement website.

                                                                                                                                   A18+; Notice will be served to
                                                                                                                                  adults only after identifying them                         728x90, 300x250,
Geofence Walmart and Sam's Club                                   6 weeks              40,000,000               National                                               English & Spanish
                                                                                                                                     as having stepped inside a                             300x600 & 970x250
                                                                                                                                   Walmart or Sam's club location

                                                                                                                                        Custom Affinity Audiences:                           728x90, 300x250,
Google Display Network                                            6 weeks              28,250,000               National                                                    English
                                                                                                                                         Walmart and Sam's Club                             300x600 & 970x250
                                                                                                                                        Custom Intent Audiences:                             728x90, 300x250,
Google Display Network                                            6 weeks              28,250,000               National                                                    English
                                                                                                                                         Walmart and Sam's Club                             300x600 & 970x250
                                                                                                                                       A18+ whose interests include                            Newsfeed &
Facebook                                                          6 weeks              70,000,000               National                                                    English
                                                                                                                                         Walmart or Sam's Club                              Right Hand Column

                                                                                                                                       A18+ whose interests include
Facebook Lead Form Ads                                            6 weeks              15,000,000               National                                                    English        Custom Lead Form Ad
                                                                                                                                         Walmart or Sam's Club

                                                                                                                                       A18+ whose interests include
Instagram                                                         6 weeks              33,500,000               National                                                    English             Newsfeed
                                                                                                                                         Walmart or Sam's Club

                            Total Estimated Digital:                                  215,000,000                                                                                                                 $124,510

Additional Notice Enhancements                                                                                                                                                                                      Cost


Sponsored Search Listings (Google, Yahoo! & Bing)                                                                                                                                                                  $5,000
National Press Release over PR Newswire's U.S.1 and Hispanic Newslines (600 words max.) in English and Spanish.                                                                                                    $1,700

                                                                                                                                                                                                   Plan Total:^   $498,026
*Reach and frequency includes addition of claims stimulation notice plan.
**Impression inventory at time of booking may vary slightly.
^Expert and professional time to be billed separately.
Estimated Program Duration (including lead time after Preliminary Approval): Approximately 8 weeks
Quote valid for 60 days from issue date. All advertising is subject to publisher’s approval and availability at the time of the buy.

                                                                                                                           Hilsoft Notifications
                                                                                                                          10300 SW Allen Blvd.
                                                                                                                          Beaverton, OR 97005
                                                                                                                               503.350.5800
                                                                                                                            www.hilsoft.com


                                                                                                                               Page 2 of 2
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 91 of 122 PageID #: 830




                  Exhibit 2
    Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 92 of 122 PageID #: 831


                  Pearlstone v. Wal-Mart Stores, Inc., No. 4:17-cv-02856-HEA (E.D. Mo.)

                                                Claim Form
IMPORTANT NOTE: To be eligible to receive a payment from the Settlement, you must submit your
claim online or mail this claim form to the Settlement Administrator by [DATE]. See the settlement
website, www.walmartrefundclassaction.com, for more details and instructions.

This form pertains to the class action settlement in Pearlstone v. Wal-Mart Stores, Inc., No. 4:17-cv-02856-
HEA (E.D. Mo.). You may only submit a claim if you are a member of the Settlement Class, defined as:

       All individuals who, during the Class Period (July 17, 2015 to [DATE]), returned an item
       purchased from a Walmart store, Sam’s Club store, or online from Walmart.com or
       Samsclub.com for pickup or delivery within the United States, and to whom Walmart or
       Sam’s Club gave a refund or credit, but the amount of sales tax refunded or credited was
       less than the full amount of sales tax paid at the time the item was purchased.

INSTRUCTIONS TO SUBMIT YOUR CLAIM: If you are a member of the Settlement Class and wish to
submit a claim to receive a payment, you can submit your claim online at the settlement website,
www.walmartrefundclassaction.com. Online claims must be completed and submitted by [DATE] to be
timely. If instead you wish to submit a claim by mail, please (1) read these instructions carefully; (2) fill in the
contact information below; (3) read and sign the certification; (4) and mail your completed claim form to the
address at the bottom of this page. If submitted by U.S. Mail, this form must be postmarked by [DATE].

Each Settlement Class Member is entitled to submit only one Claim Form. If your claim is complete, timely,
and approved by the Settlement Administrator, you will receive a payment for your share of the Class
Settlement Amount. If you do not submit a claim, you will not be eligible to receive a payment from the
Settlement, but you will still be bound by the Settlement Agreement and its release unless you exclude
yourself. See the settlement website for more details and instructions.

                                           Claimant Information

   ________________________________________ __ _____________________________________________
   FIRST NAME                                    MI    LAST NAME

   ___________________________________________________________________________________________
   STREET ADDRESS

   ________________________________________________________ ______           ____________ - _________
   CITY                                                             STATE         ZIP

   ________________________________________           ________________________________________
   EMAIL ADDRESS                                          CONTACT PHONE NUMBER
    Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 93 of 122 PageID #: 832


                                     Purchase/Return Information
Did you purchase a product at a Walmart store, Sam’s Club store, or online from Walmart.com or
Samsclub.com and later return the product for a refund or credit between July 17, 2015 and [DATE]?
□ Yes □ No
Was the amount of sales tax refunded or credited less than the full amount of sales tax you paid at the time the
item was purchased?
□ Yes □ No
How to Receive Your Payment: If your Claim is approved by the Settlement Administrator, you have the
option to receive your settlement payment electronically or by check. If you elect to receive an electronic
payment, the Settlement Administrator will notify you by email when your claim has been approved and will
ask you to confirm the email address to be used to facilitate your payment, and will inform you of the electronic
payment service (e.g. PayPal or similar service) that will be used to process the payment.

Check the box below to indicate your preference. Checks will be void after 120 days.

                       □      Mailed check                   □       Electronic payment


                                                Certification
By submitting this form, I am affirming that I am a Settlement Class Member and the information I have
provided in this Claim Form is true and correct to the best of my knowledge. I further acknowledge that I am
eligible to receive only one payment from this Settlement based on my eligibility as a Settlement Class
Member. I understand that the Settlement Administrator has the right to verify my claim.

Signature: ________________________________________________                  Date:_______________________

REMINDER: you can submit your claim online at [website]. If you choose to submit your claim by mail, this
form must be completed, signed, and sent to the Settlement Administrator, postmarked no later than [DATE],
and addressed to: [ADDRESS]
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 94 of 122 PageID #: 833




                  Exhibit 3
   Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 95 of 122 PageID #: 834

                                                EXHIBIT 3



Walmart and Sam’s Club customers may be entitled to a payment
 from a class action settlement if they returned a purchase and
                     didn’t get a full refund.
         Official notice for Pearlstone v. Wal-Mart Stores, Inc., Case No. 4:17-cv-02856-HEA (E.D. Mo.)
            Si desea recibir esta notificación en español, llámenos o visite nuestra página web.

This is not an advertisement from a lawyer. The U.S. District Court for the Eastern District of Missouri
authorized this notice to inform Settlement Class Members about their rights and the opportunity to submit
a claim in the Settlement.

                                     What Is This Notice About?
This notice provides important information about a proposed settlement in a class action lawsuit against
Walmart. The lawsuit claims that Walmart violated the law by incorrectly calculating and refunding the
sales taxes it owed to customers who returned items purchased in store or online from Walmart or Sam’s
Club after July 17, 2015. Although the court presiding over the case has not decided who is right or wrong,
the parties have reached a compromise to end the lawsuit and provide compensation to those who may
have been affected. Please read this notice carefully. It summarizes the rights and options under the
settlement. You can access and read the full settlement agreement at [[website URL]].

                                      Who’s In The Settlement?

The Settlement Class: All those individuals who, during the period July 17, 2015 through [[DATE]],
returned an item purchased from a Walmart store, Sam’s Club store, or online from Walmart.com or
Samsclub.com for pickup or delivery within the United States, and to whom Walmart or Sam’s Club gave
a refund or credit, but the amount of sales tax refunded or credited was less than the full amount of sales
tax paid at the time the item was purchased.

                                        What Are My Options?
If you are a member of the Settlement Class, then you have the following options under the settlement:

   1) File a Claim to Receive Compensation: You may submit a claim to receive a payment.
       Under the settlement, all Settlement Class Members Settlement Class who timely submit a valid
       claim are eligible to receive an equal share of a $5,000,000 settlement fund after deductions for
       attorneys’ fees, litigation expenses, and administrative costs associated with the Settlement. To
       receive a payment, you must submit a claim by [DATE]. You can submit your claim online at
       the settlement website or mail it to the settlement administrator. Please see below for further
       instructions.

   2) Exclude Yourself: You may exclude yourself from the settlement. If you choose this option,
       you will not receive a payment, but you will not give up your right to assert your own claims
  Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 96 of 122 PageID #: 835


       against Walmart if you want to do so. Your request to exclude yourself must be submitted by mail
       no later than [DATE]. You must follow the process described in section 8 below. If the Settlement
       is approved and you do not exclude yourself, you will be bound by the Settlement and will release
       certain claims as described below.

   3) Object: You may object to the settlement. The deadline for objecting to the Settlement is
       [DATE]. All objections must be mailed to the parties’ lawyers and the settlement administrator.
       See Part 7 below for details.

   4) Do Nothing: If you do nothing, you will remain a member of the Settlement Class and will not
       receive any payment and will still be bound by the release of claims against Walmart.


NOTE: This is just a summary. The Settlement Class members’ rights and options under the settlement—
and the deadlines to exercise them—are explained below.


PLEASE DO NOT CALL OR WRITE THE COURT, THE COURT CLERK’S
OFFICE, WALMART, OR WALMART’S ATTORNEYS. THEY WILL NOT BE
ABLE TO ASSIST YOU. If you have questions, or if you’d like more information, please
visit [[website URL]] or call [telephone number]




                                                -2-
                   For more information and for a claim form, visit [[website URL]]
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 97 of 122 PageID #: 836



                               WHAT THIS NOTICE CONTAINS

  1. Who’s part of the Settlement? ............................................................................. 4

  2. What is this lawsuit about?.................................................................................. 4

  3. Who represents me? ............................................................................................ 4

  4. What benefits can I receive from the Settlement? .............................................. 5

  5. How do I make a Claim and get a Payment? ..................................................... 5

  6. Do I have to pay the lawyers representing me? .................................................. 5

  7. What am I agreeing to by remaining in the Settlement Class in this case? ........ 6

  8. What if I don’t agree with the Settlement? ......................................................... 6

  9. Can I exclude myself from the Settlement Class? .............................................. 7

  10. What is the difference between objecting and asking to be excluded?............... 8

  11. What if I do nothing at all?.................................................................................. 8

  12. What will be decided at the final approval hearing? ........................................... 8

  13. Is this the entire Settlement Agreement? ........................................................... 9

  14. Where can I get more information?.................................................................... 9




                                               -3-
                  For more information and for a claim form, visit [[website URL]]
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 98 of 122 PageID #: 837


  1.     Who’s part of the Settlement?

  You may be a member of the Settlement Class if you fall within the Settlement Class definition.
  The “Settlement Class” is defined as:

         All individuals who, between July 17, 2015 and [[DATE]], returned an item
         purchased from a Walmart store, Sam’s Club store, or online from Walmart.com or
         Samsclub.com for pickup or delivery within the United States, and to whom Walmart
         or Sam’s Club gave a refund or credit, but the amount of sales tax refunded or credited
         was less than the full amount of sales tax paid at the time the item was purchased.

  The United States District Court for the Eastern District of Missouri (Judge Henry E. Autrey) has
  conditionally certified the Settlement Class for settlement purposes only.

  If you are not sure whether you are in the Settlement Class, or have any other questions about the
  settlement, visit the settlement website at [[website URL]].

  2.     What is this lawsuit about?

  The lawsuit alleges that Walmart violated the law by failing to provide a full refund in cash or store
  credit to some customers who were owed a full refund under Walmart’s return policy, and
  specifically that Walmart miscalculated and underrefunded the sales taxes that those customers
  originally paid for the items they returned. As alleged in the lawsuit, Walmart maintains a written
  return policy, under which it promises its customers that they may generally return purchased items
  within 90 days of the purchase date and receive a full refund in cash or store credit. The lawsuit
  further alleges that Walmart breached the terms of its return policy and violated the Missouri
  Merchandising Practices Act (“MMPA”), Mo. Ann. Stat. 407.010 et seq. by failing to provide a
  complete refund to certain customers who made returns pursuant to the return policy—namely, that
  Walmart underrefunded the sales taxes that some customers originally paid for items they later
  returned. The complaint in the lawsuit is posted at [[website URL]] and contains all of the
  allegations.

  Walmart denies Plaintiff’s allegations and that it has violated the law. Neither the Court nor a jury
  have considered or decided the merits of the allegations in the lawsuit. The parties have negotiated
  and entered into the proposed Settlement to avoid the risk, uncertain outcome, expense and
  distraction of continued litigation.


  3.     Who represents me?

  In a class action, one or more people called “class representatives” sue on behalf of other people
  who have the same or similar claims. In this case, the Plaintiff, Scott Pearlstone, sued Walmart and
  sought to represent other consumers who could have similar claims against Walmart. The court has
  appointed Plaintiff for settlement purposes to be the class representative for all Settlement Class
  members in this case.
  The court also appointed the law firm McGuire Law, P.C. as class counsel to represent the


                                             -4-
                For more information and for a claim form, visit [[website URL]]
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 99 of 122 PageID #: 838


  Settlement Class members. If you want to be represented by your own lawyer, you may hire one at
  your own expense.


  4.     What benefits can I receive from the Settlement?
  Walmart has agreed to pay a class settlement amount of $5,000,000 into a Settlement Fund.
  Settlement Class Members who timely file a valid claim will be eligible to receive an equal share
  of the money remaining in the Settlement Fund after deductions for the costs of settlement
  administration, attorneys’ fees and litigation expenses, and an incentive award for the Settlement
  Class Representative.

  The exact amount of payments to each Settlement Class member is unknown at this time; the final
  amount of each payment will depend on the number of claims submitted and the amount available
  in the Settlement Fund after the deductions.

  If you timely submit a valid claim form that is approved by the Settlement Administrator, your
  settlement payment will be paid by check mailed to you or transmitted electronically, depending on
  what you prefer. Claims will only be paid after the Court grants Final Approval of the Settlement
  and after any appeals are resolved. If there are appeals, resolving them can take time. Please be
  patient.


   5.     How do I make a Claim and get a Payment?
  To qualify for a payment from the Settlement, you must be a Settlement Class Member and submit
  a Claim Form. To submit your Claim Form, you may submit an electronic Claim Form online at the
  settlement website [[settlement website]], or you may download a physical copy of the Claim Form
  and mail it to the Settlement Administrator. Claim Forms must be postmarked or submitted online
  on or before [[DATE]]. Failure to provide complete and accurate information could result in a denial
  of your claim.

  6.     Do I have to pay the lawyers representing me?
  No. The Court has appointed attorneys from McGuire Law P.C. in Chicago, Illinois to serve as
  Settlement Class Counsel to represent you and other members of the Settlement Class. If you want
  to be represented by your own lawyer, you may hire one at your own expense.

  To date, Settlement Class Counsel have not received any payment for their services in litigating the
  case on behalf of the class representatives and the Settlement Class, nor have Settlement Class
  Counsel been reimbursed for their costs and expenses directly relating to their representation of the
  Settlement Class. Prior to final approval of the Settlement, Settlement Class Counsel will ask the
  court for an award of attorneys’ fees and litigation expenses for investigating the facts, litigating
  the case, and negotiating the settlement. This award is subject to court approval and can be up to
  35% of the settlement fund, or $1,750,000 plus costs and litigation expenses.
  Settlement Class Counsel’s contact information is as follows:



                                             -5-
                For more information and for a claim form, visit [[website URL]]
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 100 of 122 PageID #: 839


                                             Myles McGuire
                                             Paul T. Geske
                                            Brendan Duffner
                                          MCGUIRE LAW, P.C.
                                     55 West Wacker Drive, Suite 900
                                         Chicago, Illinois 60601
                                         mmcguire@mcgpc.com
                                          pgeske@mcgpc.com
                                         bduffner@mcgpc.com
                                          Tel: (312) 893-7002

  Class Counsel may also request that an Incentive Award of up to $10,000 be awarded to the class
  representative in recognition of his service to the Settlement Class. The amount of any fee or
  service award will be subject to approval by the court.

   7.      What am I agreeing to by remaining in the Settlement Class in this case?
  If you are a member of the Settlement Class, and you choose to remain in the Settlement Class (i.e.
  you do not exclude yourself), then you will be eligible to submit a claim to receive a payment from
  the $5,000,000 Settlement Fund as described above. Settlement Class Members will also be bound
  by the release of claims in the Settlement. This means that if the Settlement is finally approved,
  Settlement Class Members cannot sue, continue to sue, or be part of any lawsuit against Walmart
  for claims involving or relating in any way to the claims made in the lawsuit that led to the
  Settlement.

  The released claims include all claims that were or could have been asserted in the litigation,
  regardless of whether those claims are known or unknown, filed or unfiled, asserted or as yet
  unasserted, existing or contingent.

  8.       What if I don’t agree with the Settlement?

  If you are a member of the Settlement Class, and have not excluded yourself from the Settlement,
  you may object to the Settlement or any part of the Settlement if you think there are legal reasons
  why the court should reject it. If you object, the court will consider your views. To object, you
  must file your objection with the Court and serve a copy of the letter to the Settlement
  Administrator and the lawyers for both the Settlement Class and Walmart. Your objection must
  clearly state the following information:

        a) The case name and case number of this Litigation (Pearlstone v. Wal-Mart Stores, Inc.,
           Case No. 4:17-cv-02856-HEA (E.D. Mo.)).
        b) Your full name, current address, email address and phone number;
        c) The reasons why you object to the Settlement along with any supporting materials;
        d) Information about all other objections you or your lawyer(s) have made in other class
           action cases in state or federal courts, including the name of the case, case number, the
           court in which the objection was filed, and the outcome of the objection; and
        e) Your signature.



                                               -6-
                  For more information and for a claim form, visit [[website URL]]
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 101 of 122 PageID #: 840


  Your objection must be postmarked no later than [date]. Objections must be mailed to:

  Epiq Class Actions and Claims Solutions
  [Address]

  Plaintiff’s Counsel                                 Walmart’s Counsel

  Paul Geske                                          Naomi G. Beer
  MCGUIRE LAW, P.C.                                   GREENBERG TRAURIG, LLP
  55 W. Wacker Drive, 9th Fl.                         1144 15th Street, Suite 3300
  Chicago, IL 60601                                   Denver, Colorado 80202

  9.      Can I exclude myself from the Settlement Class?

  If you do not want a payment and do not want to be legally bound by the terms of the Settlement,
  you must exclude yourself from the Settlement. If you do so, you will not be eligible to receive any
  payments as a result of this Settlement. However, you will keep the right to sue or continue to sue
  Walmart on your own and at your own expense if you wish to pursue any of the claims being
  released as part of this settlement.

  To exclude yourself from the Settlement Class, you must submit a timely and valid “Opt-Out
  Request” to the Settlement Administrator in writing. To be valid, the request must include:

       a) The case name and case number of this Litigation (Pearlstone v. Wal-Mart Stores, Inc.,
          Case No. 4:17-cv-02856-HEA (E.D. Mo.)).
       b) Your full name, current mailing address, email address, and phone number;
       c) A statement that you wish to exclude yourself from the Settlement Class; and
       d) Your signature.

  To be considered timely, you must submit your fully completed Opt-Out Request to the following
  address postmarked no later than [date].

  Settlement Administrator: Epiq Class Actions and Claims Solutions [address]

  REQUESTS FOR EXCLUSION FROM THE CLASS THAT ARE NOT POSTMARKED
  ON OR BEFORE [date] WILL NOT BE HONORED.

  You cannot exclude yourself from the Settlement Class by telephone, email, or on the settlement
  website. You cannot exclude yourself by mailing a request to any other location or after the
  deadline above. Your request for exclusion must be signed by you.




                                              -7-
                 For more information and for a claim form, visit [[website URL]]
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 102 of 122 PageID #: 841


  10.      What is the difference between objecting and asking to be excluded?

  Objecting is telling the Court the legal reasons why you do not like something about the
  Settlement. You can object to the settlement only if you are a Settlement Class Member and you do
  not exclude yourself.

  Excluding yourself is telling the court that you do not want to be part of the settlement. If you
  exclude yourself, you cannot object to the settlement because it no longer affects you.

  11.      What if I do nothing at all?

  If you are a Settlement Class Member and do nothing in response to this notice, you will remain a
  member of the Settlement Class and release your claims against Walmart. However, you will not
  be eligible to receive an individual payment. You must submit a claim to receive a payment
  from this settlement. See Part 4 above.


  12.      When will the court finally rule on the Settlement?

  The Court will hold a final approval hearing to decide whether to grant final approval to the
  Settlement and any requests for fees, expenses, and incentive awards. The final approval hearing is
  currently set for [date] at [time] in Courtroom 10N of the Thomas F. Eagleton U.S. Courthouse,
  111 S. 10th Street, St. Louis, MO 63102. The hearing may be moved to a different date or time
  without additional notice, so you should check [[website URL]] and the court’s docket for updates.

  At the final approval hearing, the court will consider whether the settlement is fair, reasonable, and
  adequate. The court will also consider the request by Settlement Class Counsel for attorneys’ fees
  and expenses and for the Settlement Class Representative’s incentive award. If there are any
  objections, the court will consider them at the final approval hearing as well. After the hearing, the
  court will decide whether to finally approve the settlement. We do not know how long that
  decision may take.

  You may attend the hearing, at your own expense, but you do not have to do so. If you wish to ask
  the court for permission to speak at the hearing, you must send a “Notice of Intent to Appear” letter
  to the Court and to Settlement Class Counsel and Walmart’s Counsel saying that you intend to
  appear and wish to be heard. Your Notice of Intent to Appear must include the following:

        a) The case name and case number of this litigation (Pearlstone v. Wal-Mart Stores, Inc., Case
           No. 4:17-cv-02856-HEA (E.D. Mo.)).
        b) Your full name, current address, email address, and phone number;
        c) A statement that this is your “Notice of Intent to Appear” at the final approval hearing in
           this case;
        d) Copies of any papers, exhibits, or other evidence or information that you will present to the
           court;
        e) The reasons you want to be heard; and
        f) Your signature.


                                               -8-
                  For more information and for a claim form, visit [[website URL]]
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 103 of 122 PageID #: 842


  You must send copies of your Notice of Intent to Appear, postmarked by [date], to:

  Clerk of Court
  Thomas F. Eagleton Courthouse
  111 South 10th Street, Suite 3.300
  St. Louis, MO 63102


  Plaintiff’s Counsel                                 Walmart’s Counsel

  Paul Geske                                          Naomi G. Beer
  MCGUIRE LAW, P.C.                                   GREENBERG TRAURIG, LLP
  55 W. Wacker Drive, 9th Fl.                         1144 15th Street, Suite 3300
  Chicago, IL 60601                                   Denver, Colorado 80202

  Note: You cannot object or speak at the hearing if you exclude yourself from the settlement.



  13.    Does this Notice contain the entire Settlement Agreement?
  No. This is only a summary of the Settlement. If the Settlement is approved and you do not exclude
  yourself from the Settlement Class, you will be bound by the terms and the release contained in the
  settlement agreement, and not just by the terms of this notice. You can view the full settlement
  agreement online at [[website URL]], or you can write to the settlement administrator for more
  information.

  14.    Where can I get more information?

  For more information, visit [[website URL]] or call class counsel at (312) 893-7002.

     NOTE: PLEASE DO NOT CALL OR WRITE THE COURT, THE COURT CLERK’S
    OFFICE, WALMART, OR WALMART’S COUNSEL. THEY WILL NOT BE ABLE TO
                               ASSIST YOU.




                                             -9-
                For more information and for a claim form, visit [[website URL]]
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 104 of 122 PageID #: 843




                  Exhibit 4
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 105 of 122 PageID #: 844

                                            EXHIBIT 4


                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

    SCOTT PEARLSTONE, individually and on )
    behalf of similarly situated individuals, )
                                              )
                            Plaintiff,        )               Case No. 4:17-cv-02856-HEA
                                              )
                   v.                         )               Hon. Henry Edward Autrey
                                              )
    WAL-MART STORES, INC.,                    )
                                              )
                            Defendant.        )
                                              )

                    [PROPOSED] PRELIMINARY APPROVAL ORDER

        This matter having come before the Court for consideration of Plaintiff’s Unopposed

 Motion for Preliminary Approval of Class Action Settlement (“Motion”), the Court having

 considered and reviewed Plaintiff’s Motion, the Parties’ class action Settlement Agreement, and

 all other papers that have been filed with the Court related to the Settlement Agreement, including

 all exhibits and attachments to the Motion and the Settlement Agreement,

        IT IS HEREBY ORDERED:

        1.      Unless stated otherwise, all capitalized terms used in this Final Order and Judgment

 shall be defined and interpreted in accordance with the definitions in the Parties’ Settlement

 Agreement.

        2.      The Parties have applied to the Court for preliminary approval of the proposed

 Settlement, the terms of which are set forth in the Settlement Agreement, and have provided the

 Court with sufficient information to enable it to determine whether to certify the Settlement Class

 and order that notice be given to the Settlement Class Members.

        3.      Subject to further consideration by the Court at the time of final approval, the Court
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 106 of 122 PageID #: 845




 preliminarily approves the Parties’ Settlement as falling within the range of possible final approval

 and as meriting notice to the Settlement Class Members for their consideration.

        4.      For settlement purposes only, pursuant to Fed. R. Civ. P. 23(b)(3) and 23(e), the

 Court hereby preliminarily certifies the Settlement Class defined as:

        All individuals who, during the Class Period, returned an item purchased from a
        Walmart store, Sam’s Club store, or online from Walmart.com or Samsclub.com
        for pickup or delivery within the United States, and to whom Walmart or Sam’s
        Club gave a refund or credit, but the amount of sales tax refunded or credited was
        less than the full amount of sales tax paid at the time the item was purchased.

        5.      For settlement purposes only, the Court preliminarily finds that the Parties’

 Settlement Agreement and the proposed Settlement Class satisfy all of the prerequisites to

 maintenance of a class action listed in Federal Rule 23, namely:

                A.      The Settlement Class Members are so numerous that joinder of all of them

                        is impracticable;

                B.      There are questions of law and fact common to the Settlement Class

                        Members, which predominate over any individual questions;

                C.      The claims of the Plaintiff are typical of the claims of the Settlement Class

                        Members;

                D.      The Plaintiff and Class Counsel have fairly and adequately represented and

                        protected the interests of all of the Settlement Class Members; and

                E.      Class treatment of these claims will be efficient and manageable, thereby

                        achieving an appreciable measure of judicial economy, and a class action is

                        superior to other available methods for a fair and efficient adjudication of

                        this controversy.

 See Prater v. Medicredit, Inc., 4:14-cv-159, 2015 U.S. Dist. LEXIS 94435, at *4–5 (E.D. Mo. July



                                                 -2-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 107 of 122 PageID #: 846




 13, 2015).

        6.      The Court further finds, preliminarily and for settlement purposes only, that the

 relief provided for the Settlement Class Members under the Settlement is fair, reasonable, and

 adequate, taking into account the considerations listed in Federal Rule 23(e)(2). In particular,

 Plaintiff and Settlement Class Counsel have adequately and capably represented the Settlement

 Class; the Settlement Agreement was negotiated at arms-length between the Parties and only

 reached following a mediation with the assistance of the Hon. James F. Holderman (Ret.) of JAMS

 Chicago; the monetary relief provided for the Settlement Class constitutes adequate compensation,

 taking into account the factors listed in Federal Rule 23(e)(2)(C); and the Settlement Agreement

 treats Settlement Class Members equitably relative to each other. The Settlement is also fair,

 adequate, and reasonable based on the four factors laid out in Van Horn v. Trickey, 840 F.2d 604

 (8th Cir. 1988), namely: (1) the Settlement provides adequate compensation in light of the strength

 of Plaintiff’s case; (2) the financial condition of the Defendant is such that the Settlement is

 reasonable; (3) the complexity and expense of further litigation counsels in favor of approval; and

 (4) the absence of opposition to the Settlement.

        7.      The Court appoints Plaintiff Scott Pearlstone as Settlement Class Representative of

 the Settlement Class, and the following counsel are appointed as Settlement Class Counsel for the

 Settlement Class:

                               Myles McGuire
                               Paul T. Geske
                               Brendan Duffner
                               MCGUIRE LAW, P.C.
                               55 W. Wacker Drive, 9th Fl.
                               Chicago, IL 60601

        8.      The Court finds that Plaintiff and Settlement Class Counsel have and will continue

 to fairly and adequately represent and protect the interests of the members of the Settlement Class


                                                -3-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 108 of 122 PageID #: 847




 in accordance with Federal Rule 23(a)(4) and 23(e)(2)(A).

        9.      The Court approves, in form and content, the Notice Plan set forth in the Settlement

 Agreement and its attendant exhibits and finds that the Notice Plan provides the best notice

 practicable under the circumstances of this Settlement. The Court further finds that the Parties’

 Notice Plan satisfies Due Process, such that the Settlement Agreement will be binding on all

 Settlement Class Members upon final approval. The Court finds that the proposed Notice is clearly

 designed to advise the Class Members of their rights.

        10.     The Court finds that the Long Form Notice and Publication Notice attached to the

 Settlement Agreement meets all of the requirements and contains all the required information

 listed in Federal Rule 23(c)(2) and 23(e)(1). No notice other than that specifically identified in the

 Settlement Agreement and its attendant exhibits is necessary in this action. The Parties, by

 agreement, may revise the Notices and Claim Form in ways that are not material, or in ways that

 are appropriate to update the documents for purposes of accuracy, readability, or formatting.

        11.     The Court approves the establishment of a Qualified Settlement Fund in accordance

 with Treasury Regulation § 1.468B-1, 26 C.F.R. § 1.468B-1, that shall be funded and administered

 in accordance with the terms of the Settlement Agreement.

        12.     Epiq Class Actions & Claims Solutions is hereby appointed Settlement

 Administrator to supervise and administer the notice process, as well as to oversee the claims

 submission process and administration of the Settlement, as more fully described in the Settlement

 Agreement. The Settlement Administrator shall proceed with the distribution of class notice, as

 set forth in the Settlement Agreement and its attendant exhibits.

        13.     The Settlement Administrator shall provide notice to the Settlement Class in

 accordance with the Notice Plan set forth in the Settlement Agreement and its attendant exhibits.



                                                 -4-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 109 of 122 PageID #: 848




 The Settlement Administrator shall begin providing Notice, and the beginning date of the Notice

 Period under the Settlement Agreement, shall be [DATE] (30 days from entry of this Order),

 provided, however, that the Parties may agree to begin the Notice Period at a later date if needed

 for scheduling and logistical considerations.

        14.     Settlement Class Members who wish to receive benefits under the Settlement

 Agreement must timely submit a valid and completed Claim Form in accordance with the

 instructions provided in the notices, on or before the Claims Deadline under the Settlement

 Agreement (the date that is fourteen (14) days after the close of the Notice Period). Any Settlement

 Class Member who does not timely submit a Claim Form deemed to be valid in accordance with

 the Settlement Agreement shall not be entitled to receive any monetary benefit under the

 Settlement. The Court hereby approves as to form and content the Claim Form attached to the

 Settlement Agreement.

        15.     Any person who would otherwise be a Settlement Class Member may request to be

 excluded (or “opt-out”) from the Settlement Class. In order to exercise the right to be excluded, a

 person within the Settlement Class must timely send a written request for exclusion to the

 Settlement Administrator, providing his or her name and address, email address, telephone

 number, signature, the name and number of this case, and a statement that he or she wishes to be

 excluded from the Settlement Class. Any request for exclusion submitted via U.S. mail must be

 personally signed by the person requesting exclusion. Such exclusion requests must be sent to the

 Settlement Administrator at the address specified in the Class Notice, by first class mail, postage

 prepaid, and postmarked no later than the Opt-Out Deadline under the Settlement Agreement (the

 date that is fourteen (14) days after the close of the Notice Period), and received by the Settlement

 Administrator within five (5) business days after the Opt-Out Deadline.



                                                 -5-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 110 of 122 PageID #: 849




        16.     No person within the Settlement Class, or any person acting on behalf of, in concert

 with, or in participation with that person within the Settlement Class, may request exclusion from

 the Settlement Class on behalf of another.

        17.     Settlement Class Members shall be bound by all determinations and orders

 pertaining to the Settlement, including the release of all claims to the extent set forth in the

 Settlement Agreement, whether favorable or unfavorable, unless such persons request exclusion

 from the Settlement Class in a timely and proper manner, as provided herein and in the Settlement

 Agreement. Settlement Class Members who do not timely and validly request exclusion shall be

 so bound even if they have previously initiated or subsequently initiate litigation or other

 proceedings against Defendant or the Releasees relating to the claims released under the terms of

 the Settlement Agreement.

        18.     Any person in the Settlement Class who elects to be excluded shall not: (i) be bound

 any Final Approval Order; (ii) be entitled to relief under the Settlement Agreement; (iii) gain any

 rights by virtue of the Settlement Agreement; or (iv) be entitled to object to any aspect of the

 Settlement Agreement.

        19.     Settlement Class Counsel may file a motion seeking an award of Attorneys’ Fees

 and Litigation Expenses, as well as an Incentive Award for the Class Representative, no later than

 _______, 2021 (148 days from entry of this Order).

        20.     Any Settlement Class Member who has not requested exclusion from the

 Settlement Class and who wishes to object to any aspect of the Settlement Agreement, including

 to the payment of an Incentive Award for the Class Representative or to the amount of the

 Attorneys’ Fees and Litigation Expenses that Settlement Class Counsel intends to seek, may do

 so, either personally or through an attorney, by filing a written objection with the Court, together



                                                -6-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 111 of 122 PageID #: 850




 with the supporting information set forth below in paragraph 21 of this Order, and serving such

 objection upon Settlement Class Counsel, Defendant’s Counsel, and the Settlement Administrator

 no later than the Objection Deadline under the Settlement Agreement (the date that is fourteen (14)

 days after the close of the Notice Period). Addresses for Settlement Class Counsel, Defendant’s

 Counsel, and the Settlement Administrator are as follows:

        Settlement Class Counsel                         Defendants’ Counsel

        Myles McGuire                                    Naomi G. Beer
        Paul T. Geske                                    Francis Citera
        Brendan Duffner                                  GREENBERG TRAURIG, LLP
        MCGUIRE LAW, P.C.                                1144 15th Street, Suite 3300
        55 W. Wacker Drive, 9th Floor                    Denver, Colorado 80202
        Chicago, IL 60601

        Settlement Administrator

        Epiq Class Actions and Claims Solutions
        P.O. Box ####


         21.     Any Settlement Class Member who has not requested exclusion and who intends

 to object to the Settlement must state, with specificity and in writing, all objections and the basis

 for any such objection(s), and must also state in writing: (i) his or her full name, address, email

 address, and telephone number; (ii) the case name and number of this Litigation; (iii) all grounds

 for the objection, with factual and legal support for the stated objection, including any supporting

 materials; (iv) proof of standing; (v) the identification of any other objections he or she has filed,

 or has had filed on his or her behalf, in any other class action cases in the last four years (including,

 for each case, the name of the case, the case number, the court in which the objection was filed,

 and the outcome of the objection); and (vi) the objector’s signature. Objections not filed and served

 in accordance with this Order shall not be received or considered by the Court. Any Settlement

 Class Member who fails to timely file and serve a written objection in accordance with this Order


                                                   -7-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 112 of 122 PageID #: 851




 shall be deemed to have waived, and shall be forever foreclosed from raising, any objection to the

 Settlement, to the fairness, reasonableness, or adequacy of the Settlement, to the payment of

 Attorneys’ Fees and Litigation Expenses, to the payment of any Incentive Award, and to the Final

 Approval Order and the right to appeal the same.

        22.     A Settlement Class Member who has not requested exclusion from the Settlement

 Class and who has properly submitted a written objection in compliance with this Order may

 appear at the Final Approval Hearing in person or through counsel to show cause why the proposed

 Settlement should not be approved as fair, reasonable, and adequate. Attendance at the hearing is

 not necessary; however, persons wishing to be heard orally in opposition to the approval of the

 Settlement and/or Settlement Class Counsel’s requested attorneys’ fee award and/or the request

 for an Incentive Award to the Class Representative are required to indicate in their written

 objection their intention to appear at the Final Approval Hearing on their own behalf or through

 counsel. For any Settlement Class Member who files a timely written objection and who indicates

 his or her intention to appear at the Final Approval Hearing on their own behalf or through counsel,

 such Settlement Class Member must also include in his or her written objection the identity of any

 witnesses he or she may call to testify, and all exhibits he or she intends to introduce into evidence

 at the Final Approval Hearing, which shall be attached.

        23.     No Settlement Class Member shall be entitled to be heard, and no objection shall

 be considered, unless the requirements set forth in this Order and in the Settlement Agreement are

 fully satisfied. Any Settlement Class Member who does not make his or her objection to the

 Settlement in the manner provided herein, or who does not also timely provide copies to the

 designated counsel of record for the Parties at the addresses set forth herein, shall be deemed to

 have waived any such objection and any right to challenge the Settlement by appeal, collateral



                                                 -8-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 113 of 122 PageID #: 852




 attack, or otherwise, and shall be bound by the Settlement Agreement, the releases contained

 therein, and all aspects of the Final Approval Order.

        24.     All papers in support of final approval of the Settlement shall be filed no later than

 fourteen (14) days before the Final Approval Hearing.

        25.     Pending final approval of the proposed Settlement, no Settlement Class Member

 may prosecute, initiate, commence, or continue any lawsuit (individual or class action) with

 respect to the Released Claims against Defendant or any of the Releasees.

        26.     The Final Approval Hearing shall be held before the Court on __________, 2021

 in Courtroom 10N of the Thomas F. Eagleton U.S. Courthouse, 111 S. 10th Street, St. Louis, MO

 63102 (or via electronic means as needed) for the following purposes:

                a)     to finally determine whether the applicable prerequisites for settlement class

        action treatment under Federal Rule 23 have been met;

                b)     to finally determine whether the Settlement is fair, reasonable, and

        adequate, and should be approved by the Court;

                c)     to determine whether the judgment as provided under the Settlement

        Agreement should be entered, including an order prohibiting Settlement Class Members

        from further pursuing claims released in the Settlement Agreement;

                d)     to consider any application for an award of Attorneys’ Fees and Litigation

        Expenses by Settlement Class Counsel;

                e)     to consider the application for an Incentive Award to the Class

        Representative;

                f)     to consider the distribution of the Settlement Fund pursuant to the

        Settlement Agreement; and



                                                 -9-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 114 of 122 PageID #: 853




                g)      to rule upon such other matters as the Court may deem appropriate.

        27.     The Final Approval Hearing may be postponed, adjourned, transferred, or

 continued by order of the Court without further notice to the Settlement Class. At or following the

 final approval hearing, the Court may enter a judgment approving the Settlement Agreement and

 a final approval order in accordance with the Settlement Agreement that adjudicates the rights of

 all Settlement Class Members.

        28.     Settlement Class Members do not need to appear at the Final Approval Hearing or

 take any other action to indicate their approval.

        29.     All discovery and other proceedings in the Litigation as between Plaintiff and

 Defendant are stayed and suspended until further order of Court except such actions as may be

 necessary to implement the Settlement Agreement and this Order.

        IT IS SO ORDERED.


        ENTERED: _________________                           ________________________
                                                             Hon. Henry Edward Autrey
                                                             U.S. District Court Judge




                                                - 10 -
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 115 of 122 PageID #: 854




                  Exhibit 5
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 116 of 122 PageID #: 855

                                            EXHIBIT 5


                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

    SCOTT PEARLSTONE, individually and on )
    behalf of similarly situated individuals, )
                                              )
                            Plaintiff,        )              Case No. 4:17-cv-02856-HEA
                                              )
                   v.                         )              Hon. Henry Edward Autrey
                                              )
    WAL-MART STORES, INC.,                    )
                                              )
                            Defendant.        )
                                              )

                      [PROPOSED] FINAL ORDER AND JUDGMENT

        This matter having come before the Court for consideration of Plaintiff’s Unopposed

 Motion for Final Approval of Class Action Settlement and Unopposed Motion for Approval of

 Attorneys’ Fees, Litigation Expenses, and Incentive Award, due and adequate notice having been

 given to all Parties and the Settlement Class Members, and the Court being fully advised in the

 premises,

        IT IS HEREBY ORDERED, ADJUDGED, and DECREED:

        1.      Unless stated otherwise, all capitalized terms used in this Final Order and Judgment

 shall be defined and interpreted in accordance with the definitions in the Parties’ Settlement

 Agreement.

        2.      The Court has read and considered the papers filed in support of Plaintiff’s Motions,

 including all exhibits thereto and supporting declarations. The Parties have provided the Court

 with sufficient information to enable it to determine whether to certify the Settlement Class and

 finally approve the Settlement.
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 117 of 122 PageID #: 856




        3.      The Court finds that it has jurisdiction over the subject matter of the Litigation and

 all claims raised therein, and has personal jurisdiction over all Parties to the Litigation, including

 all Settlement Class Members.

        4.      The Court preliminarily approved the Parties’ Settlement Agreement in its

 Preliminary Approval Order dated _________, 2020. Pursuant to Federal Rule 23(c)(2), the

 Court’s Preliminary Approval Order, and the Parties’ Notice Plan, the Settlement Class Members

 were notified of the terms of the proposed Settlement and of a final approval hearing to determine,

 inter alia, whether the terms and conditions of the Settlement Agreement are fair, reasonable, and

 adequate for the release and dismissal of the released claims against the Releasees.

        5.      The Court held a final approval hearing on _________, 2021, at which time the

 Parties and all other interested persons were afforded the opportunity to be heard in support of or

 in opposition to the Settlement. Settlement Class members were notified of their right to retain an

 attorney and appear at the hearing in support of or in opposition to the proposed Settlement.

        6.      Pursuant to Federal Rule 23(a), (b)(3), and (e), and solely for purposes of

 settlement, the Court finally approves certification of the following Settlement Class:

        All individuals who, during the Class Period, returned an item purchased from a
        Walmart store, Sam’s Club store, or online from Walmart.com or Samsclub.com
        for pickup or delivery within the United States, and to whom Walmart or Sam’s
        Club gave a refund or credit, but the amount of sales tax refunded or credited was
        less than the full amount of sales tax paid at the time the item was purchased.

        7.      Based on the papers filed with the Court and the presentations made to the Court

 by the Parties and other interested persons at the final approval hearing, and pursuant to Federal

 Rule 23(e)(2), the Court now grants final approval to the Settlement and finds that the Settlement

 Agreement is fair, reasonable, adequate, and in the best interests of the Settlement Class Members,

 because: Plaintiff and Settlement Class Counsel have adequately and capably represented the




                                                 -2-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 118 of 122 PageID #: 857




 Settlement Class; the Settlement Agreement was negotiated at arms-length between the Parties

 and only reached following a mediation with the assistance of the Hon. James F. Holderman (Ret.)

 of JAMS Chicago; the monetary relief provided for the Settlement Class constitutes adequate

 compensation, taking into account the risks that both sides faced with respect to the merits of the

 claims alleged and remedies requested, the costs, risks, and delay of trial and appeal, the hurdles

 involved in maintaining a class action, and the expense and duration of further litigation, as well

 as the other factors listed in Federal Rule 23(e)(2)(C); and the Settlement Agreement treats

 Settlement Class Members equitably relative to each other. The Settlement is also fair, adequate,

 and reasonable based on the four factors laid out in Van Horn v. Trickey, 840 F.2d 604 (8th Cir.

 1988), namely: (1) the Settlement provides adequate compensation in light of the strength of

 Plaintiff’s case; (2) the financial condition of the Defendant is such that the Settlement is

 reasonable; (3) the complexity and expense of further litigation counsels in favor of approval; and

 (4) the absence of opposition to the Settlement. Therefore, the Settlement is finally approved.

        8.      For settlement purposes only, the Court confirms the appointment of Plaintiff Scott

 Pearlstone as Settlement Class Representative of the Settlement Class and the following counsel

 as Settlement Class Counsel:

        Myles McGuire
        Paul T. Geske
        Brendan Duffner
        McGuire Law, P.C.
        55 W. Wacker Drive, 9th Floor
        Chicago, IL 60601

        9.      With respect to the Settlement Class, the Court finds, for settlement purposes only,

 that the prerequisites to certification listed in Federal Rule of Civil Procedure 23 are satisfied,

 namely:

                A.     Rule 23(a)(1) is satisfied because the Settlement Class is so numerous that


                                                -3-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 119 of 122 PageID #: 858




                         joinder would be impracticable;

                 B.      Rule 23(a)(2) is satisfied because the Settlement Class Members all present

                         a common contention and suffered common injuries;

                 C.      Rule 23(a)(3)’s typicality requirement is met because the claims of the

                         named Plaintiff are typical of the Settlement Class Members’ claims;

                 D.      The adequacy requirements of Rule 23(a)(4) are satisfied because Plaintiff’s

                         interests are not antagonistic to those of the Settlement Class and Settlement

                         Class Counsel vigorously pursued all claims;

                 E.      Rule 23(b)(3) is satisfied because common issues predominate over

                         individual issues, the Settlement Class is manageable for settlement

                         purposes, and class-wide resolution is the superior method for resolving this

                         dispute.

 See In re Aurora Dairy Corp., 4:08-md-1907, 2013 U.S. Dist. LEXIS 205352, at *16–21 (E.D.

 Mo. Feb. 26, 2013).

         10.     The Court finds that adequate notice was given to all Settlement Class Members

 pursuant to the terms of the Parties’ Settlement Agreement and the Preliminary Approval Order.

 The Court has further determined that the Notice Plan fully and accurately informed Settlement

 Class Members of all material elements of the Settlement, constituted the best notice practicable

 under the circumstances, and fully satisfied the requirements of Federal Rule 23(c)(2) and 23(e)(1),

 applicable law, and the Due Process Clause of the United States Constitution.

         11.     The Court orders the Parties to the Settlement Agreement to perform their

 obligations thereunder. The terms of the Settlement Agreement shall be deemed incorporated

 herein as if explicitly stated and shall have the full force of an order of this Court.



                                                  -4-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 120 of 122 PageID #: 859




        12.     The Court enters judgment and dismisses the Litigation with prejudice, with each

 Party to bear its own fees and costs (except as otherwise provided herein and in the Settlement

 Agreement) as to Plaintiff’s and all Settlement Class Members’ claims against Defendant. The

 Court adjudges that the Settlement Class Member Released Claims, the claims covered under the

 Individual General Release by Settlement Class Representative, and all of the claims described in

 the Settlement Agreement are released against the Releasees.

        13.     The Court adjudges that Plaintiff and all Settlement Class Members who have not

 opted out of the Settlement Class shall be deemed to have fully, finally, and forever released,

 relinquished, and discharged all Settlement Class Member Released Claims against the Releasees.

        14.     The Court further adjudges that, upon entry of this Order, the Settlement

 Agreement and the above-referenced release of the Settlement Class Member Released Claims

 will be binding on, and have preclusive effect in, all pending and future lawsuits or other

 proceedings maintained by or on behalf of Plaintiff and all other Settlement Class Members who

 did not validly and timely opt out of the Settlement, and their respective affiliates, assigns, heirs,

 executors, administrators, successors, agents, and insurers, as set forth in the Settlement

 Agreement. The Releasees may file the Settlement Agreement and/or this Final Order and

 Judgment in any action or proceeding that may be brought against them in order to support a

 defense or counterclaim based on principles of res judicata, collateral estoppel, release, good faith

 settlement, judgment bar or reduction, or any other theory of claim preclusion or issue preclusion

 or similar defense or counterclaim.

        15.     Plaintiff and Settlement Class Members who did not validly and timely request

 exclusion from the Settlement are permanently barred and enjoined from asserting, commencing,

 prosecuting, or continuing any of the Settlement Class Member Released Claims or any of the



                                                 -5-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 121 of 122 PageID #: 860




 claims described in the Settlement Agreement against any of the Releasees.

           16.   The Court approves payment of Attorneys’ Fees and Litigation Expenses to

 Settlement Class Counsel in the amount of $__________. This amount shall be paid from the Class

 Settlement Amount in accordance with the terms of the Settlement Agreement. The Court, having

 considered the materials submitted by Settlement Class Counsel in support of final approval of the

 Settlement and their request for Attorneys’ Fees and Litigation Expenses and in response to any

 timely filed objections thereto, finds the award of Attorneys’ Fees and Litigation Expenses

 appropriate and reasonable for the following reasons: First, the Court finds that the Settlement

 provides substantial benefits to the Settlement Class. Second, the Court finds the payment fair and

 reasonable in light of the substantial work performed by Class Counsel. Third, the Court concludes

 that the Settlement was negotiated at arms-length without collusion, and that the negotiation of the

 attorneys’ fees only followed agreement on the settlement benefits for the Settlement Class

 Members. Finally, the Court notes that the Class Notices specifically and clearly advised the

 Settlement Class Members that Settlement Class Counsel would seek an award in the amount

 sought.

           17.   The Court approves payment of an Incentive Award in the amount of $_______ for

 the Settlement Class Representative, and specifically finds such amount to be reasonable in light

 of the services performed by Plaintiff for the Settlement Class, including taking on the risks of

 litigation and helping achieve the compensation made available to the Settlement Class. This

 amount shall be paid from the Settlement Fund in accordance with the terms of the Settlement

 Agreement.

           18.   Neither this Final Order and Judgment, the Settlement Agreement, nor the payment

 of any consideration in connection with the Settlement shall be construed or used as an admission



                                                -6-
Case: 4:17-cv-02856-HEA Doc. #: 79-1 Filed: 04/15/21 Page: 122 of 122 PageID #: 861




 or concession by or against Defendant or any of the Releasees of any fault, omission, liability, or

 wrongdoing, or of the validity of any of the Settlement Class Member Released Claims. This Final

 Order and Judgment is not a finding as to the merits of any claims in this Litigation or a

 determination of any wrongdoing by Defendant or any of the Releasees. The final approval of the

 Settlement Agreement does not constitute any position, opinion, or determination of this Court as

 to the merits of the claims or defenses of the Parties or the Settlement Class Members.

        19.     Any outstanding objections to the Settlement Agreement are overruled and denied

 in all respects. The Court finds that no reason exists for delay in entering this Final Order and

 Judgment. Accordingly, the Clerk is directed to enter this Final Order and Judgment.

        20.     The Parties, without further approval from the Court, are permitted to agree to and

 adopt such amendments, modifications, and expansions of the Settlement Agreement and its

 implementing documents (including all exhibits to the Settlement Agreement) so long as they are

 consistent in all material respects with the Final Order and Judgment and do not limit the rights of

 the Settlement Class Members.

         IT IS SO ORDERED.


         ENTERED: _________________                           ________________________
                                                              Hon. Henry Edward Autrey
                                                              U.S. District Court Judge




                                                -7-
